EXECUTION VERSION

Exhibit 10.3


CREDIT AGREEMENT 
 
dated as of
November 26, 2013, 
 
among 
 
ALLEGION PUBLIC LIMITED COMPANY, 
 
ALLEGION US HOLDING COMPANY INC.,
as the Borrower, 
 
The Lenders and Issuing Banks Party Hereto, 
 
and 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC,
GOLDMAN SACHS BANK USA,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners 
 
GOLDMAN SACHS BANK USA, BNP PARIBAS,
CITIGROUP GLOBAL MARKETS INC. and BANK OF AMERICA, N.A.,
as Syndication Agents 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., FIFTH THIRD BANK,
PNC BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, N.A.,
as Documentation Agents

[CS&M Ref. 6702-102]








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01. Defined Terms
1

SECTION 1.02. Classification of Loans and Borrowings
46

SECTION 1.03. Terms Generally
46

SECTION 1.04. Accounting Terms; GAAP
46

SECTION 1.05. Pro Forma Calculations
47

SECTION 1.06. Exchange Rates; Currency Equivalents
47

SECTION 1.07. Transactions on and prior to Spin-Off Date
48

ARTICLE II

The Credits
SECTION 2.01. Commitments
48

SECTION 2.02. Loans and Borrowings
49

SECTION 2.03. Requests for Borrowings
49

SECTION 2.04. Swingline Loans
50

SECTION 2.05. Letters of Credit
52

SECTION 2.06. Funding of Borrowings
59

SECTION 2.07. Interest Elections
60

SECTION 2.08. Termination and Reduction of Commitments
61

SECTION 2.09. Repayment of Loans; Evidence of Debt
62

SECTION 2.10. Amortization of Term Loans
62

SECTION 2.11. Prepayment of Loans
64

SECTION 2.12. Fees
67

SECTION 2.13. Interest
68

SECTION 2.14. Alternate Rate of Interest
69

SECTION 2.15. Increased Costs
70

SECTION 2.16. Break Funding Payments
71

SECTION 2.17. Taxes
71

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
75


i






[[NYCORP:3425426v22:4563C: 11/22/2013--12:15 PM]]

--------------------------------------------------------------------------------

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders
76

SECTION 2.20. Defaulting Lenders
77

SECTION 2.21. Incremental Extensions of Credit
80

SECTION 2.22. Extension of Maturity Date
84

SECTION 2.23. Refinancing Facilities
86

ARTICLE III

Representations and Warranties
SECTION 3.01. Organization; Powers
87

SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability
87

SECTION 3.03. Governmental Approvals; No Conflicts
88

SECTION 3.04. Financial Condition; No Material Adverse Change
88

SECTION 3.05. Properties
89

SECTION 3.06. Litigation and Environmental Matters
89

SECTION 3.07. Compliance with Laws
90

SECTION 3.08. Anti-Terrorism Laws; Anti Corruption Laws
90

SECTION 3.09. Investment Company Status
90

SECTION 3.10. Federal Reserve Regulations
90

SECTION 3.11. Taxes
90

SECTION 3.12. ERISA
91

SECTION 3.13. Disclosure
91

SECTION 3.14. Subsidiaries
91

SECTION 3.15. [Reserved.]
91

SECTION 3.16. Labor Matters
92

SECTION 3.17. Solvency
92

SECTION 3.18. Collateral Matters
92

SECTION 3.19. Designation as Senior Debt
93

ARTICLE IV

Conditions
SECTION 4.01. Effective Date
93

SECTION 4.02. Each Credit Event
96


ii





--------------------------------------------------------------------------------

 

ARTICLE V

Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
96

SECTION 5.02. Notices of Material Events
98

SECTION 5.03. Information Regarding Collateral
99

SECTION 5.04. Existence; Conduct of Business
99

SECTION 5.05. Payment of Taxes
99

SECTION 5.06. Maintenance of Properties
99

SECTION 5.07. Insurance
100

SECTION 5.08. [Reserved.]
100

SECTION 5.09. Books and Records; Inspection and Audit Rights
100

SECTION 5.10. Compliance with Laws
100

SECTION 5.11. Use of Proceeds; Letters of Credit
100

SECTION 5.12. Additional Subsidiaries
101

SECTION 5.13. Further Assurances
101

SECTION 5.14. Credit Ratings
101

SECTION 5.15. Post-Effective Date Matters
102

SECTION 5.16. Designation as Senior Debt
102

SECTION 5.17. Designation of Subsidiaries
102

SECTION 5.18. Spin-Off Documents
102

ARTICLE VI

Negative Covenants
SECTION 6.01. Indebtedness; Certain Equity Securities
103

SECTION 6.02. Liens
106

SECTION 6.03. Fundamental Changes
107

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
108

SECTION 6.05. Asset Sales
111

SECTION 6.06. Sale and Leaseback Transactions
113

SECTION 6.07. Hedging Agreements
113

SECTION 6.08. Restricted Payments; Certain Payments of Junior Indebtedness
113

SECTION 6.09. Transactions with Affiliates
115

SECTION 6.10. Restrictive Agreements
115


iii





--------------------------------------------------------------------------------

 

SECTION 6.11. Amendment of Material Documents
116

SECTION 6.12. Interest Expense Coverage Ratio
116

SECTION 6.13. Total Leverage Ratio
116

SECTION 6.14. Changes in Fiscal Periods
117

ARTICLE VII

Events of Default
SECTION 7.01. Events of Default
117

SECTION 7.02. Exclusion of Certain Subsidiaries
120

ARTICLE VIII

The Administrative Agent
ARTICLE IX

Miscellaneous
SECTION 9.01. Notices
125

SECTION 9.02. Waivers; Amendments
127

SECTION 9.03. Expenses; Indemnity; Damage Waiver
130

SECTION 9.04. Successors and Assigns
132

SECTION 9.05. Survival
137

SECTION 9.06. Counterparts; Integration; Effectiveness
137

SECTION 9.07. Severability
137

SECTION 9.08. Right of Setoff
138

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
138

SECTION 9.10. WAIVER OF JURY TRIAL
139

SECTION 9.11. Headings
139

SECTION 9.12. Confidentiality
139

SECTION 9.13. Interest Rate Limitation
140

SECTION 9.14. Release of Liens and Guarantees
140

SECTION 9.15. USA PATRIOT Act Notice
140

SECTION 9.16. No Fiduciary Relationship
141

SECTION 9.17. Non-Public Information
141




iv





--------------------------------------------------------------------------------

 

SCHEDULES:


Schedule 1.02 — Mortgaged Property
Schedule 2.01 — Commitments
Schedule 3.14 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.05 — Proposed Asset Sales
Schedule 6.10 — Existing Restrictions


EXHIBITS:


Exhibit A    — Form of Assignment and Assumption
Exhibit B    — [Reserved]
Exhibit C    — Form of Collateral Agreement
Exhibit D    — Form of Perfection Certificate
Exhibit E    — Form of Supplemental Perfection Certificate
Exhibit F    — Form of Global Intercompany Note
Exhibit G    — Auction Procedures
Exhibit H    — Form of Affiliated Lender Assignment and Assumption
Exhibit I    — Form of Maturity Date Extension Request
Exhibit J-1    — Form of U.S. Tax Compliance Certificate for Foreign Lenders
that are
not Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-2    — Form of U.S. Tax Compliance Certificate for Non-U.S.
Participants
that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-3    — Form of U.S. Tax Compliance Certificate for Non-U.S.
Participants
that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-4    — Form of U.S. Tax Compliance Certificate for Foreign Lenders
that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit K    — [Reserved]
Exhibit L    — Form of Solvency Certificate
Exhibit M    — Mandatory Costs Rate







v





--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of November 26, 2013 (this “Agreement”), among
ALLEGION PUBLIC LIMITED COMPANY, an Irish public limited company, ALLEGION US
HOLDING COMPANY INC., a Delaware corporation, the LENDERS and ISSUING BANKS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Borrower has requested that (a) the Tranche A Term Lenders extend credit in
the form of Tranche A Term Loans on the Effective Date in an aggregate principal
amount not in excess of $500,000,000, (b) the Tranche B Term Lenders extend
credit in the form of Tranche B Term Loans on the Effective Date in an aggregate
principal amount not in excess of $500,000,000 and (c) the Revolving Lenders
extend credit in the form of Revolving Loans, the Swingline Lender extend credit
in the form of Swingline Loans and the Issuing Banks issue Letters of Credit, in
each case at any time and from time to time during the Revolving Availability
Period such that the Aggregate Revolving Exposure will not exceed $500,000,000
at any time. The proceeds of the Term Loans, together with the Net Proceeds of
the Borrower’s private placement of $300,000,000 aggregate principal amount of
Senior Unsecured Notes and cash on hand, will be used to (a) pay the Effective
Date Dividend to Ingersoll Rand (or a subsidiary thereof) in an aggregate amount
not to exceed $1,500,200,000 and (b) pay fees and expenses related to the
foregoing. The proceeds of the Revolving Loans on and after the Effective Date
and of the Swingline Loans will be used for working capital and other general
corporate purposes (including acquisitions permitted by this Agreement) of
Holdings, the Borrower and the Restricted Subsidiaries. Letters of Credit will
be used by Holdings, the Borrower and the Restricted Subsidiaries for general
corporate purposes.
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Lender” has the meaning assigned to such term in Section 2.21(c).
“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (a) the EURIBO Rate for such Interest
Period and (b) the Mandatory Costs Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per






--------------------------------------------------------------------------------

2

annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) for
Borrowings denominated in dollars, (i) the LIBO Rate for dollars for such
Interest Period (or such date, as applicable) multiplied by (ii) the Statutory
Reserve Rate and (b) for Borrowings denominated in a Permitted Foreign Currency
(other than Euro), the sum of (i) the LIBO Rate for such currency for such
Interest Period and (ii) the Mandatory Costs Rate. Notwithstanding the
foregoing, in the case of Tranche B Term Loans, in no event shall the Adjusted
LIBO Rate at any time be less than 0.75% per annum.
“Administrative Agent” means JPMCB (including its branches and affiliates), in
its capacity as administrative agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit H or any other form approved by the
Administrative Agent.
“Aggregate Dollar Revolving Commitment” means, at any time, the sum of the
Dollar Revolving Commitments of all the Dollar Revolving Lenders at such time.
“Aggregate Dollar Revolving Exposure” means, at any time, the sum of the Dollar
Revolving Exposures of all the Dollar Revolving Lenders at such time.
“Aggregate Multi-Currency Revolving Commitment” means, at any time, the sum of
the Multi-Currency Revolving Commitments of all the Multi-Currency Revolving
Lenders at such time.
“Aggregate Multi-Currency Revolving Exposure” means, at any time, the sum of the
Multi-Currency Revolving Exposures of all the Multi-Currency Revolving Lenders
at such time.
“Aggregate Revolving Commitment” means, at any time, the Aggregate Dollar
Revolving Commitments or the Aggregate Multi-Currency Revolving Commitments, in
each case at such time, as the context may require.
“Aggregate Revolving Exposure” means, at any time, the Aggregate Dollar
Revolving Exposure or the Aggregate Multi-Currency Revolving Exposure, in each
case at such time, as the context may require.
“Agreement” has the meaning assigned to such term in the introductory statement
to this Credit Agreement.






--------------------------------------------------------------------------------

3

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% per annum. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the rate per annum appearing on the Reuters Screen LIBOR01
Page (or on any successor or substitute page of such screen) at approximately
11:00 a.m., London time, two Business Days prior to such day for dollar deposits
in the London interbank market with a maturity of one month. In the event that
such rate does not appear on such page (or on any successor or substitute page
on such screen or otherwise on such screen), the Adjusted LIBO Rate on any day
shall be based on the rate per annum appearing on such other comparable publicly
available service for displaying interest rates applicable to dollar deposits in
the London interbank market as may be selected by the Administrative Agent and
which is in general use for determining interest rates applicable to such
deposits or, in the absence of such availability, on the rate at which dollar
deposits of $5,000,000 and for a maturity of one month are offered by the
principal London office of the Administrative Agent in immediately available
funds to leading banks in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. For the avoidance of doubt, for
purposes of determining the Alternate Base Rate for Tranche B Term Loans, the
Adjusted LIBO Rate shall be determined after giving effect to the last sentence
of the definition thereof.
“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes or senior
unsecured notes; provided that (i) if such Indebtedness is secured, such
Indebtedness shall be secured by the Collateral on a pari passu or junior basis
with the Loan Document Obligations and is not secured by any property or assets
of Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness does not mature or have scheduled
amortization or payments of principal prior to the date that is 91 days after
the Latest Maturity Date at the time such Indebtedness is incurred (except, in
each case, upon the occurrence of an event of default, a change in control, an
event of loss or an asset disposition), (iii) mandatory prepayments of any such
Indebtedness that is secured on a junior basis or that is unsecured shall not be
required except to the extent that prepayments are not required to be made in
respect of the Term Loans hereunder and under any other Indebtedness permitted
under Section 6.01 that is permitted to be secured by the Collateral on a pari
passu basis with the Term Loans (and then only to the extent such prepayment is
permitted under this Agreement and any indenture or other agreement related to
such other Indebtedness), (iv) if such Indebtedness is secured, the security
agreement relating to such Indebtedness is not materially more favorable to the
secured parties thereunder (when taken as a whole) than the Collateral Agreement
is to the Lenders, (v) such Indebtedness is not guaranteed by any Subsidiaries
other than the Loan Parties and (vi) if such Indebtedness is secured, a trustee
or note agent acting on behalf of the holders of such Indebtedness shall have






--------------------------------------------------------------------------------

4

become party to customary intercreditor arrangements mutually agreed with the
Administrative Agent.
“Applicable Credit Rating” means, at any time, the ratings of the credit
facilities provided for under this Agreement by Moody’s and S&P at such time.
“Applicable Rate” means, for any day,
(a) with respect to any Loan that is a Tranche B Term Loan, the applicable rate
per annum set forth below under the applicable caption, based upon the Total
Leverage Ratio as of the end of the fiscal quarter of Holdings for which
consolidated financial statements have most recently been delivered to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b); provided that until
the delivery of such consolidated financial statements as of and for the first
fiscal quarter of Holdings beginning after the Effective Date, the Applicable
Rate shall be that set forth below in Level I:
Level
Total Leverage Ratio
Eurocurrency Loans and EURIBOR Loans
ABR Loans
I
≥ 2.50 to 1.00
2.25%
1.25%
II
< 2.50 to 1.00
2%
1%



For purposes of this clause (a), each change in the Applicable Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Leverage Ratio
shall be deemed to be in Level I at the option of the Administrative Agent or at
the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or 5.01(b) or the certificate of a Financial Officer required to
be delivered by it pursuant to Section 5.01(c) during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements and such certificate are delivered;
(b) with respect to (i) any Loan that is a Tranche A Term Loan, a Revolving Loan
or a Swingline Loan and (ii) the commitment fees payable hereunder in respect of
Revolving Loans after the Effective Date, the applicable rate per annum set
forth below under the applicable caption, based upon the Applicable Credit
Rating in effect on such date:
Level
Applicable Credit Rating (Moody’s/S&P)
Eurocurrency Loans and
EURIBOR Loans
ABR Loans
Commitment Fee
I
Ba2 / BB or lower / unrated
2.25%
1.25%
0.35%
II
Ba1 / BB+
2%
1%
0.3%
III
Baa3 / BBB- or higher
1.75%
0.75%
0.25%









--------------------------------------------------------------------------------

5

For purposes of this clause (b), (i) if either Moody’s or S&P shall not have in
effect an Applicable Credit Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established an Applicable Credit Rating in Level I, (ii)
if the Applicable Credit Ratings established or deemed to be established by
Moody’s and S&P shall fall within different Levels, the Applicable Rate shall be
based upon the lower Applicable Credit Rating unless the Applicable Credit
Ratings differ by two or more Levels, in which case the Applicable Rate will be
based upon the Level one level above that corresponding to the lower Applicable
Credit Rating, and (iii) if the Applicable Credit Ratings established or deemed
to have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the ratings system of Moody’s or S&P), such change shall
be effective as of the date on which it is first announced by the applicable
rating agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of any change in the Applicable Credit Rating
and ending on the date immediately preceding the effective date of the next
change in the Applicable Credit Rating. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Approved Fund” means, with respect to any Lender or Eligible Assignee, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered, advised or managed
by (a) such Lender or Eligible Assignee, (b) an Affiliate of such Lender or
Eligible Assignee or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender or Eligible Assignee.
“Arrangers” means, collectively, J.P. Morgan Securities LLC, Goldman Sachs Bank
USA, BNP Paribas Securities Corp., Citigroup Global Markets Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint lead
arrangers and joint bookrunners for the credit facilities provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.
“Auction Manager” means any financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction; provided that the Borrower shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood and agreed that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Manager).
“Auction Procedures” means the procedures set forth in Exhibit G.






--------------------------------------------------------------------------------

6

“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(e).
“Available Amount” means, at any time, (a) the sum of (i) $50,000,000, plus (ii)
the sum of Excess Cash Flow for each fiscal year of Holdings in respect of which
financial statements have been delivered pursuant to Section 5.01(a) (to the
extent such Excess Cash Flow amount exceeds $0), plus (iii) the Net Proceeds
from any sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Holdings to the extent such Net Proceeds are received by the
Borrower, plus (iv) the aggregate amount of prepayments declined by the Term
Lenders and retained by the Borrower pursuant to Section 2.11(e) (provided that
any increase in the Available Amount pursuant to this clause (iv) shall not be
used to make any Restricted Payment) plus (v) the amount of any investment made
using the Available Amount of the Borrower or any of its Restricted Subsidiaries
in any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged, amalgamated or consolidated with or into the
Borrower or any of its Restricted Subsidiaries minus (b) the sum at such time of
(i) all prepayments required to be made under Section 2.11(c) in respect of
Excess Cash Flow for each fiscal year of Holdings in respect of which financial
statements have been delivered pursuant to Section 5.01(a), plus (ii)
investments, loans and advances previously or concurrently made under Section
6.04(u) in reliance on the Available Amount, plus (iii) Restricted Payments
previously or concurrently made under Section 6.08(a)(xii) in reliance on the
Available Amount, plus (iv) prepayments of Indebtedness previously or
concurrently made under Section 6.08(b)(iv) in reliance on the Available Amount.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Blocked Person” means any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means Allegion US Holding Company Inc., a Delaware corporation.
“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) a Swingline Loan.






--------------------------------------------------------------------------------

7

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $5,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $5,000,000 and (c) in the
case of an ABR Borrowing, $1,000,000.
“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $500,000 and (c) in the
case of an ABR Borrowing, $100,000.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of a written Borrowing Request, in a form approved by the Administrative Agent
and otherwise consistent with the requirements of Section 2.03 or 2.04, as
applicable.
“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business and
(b) when used in connection with any EURIBOR Loan, the term “Business Day” shall
also exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euro or any day on which banks in London are not open
for general business.
“Calculation Date” means (a) the last Business Day of each calendar quarter,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Multi-Currency Revolving Loan or (ii) the
issuance, amendment, renewal or extension of a Multi-Currency Letter of Credit
and (c) if an Event of Default has occurred and is continuing, any Business Day
as determined by the Administrative Agent in its sole discretion.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Holdings, the Borrower and
the Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by Holdings, the Borrower and
the Restricted Subsidiaries during such period, but excluding in each case any
such expenditure (i) constituting reinvestment of the Net Proceeds of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
to the extent permitted by Section 2.11(c), (ii) made by Holdings, the Borrower
or any Restricted Subsidiary as payment of the consideration for any acquisition
permitted by this Agreement, (iii) made by Holdings, the Borrower or any
Restricted Subsidiary to effect leasehold improvements to any property leased by
Holdings, the Borrower or such Restricted Subsidiary as lessee, to the extent
that such expenses have been reimbursed by the landlord, (iv) in the form of a
substantially contemporaneous exchange of similar property, plant, equipment or
other capital assets, except to the extent of cash or other consideration (other
than the assets so exchanged), if any, paid or






--------------------------------------------------------------------------------

8

payable by Holdings, the Borrower or any Restricted Subsidiary and (v) made with
the Net Proceeds from the issuance of Qualified Equity Interests.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit card and other card services, automated clearinghouse transactions,
return items, overdrafts, temporary advances, interest and fees and interstate
depository network services) provided to Holdings, the Borrower or any
Restricted Subsidiary.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, of any Equity Interest in the Borrower by
any Person other than Holdings (or prior to the consummation of the Spin-Off,
Ingersoll Rand or its Affiliates); (b) prior to the consummation of the
Spin-Off, the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person other than Ingersoll Rand of any Equity Interest in
Holdings; (c) after the consummation of the Spin-Off, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Exchange Act and the rules of the SEC
thereunder) of 35% or more on a fully diluted basis of the Voting Equity
Interests in Holdings; (d) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of Holdings by Persons who were not (i)
directors of Holdings on the date of consummation of the Spin-Off, (ii)
nominated by the board of directors of Holdings or (iii) appointed by directors
who were directors of Holdings on the date of consummation of the Spin-Off or
were so nominated as provided in subclause (ii) of this clause (d); or (e) the
occurrence of a “Change in Control” as defined in the Senior Unsecured Notes
Documents.
“Change in Law” means the occurrence, after the Escrow Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.13.






--------------------------------------------------------------------------------

9

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Revolving Loans,
Multi-Currency Revolving Loans, Tranche A Term Loans, Tranche B Term Loans,
Incremental Revolving Loans, Incremental Term Loans or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is a Dollar Revolving Commitment,
Multi-Currency Revolving Commitment, Tranche A Term Commitment, Tranche B Term
Commitment, a Commitment in respect of any Incremental Revolving Loans or a
Commitment in respect of any Incremental Term Loans, (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
Classes and (d) any Letter of Credit, refers to whether such Letter of Credit is
a Dollar Letter of Credit or a Multi-Currency Letter of Credit. Incremental
Revolving Loans and Incremental Term Loans that have different terms and
conditions (together with the Commitments in respect thereof) shall be construed
to be in different Classes.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.
“Collateral Agreement” means the Guarantee and Collateral Agreement among
Holdings, the Borrower, the Subsidiary Loan Parties and the Administrative
Agent, substantially in the form of Exhibit C or any other collateral agreement
reasonably requested (in accordance with the Collateral and Guarantee
Requirement) by the Administrative Agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) the Administrative Agent shall have received from Holdings, the Borrower and
each Designated Subsidiary either (i) a counterpart of the Collateral Agreement
duly executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with opinions and
documents of the type referred to in Sections 4.01(b) and (c) with respect to
such Person;
(b) (i) all outstanding Equity Interests of the Borrower and each Restricted
Subsidiary that is a Material Subsidiary, in each case owned by any Loan Party,
shall have been pledged pursuant to the Collateral Agreement; provided that the
Loan Parties shall not be required to pledge (x) more than 65% of the
outstanding Voting Equity Interests of any first-tier Foreign Subsidiary or any
Foreign-Subsidiary Holding Company, (y) any of the outstanding Voting Equity
Interests of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary
or (z) any Equity Interests to the extent that a pledge of such Equity Interests
is prohibited by any requirements of law or contract (so long as any contractual
restriction is not incurred in contemplation of such entity becoming a
subsidiary of Holdings) and (ii) the Administrative Agent shall, to the extent
required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank
(provided that no Loan Party shall have any obligation to deliver a certificate
or other instrument representing any such Equity Interest if such Equity
Interest is uncertificated);






--------------------------------------------------------------------------------

10

(c) all Indebtedness of Holdings, the Borrower and each Subsidiary, and all
other Indebtedness of any Person in a principal amount of $10,000,000 or more,
in each case, that is owing to any Loan Party shall be evidenced by a promissory
note and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes (or, if
applicable, in lieu thereof, the Global Intercompany Note), together with
undated instruments of transfer with respect thereto endorsed in blank;
(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;
(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(iii) if any Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, evidence of such
flood insurance as may be required under applicable law, including Regulation H
of the Board of Governors, and (iv) such surveys, abstracts, appraisals, legal
opinions and other documents as the Administrative Agent or the Required Lenders
may reasonably request with respect to any such Mortgage or Mortgaged Property;
provided that the requirements of the foregoing clauses (i), (ii) and (iv) shall
be completed on or before the date that is 90 days after the Effective Date (or
such longer period as the Administrative Agent may, in its sole discretion,
agree to in writing) in accordance with Section 5.15; and
(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets, rights or properties
of the Loan Parties, or the provision of Guarantees by any Designated
Subsidiary, if and for so long as the Administrative Agent, in consultation with
the Borrower, reasonably determines that the cost of creating or perfecting such
pledges or security interests in such assets, rights or properties, or obtaining
such title insurance, legal opinions or other deliverables in respect of such
assets, rights or properties, or providing such Guarantees (taking into account
any adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material Taxes on Lenders)), shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation or perfection
of pledges of or security interests in, or the obtaining of title insurance,
legal opinions or other deliverables with respect to, particular assets, rights
or properties of the Loan Parties or the provision of Guarantees by any
Designated Subsidiary (including extensions beyond the Effective Date or in
connection with assets, rights or properties acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such creation or
perfection of security interests, obtaining of title insurance, legal






--------------------------------------------------------------------------------

11

opinions or other deliverables, or provision of Guarantees cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents. In the
event that Holdings or the Borrower designates a Restricted Subsidiary that is
organized in a Permitted Jurisdiction as a Designated Subsidiary pursuant to
Section 5.12(b), such Designated Subsidiary may deliver, in lieu of the
Collateral Agreement, local law security documents (including guarantee
limitations) as are reasonable or customary in such Permitted Jurisdiction in
light of such Designated Subsidiary’s size or assets, or such documents as the
Administrative Agent may otherwise agree to accept in lieu of the Collateral
Agreement, and in each case, delivery of such documents shall be deemed to
satisfy the Collateral and Guarantee Requirement.
“Commitment” means (a) with respect to any Lender, such Lender’s Dollar
Revolving Commitment, Multi-Currency Revolving Commitment, Tranche A Term
Commitment, Tranche B Term Commitment, commitment in respect of any Incremental
Revolving Loans or commitment in respect of any Incremental Term Loans or any
combination thereof (as the context requires) and (b) with respect to the
Swingline Lender, its Swingline Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.
“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).
“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of, without duplication, (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings, the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs accrued during such period in respect of Indebtedness of Holdings, the
Borrower and the Restricted Subsidiaries that are required to be capitalized
rather than included in consolidated interest expense of Holdings for such
period in accordance with GAAP, (iii) any cash payments made during such period
in respect of obligations referred to in clause (b)(iii) below that were
amortized or accrued in a previous period, and (iv) all cash dividends paid or
payable during such period in respect of Disqualified Equity Interests of
Holdings; provided that such dividends shall be multiplied by a fraction the
numerator of which is one and the denominator of which is one minus the
effective combined tax rate of Holdings (expressed as a decimal) for such period
(as estimated by a Financial Officer of Holdings in good faith) minus (b) the
sum of, without duplication, (i) interest income of Holdings, the Borrower and
the Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
or write-off of capitalized interest or other financing costs paid in a previous
period and (iii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to amortization of debt discounts
or accrued interest payable in kind for such period. Consolidated Cash Interest
Expense shall be deemed to be (a) for the four fiscal quarter period ended
December 31, 2013, Consolidated Cash Interest Expense






--------------------------------------------------------------------------------

12

for the period from the Effective Date to and including December 31, 2013,
multiplied by a fraction equal to (x) 365 divided by (y) the number of days
actually elapsed from the Effective Date to December 31, 2013, (b) for the four
fiscal quarter period ended March 31, 2014, Consolidated Cash Interest Expense
for the period from the Effective Date to and including March 31, 2014,
multiplied by a fraction equal to (x) 365 divided by (y) the number of days
actually elapsed from the Effective Date to March 31, 2014, (c) for the four
fiscal quarter period ended June 30, 2014, Consolidated Cash Interest Expense
for the period from the Effective Date to and including June 30, 2014,
multiplied by a fraction equal to (x) 365 divided by (y) the number of days
actually elapsed from the Effective Date to June 30, 2014, and (d) for the four
fiscal quarter period ended September 30, 2014, Consolidated Cash Interest
Expense for the period from the Effective Date to and including September 30,
2014, multiplied by a fraction equal to (x) 365 divided by (y) the number of
days actually elapsed from the Effective Date to September 30, 2014.
“Consolidated Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the type specified in clauses (a), (b), (e) (but only to the
extent supporting Indebtedness of the types specified in clauses (a), (b) and
(g) of the definition thereof), (f) (but only to the extent supporting
Indebtedness of the types specified in clauses (a), (b) and (g) of the
definition thereof), (g), (h) (but only to the extent issued in support of
Indebtedness of others of the types specified in clauses (a), (b) and (g) of the
definition thereof) and (j) of Holdings, the Borrower and the Restricted
Subsidiaries outstanding as of such date determined on a consolidated basis.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (i) interest expense
for such period, (ii) consolidated income tax expense of Holdings, the Borrower
and the Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense of Holdings, the Borrower and the Restricted Subsidiaries
for such period, (iv) fees and expenses incurred during such period in
connection with the Transactions, (v) fees and expenses incurred during such
period in connection with any proposed or actual permitted merger, acquisition,
investment, asset sale, other disposition or capital markets transaction,
without regard to the consummation thereof, (vi) charges for impairment of
inventory during such period and non-recurring charges incurred during such
period in respect of restructurings, plant closings, headcount reductions or
other similar actions, including severance charges in respect of employee
terminations, in an aggregate amount for all such charges not to exceed 10.0% of
Consolidated EBITDA for such period as determined prior to such add-back, (vii)
any non-cash charges, losses or expenses of Holdings, the Borrower and the
Restricted Subsidiaries for such period (but excluding any non-cash charge, loss
or expense in respect of an item that was included in Consolidated Net Income in
a prior period and any non-cash charge, loss or expense that relates to the
write-down or write-off of inventory, other than (x) any write-down or write-off
of inventory as a result of purchase accounting adjustments in respect of any
acquisition permitted by this Agreement and (y) any charge for impairment of
inventory that is permitted by clause (vi) above), (viii) any losses during such
period attributable to early extinguishment of Indebtedness or obligations under
any Hedging Agreement, (ix) any expense during such period relating to deferred
compensation and other equity-based compensation plans, defined benefits pension
or post-retirement benefit plans, (x) any losses during such period resulting
from the sale or disposition of any asset of Holdings, the Borrower or any
Restricted Subsidiary outside the ordinary course of business and (xi) the
cumulative effect of a change in accounting principles; and minus (b) without
duplication and to






--------------------------------------------------------------------------------

13

the extent included in determining such Consolidated Net Income, the sum of (i)
any non-cash gains for such period (other than any such non-cash gains (A) in
respect of which cash was received in a prior period or will be received in a
future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges), (ii) any income during such period relating to
deferred compensation and other equity-based compensation plans, defined
benefits pension or post-retirement benefit plans, (iii) cash payments during
such period relating to deferred compensation and other equity-based
compensation plans and cash contributions to defined benefits pension or
post-retirement benefit plans in an amount not to exceed the amount included in
Consolidated EBITDA pursuant to clause (a)(x) above, (iv) all gains during such
period resulting from the sale or disposition of any asset of the Borrower or
any Subsidiary outside the ordinary course of business, (v) any gains during
such period attributable to early extinguishment of Indebtedness or obligations
under any Hedging Agreement, (vi) the cumulative effect of a change in
accounting principles and (vii) solely for determining compliance with Section
6.12, interest income. In the event any Subsidiary shall be a Subsidiary that is
not wholly owned by Holdings, all amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of Holdings,
attributable to such Subsidiary, shall be reduced by the portion thereof that is
attributable to the non-controlling interest in such Subsidiary.
“Consolidated Net Debt” means, as of any date, (a) Consolidated Debt minus (b)
the amount of unrestricted cash and cash equivalents held, on such date by the
Borrower and the Subsidiary Loan Parties, not to exceed $100,000,000; provided
that solely for purposes of calculating the Total Leverage Ratio for purposes of
the definition of “Specified ECF Percentage”, the amount of such unrestricted
cash and cash equivalents to be subtracted in the calculation of Consolidated
Net Debt shall not exceed $50,000,000.
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined in accordance with GAAP as set forth on the consolidated financial
statements of Holdings, the Borrower and the Restricted Subsidiaries for such
period; provided that there shall be excluded (a) the income of any Person
(other than Holdings and the Borrower) that is not a Restricted Subsidiary,
except to the extent of the amount of cash dividends or other cash distributions
actually paid by such Person to Holdings, the Borrower or, subject to clauses
(b) and (c) of this proviso, any Restricted Subsidiary during such period, (b)
the income of, and any amounts referred to in clause (a) of this proviso paid
to, any Restricted Subsidiary to the extent that, on the date of determination,
the declaration or payment of cash dividends or other cash distributions by such
Restricted Subsidiary of that income is not at the time permitted by a
Requirement of Law or any agreement or instrument applicable to such Restricted
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived and (c) any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss.
“Consolidated Senior Secured Debt” means, as of any date, Consolidated Debt
minus the sum of (a) the portion of Indebtedness of Holdings, the Borrower and
the Restricted Subsidiaries included in Consolidated Debt that is not secured by
any Lien on property or assets of Holdings, the Borrower or the Restricted
Subsidiaries and (b) the portion of Indebtedness of Holdings, the Borrower and
the Restricted Subsidiaries included in Consolidated Debt that is






--------------------------------------------------------------------------------

14

secured by Liens on property or assets of Holdings, the Borrower or the
Restricted Subsidiaries, which Liens are expressly subordinated or junior to the
Liens securing the Term Loans and the Revolving Loans other than, in the case of
clauses (a) and (b), outstanding Indebtedness of Subsidiaries that are not Loan
Parties.
“Consolidated Total Assets” means the total assets of the Borrower and the
Restricted Subsidiaries determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Declining Lender” has the meaning assigned to such term in Section 2.22(a).
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Revolving Lender notifies the Administrative Agent in writing that such
failure is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified Holdings, the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Revolving Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, made in good faith, to
provide a certification in writing from an authorized officer of such Revolving
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Revolving
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent or (d) has, or has a direct or
indirect parent company that has, become the subject of a Bankruptcy Event. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Revolving Lender shall
be deemed to be a Defaulting Lender (subject to Section 2.20) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, the
Swingline Lender and each other Lender.






--------------------------------------------------------------------------------

15

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
disposition pursuant to Section 6.05 that is designated as Designated Non-Cash
Consideration pursuant to a certificate of an executive officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within 180
days following the consummation of such disposition).
“Designated Subsidiary” means each wholly owned Restricted Subsidiary other than
(a) a Restricted Subsidiary that is (i) a Foreign Subsidiary, (ii) a
Foreign-Subsidiary Holding Company and (iii) a Subsidiary of a Foreign
Subsidiary or a Foreign-Subsidiary Holding Company, (b) a Subsidiary that is not
a Material Subsidiary or (c) a Restricted Subsidiary that is not permitted by
law, regulation or contract to provide the Guarantee required by the Collateral
and Guarantee Requirement (so long as any such contractual restriction is not
incurred in contemplation of such Person becoming a Subsidiary), or would
require governmental (including regulatory) consent, approval, license or
authorization to provide such Guarantee, unless such consent, approval, license
or authorization has been received, or for which the provision of such Guarantee
would result in a material adverse tax consequence to the Borrower and the
Restricted Subsidiaries, taken as a whole (as reasonably determined in good
faith by the Borrower); provided that the term “Designated Subsidiary” shall
include any Restricted Subsidiary described in clause (a) or (b) of this
definition that is designated as a “Designated Subsidiary” in accordance with
Section 5.12(b).
“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control” or asset sale or casualty or condemnation event; provided that any
payment required pursuant to this clause (ii) shall be subject to the prior
repayment in full of the Loans or if the terms of such Equity Interest provides
that a Person may not repurchase such Equity Interest unless such Person would
be permitted to do so in compliance with Section 6.08 or (b) is convertible or
exchangeable, automatically or at the option of any holder thereof, into (i) any
Indebtedness (other than any Indebtedness described in clause (j) of the
definition thereof) or (ii) any Equity Interests or other assets other than
Qualified Equity Interests, in each case at any time prior to the date that is
91 days after the Latest Maturity Date (determined as of the date of issuance
thereof or, in the case of any such Equity Interests outstanding on the date
hereof, as of the date hereof); provided that (x) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (y) any Equity Interest that would
constitute a Disqualified Equity Interest solely as a result of a redemption
feature that is conditioned upon, or subject to, compliance with Section 6.08
shall not constitute a Disqualified Equity Interest.






--------------------------------------------------------------------------------

16

“Distribution Agreement” means the Separation and Distribution Agreement between
Ingersoll Rand and Holdings, to be dated on or prior to the Spin-Off Date.
“Documentation Agents” means, collectively, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Fifth Third Bank, PNC Bank, N.A., U.S. Bank National Association and Wells
Fargo Bank, NA.
“Dollar Applicable Percentage” means, at any time with respect to any Dollar
Revolving Lender, the percentage of the Aggregate Dollar Revolving Commitment
represented by such Lender’s Dollar Revolving Commitment at such time. If the
Dollar Revolving Commitments have terminated or expired, the Dollar Applicable
Percentages shall be determined based upon the Dollar Revolving Commitments most
recently in effect, giving effect to any assignments of Dollar Revolving Loans,
Dollar LC Exposures and Swingline Exposures that occur after such termination or
expiration.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Permitted Foreign Currency, the equivalent amount thereof in
dollars at such time as determined in accordance with Section 1.06(a).
“Dollar Issuing Bank” means (a) JPMCB and (b) each Dollar Revolving Lender that
shall have become a Dollar Issuing Bank hereunder as provided in Section 2.05(j)
(other than any Person that shall have ceased to be a Dollar Issuing Bank as
provided in Section 2.05(k)), each in its capacity as an issuer of Dollar
Letters of Credit hereunder. Each Dollar Issuing Bank may, in its discretion,
arrange for one or more Dollar Letters of Credit to be issued by Affiliates of
such Dollar Issuing Bank, in which case the term “Dollar Issuing Bank” shall
include any such Affiliate with respect to Dollar Letters of Credit issued by
such Affiliate.
“Dollar LC Disbursement” means a payment made by a Dollar Issuing Bank pursuant
to a Dollar Letter of Credit.
“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time and (b) the
aggregate amount of all Dollar LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The Dollar LC Exposure
of any Dollar Revolving Lender at any time shall be such Lender’s Dollar
Applicable Percentage of the aggregate Dollar LC Exposure at such time.
“Dollar Letter of Credit” means any letter of credit denominated in dollars
issued pursuant to this Agreement by a Dollar Issuing Bank under the Dollar
Revolving Commitments, other than any such letter of credit that shall have
ceased to be a “Letter of Credit” outstanding hereunder pursuant to Section
9.05.
“Dollar Revolving Borrowing” means Dollar Revolving Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Dollar Revolving Loans, as to which a single Interest Period is in
effect.
“Dollar Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Dollar Revolving Loans and to acquire
participations in Dollar Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Dollar Revolving Exposure hereunder,






--------------------------------------------------------------------------------

17

as such commitment may be (a) reduced from time to time pursuant to Section
2.08, (b) increased from time to time pursuant to Section 2.21 and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Dollar Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
Incremental Facility Amendment pursuant to which such Lender shall have assumed
its Dollar Revolving Commitment, as applicable. The initial aggregate amount of
the Lender’s Dollar Revolving Commitments is $400,000,000.
“Dollar Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Dollar Revolving
Loans, (b) such Lender’s Dollar LC Exposure and (c) such Lender’s Swingline
Exposure, in each case at such time.
“Dollar Revolving Lender” means a Lender with a Dollar Revolving Commitment or,
if the Dollar Revolving Commitments have terminated or expired, a Lender with
Dollar Revolving Exposure.
“Dollar Revolving Loan” means a Loan made pursuant to clause (c) of
Section 2.01.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date shall not be later than 120 days after the Escrow Date.
“Effective Date Dividend” means the payment, on or after the Effective Date (but
no later than the Spin-Off Date), of a cash dividend or other cash transfer in
an aggregate amount not to exceed $1,500,200,000 by the Borrower, through
intervening subsidiaries of Ingersoll Rand, to Ingersoll Rand with a portion of
the Net Proceeds of the Term Loans and the Senior Unsecured Notes.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, Holdings, the Borrower, any Subsidiary or any other
Affiliate of Holdings.
“Employee Matters Agreement” means the Employee Matters Agreement between
Ingersoll Rand and Holdings, to be dated on or prior to the Spin-Off Date.
“Environmental Law” means any treaty, law (including common law), rule,
regulation, code, ordinance, order, decree, judgment, injunction, notice or
binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any Hazardous Material
or (d) health and safety matters, to the extent relating to the environment or
the management of or exposure to Hazardous Materials.






--------------------------------------------------------------------------------

18

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
required thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any legally binding contract or agreement or other legally binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4)(A) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan under Section 4041 or 4041(A) of ERISA, respectively,
(f) the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan under Section 4041 or 4041A of ERISA, respectively, or to appoint a trustee
to administer any Plan, (g) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (h) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in endangered or critical status, within the meaning of Section 305
of ERISA or (i) any Foreign Benefit Event.
“Escrow Agreement” means the escrow agreement among Holdings, the Borrower and
JPMCB, in its capacities as a Lender and Administrative Agent hereunder and the






--------------------------------------------------------------------------------

19

escrow agent thereunder, and on behalf of the Lenders party hereto, pursuant to
which the executed signature pages to this Agreement shall be delivered into
escrow.
“Escrow Date” means the effective date of the Escrow Agreement, which date is
September 27, 2013.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the rate appearing on the Reuters “EURIBOR 01” screen displaying the
EURIBO Rate (or on any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent in consultation with the Borrower from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Euro in the European interbank market) at approximately 10:00 a.m., Brussels
time, on the Quotation Day for such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period. In the event that such
rate is not available at such time for any reason, then the “EURIBO Rate” with
respect to such EURIBOR Borrowing for such Interest Period shall be the rate at
which deposits in Euro the Dollar Equivalent of which is $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds to leading
banks in the European interbank market at approximately 10:00 a.m., Brussels
time, on the Quotation Day for such Interest Period.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.
“Euro” or “€”means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the sum (without
duplication) of:
(a) the consolidated net income (or loss) of Holdings, the Borrower and the
Restricted Subsidiaries for such fiscal year, adjusted to exclude (i) net income
(or loss) of any consolidated Restricted Subsidiary that is not wholly owned by
Holdings to the extent such income or loss is attributable to the noncontrolling
interest in such consolidated Restricted Subsidiary and (ii) any gains or losses
attributable to Prepayment Events; plus
(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus
(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Restricted Subsidiaries
increased during such fiscal year and (iii) the net amount, if any, by which the






--------------------------------------------------------------------------------

20

consolidated accrued long-term asset accounts of the Borrower and the Restricted
Subsidiaries decreased during such fiscal year; minus
(d) the sum of (i) any non-cash gains included in determining such consolidated
net income (or loss) for such fiscal year, (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year (except as a result of the
reclassification of items from long-term to short-term or vice-versa), (iii) the
net amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Borrower and the
Restricted Subsidiaries decreased during such fiscal year and (iv) the net
amount, if any, by which the consolidated accrued long-term asset accounts of
the Borrower and the Restricted Subsidiaries increased during such fiscal year;
minus
(e) the sum (without duplication) of (i) Capital Expenditures made in cash for
such fiscal year (and, at the Borrower’s option (and without deducting such
amounts against the subsequent fiscal year’s Excess Cash Flow calculation),
after the end of such fiscal year but prior to the date on which the prepayment
pursuant to Section 2.11(d) for such fiscal year is required to have been made)
(except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed from Excluded Sources) and (ii) cash
consideration paid during such fiscal year to make acquisitions or other
investments (other than Permitted Investments) (except to the extent financed
from Excluded Sources); minus
(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and the Restricted Subsidiaries during such fiscal year (and, at
the Borrower’s option (and without deducting such amounts against the subsequent
fiscal year’s Excess Cash Flow calculation), after the end of such fiscal year
but prior to the date on which the prepayment pursuant to Section 2.11(d) for
such fiscal year is required to have been made), excluding (i) Indebtedness in
respect of Revolving Loans and Letters of Credit or other revolving credit
facilities (unless there is a corresponding reduction in the Aggregate Revolving
Commitment or the commitments in respect of such other revolving credit
facilities, as applicable), (ii) Term Loans prepaid pursuant to Section 2.11(a),
(c) or (d) and Revolving Loans prepaid pursuant to Section 2.11(a) and
(iii) repayments or prepayments of Long-Term Indebtedness financed from Excluded
Sources; minus
(g) the aggregate amount (not to exceed $50,000,000 in any fiscal year of the
Borrower) of Restricted Payments made by the Borrower to Holdings, the proceeds
of which are used by Holdings to pay Restricted Payments, in cash during such
fiscal year (and, at the Borrower’s option (and without deducting such amounts
against the subsequent fiscal year’s Excess Cash Flow calculation), after the
end of such fiscal year but prior to the date on which the prepayment pursuant
to Section 2.11(d) for such fiscal year is required to have been made) pursuant
to Section 6.08(a), except to the extent that such Restricted Payments (i) are
made to fund expenditures that reduce consolidated net income (or loss) of
Holdings, the Borrower and the Restricted Subsidiaries or (ii) are financed from
Excluded Sources.
In addition to the foregoing, at the option of the Borrower, Excess Cash Flow
shall also be reduced by any expenditure, payment, repayment or prepayment
described in the immediately-preceding clauses (e), (f) and (g) (subject to the
limitations set forth in the applicable clause) to the extent that the Borrower
or any Restricted Subsidiary has entered into a legally binding commitment
during the applicable fiscal year of Holdings (or after the end of such fiscal
year but prior to the date on which the prepayment pursuant to Section 2.11(d)
for such fiscal year is made) to make such expenditure, payment, repayment or
prepayment during the next succeeding fiscal year of Holdings; provided,
however, that, if such expenditure, payment, repayment or prepayment is not so
made in such subsequent fiscal year, then Excess Cash Flow






--------------------------------------------------------------------------------

21

for such fiscal year shall be increased by an amount equal to the aggregate
deduction to Excess Cash Flow taken by the Borrower for the immediately
preceding fiscal year in respect of such expenditure, payment, repayment or
prepayment.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, with respect to the applicable Permitted
Foreign Currency, the rate at which such currency may be exchanged into dollars,
as set forth at approximately 11:00 a.m., London time, on such day on the
Reuters World Currency Page “FX=” for such currency. In the event that such rate
does not appear on any Reuters World Currency Page, then the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations and (b) proceeds of any issuance or
sale of Equity Interests in Holdings, the Borrower or any Restricted Subsidiary
(other than issuances or sales of Equity Interests to Holdings, the Borrower or
any Restricted Subsidiary) or any capital contributions to Holdings, the
Borrower or any Restricted Subsidiary (other than any capital contributions made
by Holdings, the Borrower or any Restricted Subsidiary).
“Excluded Swap Guarantor” means Holdings or any Subsidiary Loan Party all or a
portion of whose Guarantee of, or grant of a security interest to secure, any
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).
“Excluded Swap Obligations” means, with respect to Holdings or any Subsidiary
Loan Party, any Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of Holdings or such Subsidiary Loan Party of, or the grant by
Holdings or such Subsidiary Loan Party of a security interest to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are






--------------------------------------------------------------------------------

22

Other Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.19(b) or 9.02(c)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Maturity Date” has the meaning assigned to such term in
Section 2.22(a).
“Existing Revolving Borrowings” has the meaning assigned to such term in Section
2.21(d).
“Extension Effective Date” has the meaning assigned to such term in Section
2.22(a).
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Escrow Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code and any intergovernmental agreements entered into in
connection with the implementation of such Section of the Code (or any such
amended or successor version thereof).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
or any other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
failure to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions under Requirements of Law or
by the terms of such Foreign Pension Plan; (b) the failure to register or loss
of good standing with applicable regulatory authorities of any such Foreign
Pension Plan required to be registered; (c) the failure of any Foreign Pension
Plan to comply with any material Requirements of Law or with the material terms
of such Foreign Pension Plan; or (d) the receipt of a notice by a Governmental
Authority






--------------------------------------------------------------------------------

23

relating to the intention to terminate any such Foreign Pension Plan or to
appoint a trustee or similar official to administer any such Foreign Pension
Plan, or alleging the insolvency of any such Foreign Pension Plan, in each case,
which would reasonably be expected to result in Holdings, the Borrower or any
Restricted Subsidiary becoming subject to a material funding or contribution
obligation with respect to such Foreign Pension Plan.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if the Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Pension Plan” means any plan, trust, insurance contract, fund
(including, without limitation, any superannuation fund) or other similar
program established or maintained outside the United States by the Borrower or
any one or more of its Restricted Subsidiaries primarily for the benefit of
employees or other service providers of the Borrower or such Restricted
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Foreign Subsidiary Disposition” has the meaning assigned to such term in
Section 2.11(h).
“Foreign-Subsidiary Holding Company” means any Restricted Subsidiary
substantially all of whose assets consist of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries, intellectual property relating
to such Foreign Subsidiaries and any other assets incidental thereto.
“Form 10” means the registration statement on Form 10, originally filed by
Holdings with the SEC on June 17, 2013, as amended.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit F pursuant to which intercompany obligations and advances
owed by any Loan Party are subordinated to the Obligations.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase






--------------------------------------------------------------------------------

24

of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)). The term
“Guarantee” used as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold which are regulated pursuant to any
Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any Subsidiary shall be a Hedging Agreement.
“Holdings” means Allegion Public Limited Company, an Irish public limited
company.
“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c).
“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.21(a).
“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Tranche A Term Loan” means any Incremental Term Loan that would be
considered a “Term A” loan under then-existing customary market convention.






--------------------------------------------------------------------------------

25

“Incremental Tranche B Term Loan” means any Incremental Term Loan that would be
considered a “Term B” loan under then-existing customary market convention.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) trade
accounts payable and other accrued or cash management obligations, in each case
incurred in the ordinary course of business and (ii) any earnout obligation
until such obligation ceases to be contingent), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, (f) all Guarantees by such Person of Indebtedness
of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests. Notwithstanding
the foregoing, the term “Indebtedness” shall not include post-closing purchase
price adjustments or earnouts except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout ceases to be contingent.
The amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person or such Person has
otherwise become liable for the payment thereof) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information Memorandum” means the Confidential Information Memorandum dated
September 2013, relating to the Transactions.
“Ingersoll Rand” means Ingersoll-Rand plc, an Irish public limited company.
“Intellectual Property License Agreement” means the Intellectual Property
License Agreement between Ingersoll Rand or one of its Affiliates and Holdings,
to be dated on or prior to the Spin-Off Date.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of a written Interest Election
Request, in a form approved by the Administrative Agent and otherwise consistent
with the requirements of Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect






--------------------------------------------------------------------------------

26

to any Eurocurrency Loan or EURIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing or a EURIBOR Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment Company Act” means the U.S. Investment Company Act of 1940.
“IRS” means the United States Internal Revenue Service.
“Issuing Banks” means, collectively, the Dollar Issuing Banks and the
Multi-Currency Issuing Banks.
“JPMCB” means JPMorgan Chase Bank, N.A.
“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.
“LC Disbursements” means, collectively, the Dollar LC Disbursements and the
Multi-Currency LC Disbursements.
“LC Exposure” means, collectively, the Dollar LC Exposure and the Multi-Currency
LC Exposure.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letters of Credit” means, collectively, the Dollar Letters of Credit and the
Multi-Currency Letters of Credit.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any currency
for any Interest Period, the rate appearing on the Reuters Screen LIBOR01 Page
(or on any successor or substitute page on such screen) at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period, as the
rate for deposits in such currency in the London interbank market in an amount
comparable to the amount of such Eurocurrency Borrowing and with a maturity
comparable to such Interest Period. In the event that such rate does not appear
on such page (or on any successor or substitute page on such screen or otherwise
on such screen), the






--------------------------------------------------------------------------------

27

“LIBO Rate” shall be determined by reference to such other comparable publicly
available service for displaying interest rates applicable to deposits in the
applicable currency in the London interbank market as may be selected by the
Administrative Agent and which is in general use for determining interest rates
applicable to such deposits or, in the absence of such availability, by
reference to the rate at which deposits in such currency the Dollar Equivalent
of which is $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds to leading banks in the London interbank market at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Loan Party under or
pursuant to each of the Loan Documents (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, the Collateral Agreement, the other Security
Documents, the Global Intercompany Note, any agreement designating an additional
Issuing Bank as contemplated by Section 2.05(j) and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(c) (and,
in each case, any amendment, restatement, waiver, supplement or other
modification to any of the foregoing).
“Loan Parties” means, collectively, Holdings, the Borrower and the Subsidiary
Loan Parties.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.
“Local Time” means (a) with respect to any Loan or Borrowing denominated in
dollars or any Letter of Credit denominated in dollars, New York City time, and
(b) with respect to any Loan or Borrowing denominated in a Permitted Foreign
Currency or any Letter of Credit denominated in a Permitted Foreign Currency,
London time.






--------------------------------------------------------------------------------

28

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(a)(iv)) that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders of any Class, Lenders
having Revolving Exposures and unused Revolving Commitments, in each case of
such Class, representing more than 50% of the sum of the Aggregate Revolving
Exposure and the unused Aggregate Revolving Commitment, in each case of such
Class, at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time.
“Mandatory Costs Rate” has the meaning set forth in Exhibit M.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of Holdings, the Borrower
and the Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties (taken as a whole) to perform their material obligations to the Lenders
or the Administrative Agent under this Agreement or any other Loan Document or
(c) the material rights of, or remedies available to, the Administrative Agent
or the Lenders under this Agreement or any other Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of Holdings, the Borrower
and the Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings, the Borrower or any Restricted
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Restricted Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.
“Material Subsidiary” means each Restricted Subsidiary (a) the consolidated
total assets of which equal 5.0% or more of the consolidated total assets of
Holdings, the Borrower and the Restricted Subsidiaries or (b) the consolidated
revenues of which equal 5.0% or more of the consolidated revenues of Holdings,
the Borrower and the Restricted Subsidiaries, in each case as of the end of or
for the most recent period of four consecutive fiscal quarters of Holdings for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first delivery of any such financial statements, as of
the end of or for the period of four consecutive fiscal quarters of Holdings
most recently ended prior to the date of this Agreement); provided that if, at
the end of or for any such most recent period of four consecutive fiscal
quarters, the combined consolidated total assets or combined consolidated
revenues of all Restricted Subsidiaries that under clauses (a) and (b) above
would not constitute Material Subsidiaries shall have exceeded 10.0% of the
consolidated total assets of Holdings, the Borrower and the Restricted
Subsidiaries or 10.0% of the consolidated revenues of Holdings, the Borrower and
the Restricted Subsidiaries, respectively, then one or more of such excluded
Restricted Subsidiaries shall for all purposes of this Agreement be designated
by the Borrower to be Material Subsidiaries, until such excess shall have been
eliminated.
“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Maturity
Date, the Tranche B Term Maturity Date or the maturity date with respect to any
Class of Incremental Term Loans, as the context requires.






--------------------------------------------------------------------------------

29

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit I hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.22.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“MNPI” means material information concerning Holdings, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act. For purposes of this definition, “material information” means information
concerning Holdings, the Borrower, the Subsidiaries or any Affiliate of any of
the foregoing or any of their securities that could reasonably be expected to be
material for purposes of the United States Federal and State securities laws
and, where applicable, foreign securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust or other security document granting a
Lien on any Mortgaged Property to secure the Obligations. Each Mortgage shall be
reasonably satisfactory in form and substance to the Administrative Agent.
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.02, and
includes each other parcel of real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted pursuant to
Section 5.13.
“Multi-Currency Applicable Percentage” means, at any time with respect to any
Multi-Currency Revolving Lender, the percentage of the Aggregate Multi-Currency
Revolving Commitment represented by such Lender’s Multi-Currency Revolving
Commitment at such time. If the Multi-Currency Revolving Commitments have
terminated or expired, the Multi-Currency Applicable Percentages shall be
determined based upon the Multi-Currency Revolving Commitments most recently in
effect, giving effect to any assignments of Multi-Currency Revolving Loans and
Multi-Currency LC Exposures that occur after such termination or expiration.
“Multi-Currency Issuing Bank” means (a) JPMCB and (b) each Multi-Currency
Revolving Lender that shall have become a Multi-Currency Issuing Bank hereunder
as provided in Section 2.05(j) (other than any Person that shall have ceased to
be a Multi-Currency Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Multi-Currency Letters of Credit hereunder. Each
Multi-Currency Issuing Bank may, in its discretion, arrange for one or more
Multi-Currency Letters of Credit to be issued by Affiliates of such
Multi-Currency Issuing Bank, in which case the term “Multi-Currency Issuing
Bank” shall include any such Affiliate with respect to Multi-Currency Letters of
Credit issued by such Affiliate.
“Multi-Currency LC Disbursement” means a payment made by a Multi-Currency
Issuing Bank pursuant to a Multi-Currency Letter of Credit.
“Multi-Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Multi-Currency
Letters of Credit at such time and (b) the Dollar Equivalent of the aggregate
amount of all Multi-Currency LC Disbursements that have not yet been reimbursed
by or on behalf of the Borrower at such time. The Multi-Currency LC Exposure of
any Multi-Currency Revolving Lender at any time shall be






--------------------------------------------------------------------------------

30

such Lender’s Multi-Currency Applicable Percentage of the aggregate
Multi-Currency LC Exposure at such time.
“Multi-Currency Letter of Credit” means any letter of credit denominated in
dollars or in a Permitted Foreign Currency issued pursuant to this Agreement by
a Multi-Currency Issuing Bank under the Multi-Currency Revolving Commitments,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.
“Multi-Currency Revolving Borrowing” means Multi-Currency Revolving Loans of the
same Class, Type and currency, made, converted or continued on the same date and
as to which a single Interest Period is in effect.
“Multi-Currency Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Multi-Currency Revolving Loans and to
acquire participations in Multi-Currency Letters of Credit hereunder, expressed
as an amount representing the maximum possible aggregate amount of such Lender’s
Multi-Currency Revolving Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08, (b) increased from time to
time pursuant to Section 2.21 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Multi-Currency Revolving Commitment is set forth
on Schedule 2.01 or in the Assignment and Assumption or Incremental Facility
Amendment pursuant to which such Lender shall have assumed its Multi-Currency
Revolving Commitment, as applicable. The initial aggregate amount of the
Lender’s Multi-Currency Revolving Commitments is $100,000,000.
“Multi-Currency Revolving Exposure” means, with respect to any Lender at any
time, the sum of (a) the Dollar Equivalent of the outstanding principal amount
of such Lender’s Multi-Currency Revolving Loans and (b) such Lender’s
Multi-Currency LC Exposure, in each case at such time.
“Multi-Currency Revolving Lender” means a Lender with a Multi-Currency Revolving
Commitment or, if the Multi-Currency Revolving Commitments have terminated or
expired, a Lender with Multi-Currency Revolving Exposure.
“Multi-Currency Revolving Loan” means a Loan made pursuant to clause (d) of
Section 2.01.
“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by Holdings, the
Borrower and the Restricted Subsidiaries, (ii) in the case of a sale, transfer,
lease or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments that are permitted hereunder and are made by
Holdings, the Borrower and the Restricted Subsidiaries as a result of such event
to repay Indebtedness (other than the Loans) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event and






--------------------------------------------------------------------------------

31

(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
Holdings, the Borrower and the Restricted Subsidiaries, and the amount of any
reserves established by Holdings, the Borrower and the Restricted Subsidiaries
in accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by a Financial Officer
of Holdings). For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.
“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and the Restricted Subsidiaries as of such date (excluding cash and
Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and the Restricted Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.
“Non-Consenting Lender” means a Lender whose consent to a Proposed Change is not
obtained.
“Obligations” means, collectively, (a) all the Loan Document Obligations,
(b) all the Secured Cash Management Obligations and (c) all the Secured Hedging
Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Offering Memorandum” means the offering memorandum, dated September 27, 2013,
used in connection with the marketing and sale of the Senior Unsecured Notes.
“Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.






--------------------------------------------------------------------------------

32

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in good faith by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Holdings or any subsidiary of
Holdings in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Holdings or any subsidiary of
Holdings in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;
(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;
(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;
(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by Holdings, the Borrower and the Restricted Subsidiaries;
(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;






--------------------------------------------------------------------------------

33

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property or rights subject to any lease, license or sublicense or concession
agreement in the ordinary course of business to the extent that they do not
materially interfere with the business of Holdings, the Borrower or any
Restricted Subsidiary;
(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(m) Liens that are contractual rights of set-off;
(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
(o) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; and
(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.
“Permitted Foreign Currency” means, with respect to any Multi-Currency Revolving
Loan or Multi-Currency Letter of Credit, Euros, Pounds Sterling and any other
foreign currency reasonably requested by the Borrower from time to time and in
which each Multi-Currency Revolving Lender and Multi-Currency Issuing Bank has
agreed, in accordance with its policies and procedures in effect at such time,
to lend Multi-Currency Revolving Loans or issue Multi-Currency Letters of
Credit, as applicable.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper and variable and fixed rate notes maturing
within 12 months from the date of acquisition thereof and having, at such date
of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any






--------------------------------------------------------------------------------

34

domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a‑7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and
(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
“Permitted Jurisdiction” means each of Australia, Brazil, Germany, India,
Ireland, Korea, Luxembourg, the Netherlands, Singapore and the United Kingdom,
and any other jurisdiction acceptable to the Administrative Agent.
“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a second lien, subordinated basis to the Obligations and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness constitutes Refinancing Term
Loan Indebtedness in respect of Term Loans (including portions of Classes of
Term Loans), (iii) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the lenders or holders
providing such Indebtedness than the existing Security Documents are to the
Lenders, (iv) such Indebtedness is not guaranteed by any Restricted Subsidiaries
other than the Loan Parties and (v) such Indebtedness is subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Refinancing Term Loan Indebtedness in respect of Term Loans
(including portions of Classes of Term Loans), (ii) such Indebtedness is not
guaranteed by any Subsidiaries other than the Loan Parties, (iii) such
Indebtedness is not secured by any Lien or any property or assets of Holdings,
the Borrower or any Restricted Subsidiary and (iv) if such Indebtedness is
contractually subordinated to the Obligations, such subordination terms shall be
market terms at the time of incurrence of such Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Pounds Sterling” or “£”means the lawful money of the United Kingdom.






--------------------------------------------------------------------------------

35

“Prepayment Event” means:
(a) any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger or
consolidation) (for purposes of this defined term, collectively, “dispositions”)
of any asset of Holdings, the Borrower or any Restricted Subsidiary, other than
(i) dispositions described in clauses (a) through (i) and (l) of Section 6.05
and (ii) other dispositions resulting in aggregate Net Proceeds not exceeding
(A) $10,000,000 in the case of any single disposition or series of related
dispositions and (B) $25,000,000 for all such dispositions during any fiscal
year of the Borrower;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of
Holdings, the Borrower or any Restricted Subsidiary with a fair market value
immediately prior to such event equal to or greater than $10,000,000; or
(c) the incurrence by Holdings, the Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted to be incurred under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Private-Siders” has the meaning assigned to such term in Section 5.01(a).
“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or any other calculations
hereunder or otherwise for purposes of determining the Total Leverage Ratio,
Consolidated Cash Interest Expense, the Senior Secured Leverage Ratio or
Consolidated EBITDA as of any date, that such calculation shall give pro forma
effect to all acquisitions, designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, all issuances, incurrences or assumptions or repayments
and prepayments of Indebtedness in connection therewith (with any such
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) and all sales, transfers or other dispositions of any
Equity Interests in a Restricted Subsidiary or all or substantially all assets
of a Restricted Subsidiary or division or line of business of a Restricted
Subsidiary outside the ordinary course of business (and any related prepayments
or repayments of Indebtedness) that have occurred during (or, if such
calculation is being made for the purpose of determining whether any Incremental
Extension of Credit may be made, any designation under Section 5.17 is permitted
or any event subject to Article VI is permitted, since the beginning of) the
four consecutive fiscal quarter period of the Borrower most recently ended on or
prior to such date as if they occurred on the first day of such four consecutive
fiscal quarter period (including expected cost savings (without duplication of
actual cost savings) to the extent such cost savings would be permitted to be
reflected in pro forma financial information complying with the requirements of
Article 11 of Regulation S‑X under the Securities Act as interpreted by the
Staff of the SEC, and as certified by a Financial Officer of Holdings. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness).
“Proposed Change” means a proposed amendment, modification, waiver or
termination of any provision of this Agreement or any other Loan Document.






--------------------------------------------------------------------------------

36

“Public-Siders” has the meaning assigned to such term in Section 5.01(a).
“Purchasing Borrower Party” means any of Holdings, the Borrower or any
Restricted Subsidiary.
“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.
“Quarterly Date” means the last day of each March, June, September and December.
“Quotation Day” means, with respect to any Eurocurrency Borrowing or EURIBOR
Borrowing and any Interest Period, the day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Borrowing for delivery on the first day of such Interest
Period. If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.
“Real Estate Matters Agreement” means one or more license to use agreements or
similar agreements between Ingersoll Rand or one of its Subsidiaries, on the one
hand, and Holdings or one of its Subsidiaries, on the other.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurocurrency Borrowing with an Interest Period of three months’ duration
(without giving effect to the last sentence of the definition of the term
“Adjusted LIBO Rate” herein).
“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23(a).
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Borrower, the Administrative Agent and one or more Refinancing
Term Lenders, establishing commitments in respect of Refinancing Term Loans and
effecting such other amendments hereto and to the other Loan Documents as are
contemplated by Section 2.23.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) either (i) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness or (ii) such Refinancing Indebtedness shall not be required to
mature or to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, asset sale or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the date
91 days after






--------------------------------------------------------------------------------

37

the Latest Maturity Date in effect on the date of such extension, renewal or
refinancing; provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be no shorter than the weighted average life to
maturity of such Original Indebtedness remaining as of the date of such
extension, renewal or refinancing (or, if shorter, 91 days after the Latest
Maturity Date in effect on the date of such extension, renewal or refinancing);
(c) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of the Borrower or any Subsidiary, in each case that
shall not have been (or, in the case of after-acquired Subsidiaries, shall not
have been required to become pursuant to the terms of the Original Indebtedness)
an obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of Holdings if Holdings shall not have been an obligor in respect of
such Original Indebtedness; (d) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (e) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent.
“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.
“Refinancing Term Loan Indebtedness” means (a) Permitted Second Priority
Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) Refinancing
Term Loans obtained pursuant to a Refinancing Facility Agreement, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew,
refinance or replace, in whole or part, existing Term Loans hereunder (including
any successive Refinancing Term Loan Indebtedness) (such existing Term Loans and
successive Refinancing Term Loan Indebtedness, the “Refinanced Debt”); provided
that (i) the principal amount (or accreted value, if applicable) of such
Refinancing Term Loan Indebtedness shall not exceed the principal amount (or
accreted value, if applicable) of such Refinanced Debt except by an amount equal
to the sum of accrued and unpaid interest, accrued fees and premiums (if any)
with respect to such Refinanced Debt and fees and expenses associated with the
refinancing of such Refinanced Debt with such Refinancing Term Loan
Indebtedness; provided, however, that, as part of the same incurrence or
issuance of Indebtedness as such Refinancing Term Loan Indebtedness, the
Borrower may incur or issue an additional amount of Indebtedness under Section
6.01 without violating this clause (i) (and, for purposes of clarity, (x) such
additional amount of Indebtedness shall not constitute Refinancing Term Loan
Indebtedness and (y) such additional amount of Indebtedness shall reduce the
applicable basket under Section 6.01, if any, on a dollar-for-dollar basis);
(ii) the stated final maturity of such Refinancing Term Loan Indebtedness shall
not be earlier than 91 days after the Latest Maturity Date of such Refinanced
Debt, and such stated final maturity of such Refinancing Term Loan Indebtedness
shall not be subject to any conditions that could result in such stated final
maturity occurring on a date that precedes the Latest Maturity Date of such
Refinanced Debt; (iii) such Refinancing Term Loan Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, on the stated final maturity
date as permitted pursuant to the preceding clause (ii) or upon the occurrence
of an event of default,






--------------------------------------------------------------------------------

38

asset sale or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Refinanced Debt) prior to the earlier of (A) the
latest stated final maturity of such Refinanced Debt and (B) 91 days after the
Latest Maturity Date in effect on the date of such extension, renewal or
refinancing; provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Term Loan
Indebtedness in the form of Refinancing Term Loans shall be permitted so long as
the weighted average life to maturity of such Refinancing Term Loan Indebtedness
in the form of Refinancing Term Loans shall be no shorter than the weighted
average life to maturity of such Refinanced Debt remaining as of the date of
such extension, replacement or refinancing; (iv) such Refinancing Term Loan
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of the Borrower or any Subsidiary, in each case that shall not have
been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become pursuant to the terms of the Refinanced Debt) an obligor in
respect of such Refinanced Debt, and, in each case, shall constitute an
obligation of the Borrower or such Subsidiary to the extent of its obligations
in respect of such Refinanced Debt, (v) in the case of Refinancing Term Loans,
such Refinancing Term Loan Indebtedness shall contain terms and conditions that
are not materially more favorable (when taken as a whole) to the investors
providing such Refinancing Term Loan Indebtedness than those applicable to the
existing Term Loans of the applicable Class being refinanced (other than (A)
with respect to pricing, maturity, amortization, optional prepayments and
redemption and (B) covenants or other provisions applicable only to periods
after the Latest Maturity Date) on the date such Refinancing Term Loan is
incurred; and (vi) the minimum aggregate principal amount of such Refinancing
Term Loan Indebtedness shall be $100,000,000.
“Refinancing Term Loans” shall mean one or more Classes of term loans incurred
by the Borrower under this Agreement pursuant to a Refinancing Facility
Agreement; provided that such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.
“Reorganization” means the reorganization that Ingersoll Rand will undergo that
will, among other things and subject to limited exceptions, result in the
allocation and transfer or assignment to Holdings and the Borrower of the assets
and liabilities in respect of the activities of the commercial and residential
security businesses and certain other current and former businesses and
activities of Ingersoll Rand.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Tranche B Term Borrowings concurrently with the incurrence by the
Borrower of any senior secured long-term bank debt financing or any other
financing similar to such Tranche B Term Borrowings, in each case having a lower
all-in yield than the Applicable Rate in respect of such Tranche B Term Loans
(based on the definition of the term “Applicable Rate” as in effect on the
Effective Date) (other than such prepayments or repayments in connection with
the sale of






--------------------------------------------------------------------------------

39

Holdings, the Borrower or all or substantially all of its or their consolidated
assets or a Change in Control) (including, for purposes of determining all-in
yield, in addition to the applicable coupon, any interest rate “floors”, upfront
or similar fees and original issue discount payable to the holders of such
Indebtedness (in their capacities as such) with respect to such Indebtedness,
but excluding any arrangement, structuring, commitment, underwriting or similar
fees payable to any arranger (or affiliate thereof) in connection with the
commitment or syndication of such Indebtedness) or (ii) any amendment to such
Tranche B Term Loans that, directly or indirectly, reduces the “effective”
interest rate applicable to such Tranche B Term Loans (in each case, with
original issue discount and upfront fees). For purposes of this defined term,
original issue discount and upfront fees shall be equated to interest margins in
a manner consistent with generally accepted financial practice based on an
assumed four-year life to maturity (or, if less, the remaining life to
maturity).
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the sum of the Aggregate Dollar Revolving Exposure, Aggregate
Multi-Currency Revolving Exposure, outstanding Term Loans and unused Commitments
(other than Swingline Commitments) at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reset Date” has the meaning assigned to such term in Section 1.06(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by Holdings, the Borrower or any Restricted
Subsidiary with respect to its Equity Interests, or any payment or distribution
(whether in cash, securities or other property) by Holdings, the Borrower or any
Restricted Subsidiary, including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, acquisition, cancelation or termination
of its Equity Interests.
“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.
“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of all the Revolving Commitments.
“Revolving Borrowings” means, collectively, the Dollar Revolving Borrowings and
the Multi-Currency Revolving Borrowings.
“Revolving Commitments” means, collectively, the Dollar Revolving Commitments
and the Multi-Currency Revolving Commitments. The initial aggregate amount of
the Lenders’ Revolving Commitments is $500,000,000.
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.21(a).






--------------------------------------------------------------------------------

40

“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.
“Revolving Exposure” means, with respect to any Lender at any time, the Dollar
Revolving Exposure or the Multi-Currency Revolving Exposure of such Lender at
such time, as the context may require.
“Revolving Lenders” means, collectively, the Dollar Revolving Lenders and the
Multi-Currency Revolving Lenders.
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.
“Revolving Loans” means, collectively, the Dollar Revolving Loans, the
Multi-Currency Revolving Loans and any Incremental Revolving Loans.
“Revolving Maturity Date” means the date that is five years after the Escrow
Date, as the same may be extended pursuant to Section 2.22.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.
“Secured Cash Management Obligations” means the due and punctual payment of any
and all obligations of Holdings, the Borrower and each Restricted Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed to the Administrative Agent or an Affiliate thereof,
or to any Person that, at the time such obligations were incurred, was the
Administrative Agent or an Affiliate thereof, (b) are owed on the Effective Date
to a Person that is a Lender or an Affiliate of a Lender as of the Effective
Date or (c) are owed to a Person that is a Lender or an Affiliate of a Lender at
the time such obligations are incurred.
“Secured Hedging Obligations” means the due and punctual payment of any and all
obligations of Holdings, the Borrower and each Restricted Subsidiary arising
under each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent or an Affiliate thereof, or any Person that, at the time
such Hedging Agreement was entered into, was the Administrative Agent or an
Affiliate thereof, (b) is in effect on the Effective Date with a counterparty
that is a Lender or an Affiliate of a Lender as of the Effective Date or (c) is
entered into after the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is entered into.
Notwithstanding the foregoing, in the case of any Excluded Swap Guarantor,
“Secured Hedging Obligations” shall not include Excluded Swap Obligations of
such Excluded Swap Guarantor.
“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations and (f) the successors and assigns of each of the
foregoing.
“Securities Act” means the United States Securities Act of 1933.






--------------------------------------------------------------------------------

41

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.13 to secure any of
the Obligations.
“Senior Secured Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Senior Secured Debt to (b) Consolidated EBITDA for
the four consecutive fiscal quarters of Holdings ended on such date.
“Senior Unsecured Notes” means (a) the senior unsecured notes due 2021 issued by
the Borrower on or prior to the Effective Date and (b) any senior unsecured
notes that are registered under the Securities Act and issued in exchange for
the senior unsecured notes described in clause (a) of this definition.
“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture,
all instruments, agreements and other documents evidencing or governing the
Senior Unsecured Notes, providing for any Guarantee or other right in respect
thereof, and all schedules, exhibits and annexes to each of the foregoing.
“Senior Unsecured Notes Indenture” means the Indenture to be dated on or about
October 4, 2013, among the Borrower, Holdings, the Subsidiaries listed therein
and Wells Fargo Bank, National Association, as trustee, in respect of the Senior
Unsecured Notes.
“Specified ECF Percentage” means, with respect to any fiscal year of Holdings,
(a) if the Total Leverage Ratio as of the last day of such fiscal year is
greater than 3.25 to 1.00, 50%, (b) if the Total Leverage Ratio as of the last
day of such fiscal year is greater than 2.75 to 1.00 but less than or equal to
3.25 to 1.00, 25%, and (c) if the Total Leverage Ratio as of the last day of
such fiscal year is less than or equal to 2.75 to 1.00, 0%.
“Spin-Off” means the spin-off of Holdings from Ingersoll Rand, as more fully
described in the Form 10.
“Spin-Off Date” means the date, occurring on or after the Effective Date but not
later than five Business Days after the Effective Date, on which the Spin-Off
shall have been consummated.
“Spin-Off Documents” means the Distribution Agreement, the Transition Services
Agreement, the Tax Matters Agreement, the Employee Matters Agreement, the
Intellectual Property License Agreements and the Real Estate Matters Agreements,
together with any other agreements, instruments or other documents entered into
in connection with any of the foregoing, each on substantially the terms
described in the Offering Memorandum.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.






--------------------------------------------------------------------------------

42

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which a majority of the shares or securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, by such Person.
“Subsidiary” means any subsidiary of Holdings (other than the Borrower).
“Subsidiary Loan Party” means each Restricted Subsidiary that is or, after the
date hereof, becomes a party to a Collateral Agreement.
“Successor Borrower” has the meaning assigned to such term in Section 6.03(a).
“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit E or any other form approved by the Administrative Agent.
“Swap Obligations” means, with respect to Holdings or any Subsidiary Loan Party,
an obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of § 1a(47) of the Commodity
Exchange Act.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Dollar
Revolving Lender at any time shall be such Lender’s Dollar Applicable Percentage
of the aggregate Swingline Exposure at such time.
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Syndication Agents” means, collectively, Goldman Sachs Bank USA, BNP Paribas,
Citigroup Global Markets Inc. and Bank of America, N.A.
“Tax Matters Agreement” means the Tax Matters Agreement between Ingersoll Rand
and Holdings, to be dated on or prior to the Spin-Off Date.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitments” means, collectively, the Tranche A Term Commitments, the
Tranche B Term Commitments and any commitments to make Incremental Term Loans.
“Term Lenders” means, collectively, the Tranche A Term Lenders, the Tranche B
Term Lenders and any Lenders with an outstanding Incremental Term Loan or a
Commitment to make an Incremental Term Loan.
“Term Loans” means, collectively, the Tranche A Term Loans, the Tranche B Term
Loans and any Incremental Term Loans.
“Total Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated Net Debt to (b) Consolidated EBITDA for the four
consecutive fiscal quarters of Holdings ended on such date.






--------------------------------------------------------------------------------

43

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche A Term
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Term Commitment,
as applicable. The initial aggregate amount of the Lenders’ Tranche A Term
Commitments is $500,000,000.
“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.
“Tranche A Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.
“Tranche A Term Maturity Date” means the date that is five years after the
Escrow Date, as the same may be extended pursuant to Section 2.22.
“Tranche B Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche B Term
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche B Term Commitment,
as applicable. The initial aggregate amount of the Lenders’ Tranche B Term
Commitments is $500,000,000.
“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.
“Tranche B Term Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Tranche B Term Maturity Date” means the date that is seven years after the
Escrow Date, as the same may be extended pursuant to Section 2.22.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any Subsidiary in connection with the Transactions.
“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the execution, delivery and
performance by each Loan Party of the Senior Unsecured Notes Documents to which
it is to be a party, the issuance of the Senior Unsecured Notes and the use of
the proceeds thereof, (c) the payment of the Effective Date Dividend, (d) the
payment of the Transaction Costs and (e) the Spin-Off, together with the
Reorganization and all other transactions pursuant to, and the performance of
all other obligations under, the Spin-Off Documents.






--------------------------------------------------------------------------------

44

“Transition Services Agreement” means the Transition Services Agreement between
Ingersoll Rand and Holdings and/or one or more of its subsidiaries, to be dated
on or prior to the Spin-Off Date.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or
the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Unrestricted Subsidiaries” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated as an Unrestricted Subsidiary by the
Borrower pursuant to Section 5.17 subsequent to the Effective Date and (b) any
Subsidiary of an Unrestricted Subsidiary. As of the Effective Date, there are no
Unrestricted Subsidiaries.
“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of income and comprehensive income, cash
flows or stockholders’ equity of Holdings and its consolidated subsidiaries,
such financial statement (in substantially the same form) prepared on the basis
of consolidating the accounts of Holdings, the Borrower and the Restricted
Subsidiaries and treating Unrestricted Subsidiaries as if they were not
consolidated with Holdings and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Voting Equity Interests” of any Person means the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors of
such Person.
“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
and to any interest rate “floor”, but excluding any customary arrangement,
commitment, structuring and underwriting fees paid or payable to the arrangers
(or similar titles) or their affiliates, in each case in their capacities as
such, in connection with such Loans and that are not shared with all Lenders
providing the applicable Incremental Extension of Credit; provided that (a) for
purposes of calculating the Weighted Average Yield for any Incremental Term Loan
or Incremental Revolving Loan, original issue discount and upfront fees shall be
equated to interest based on an assumed four-year life to maturity (or, if
shorter in respect of such Incremental Extension of Credit, the actual life to
maturity of such Incremental Extension of Credit) and (b) with respect to the
calculation of the Weighted Average Yield of the Tranche B Term Loans in
connection with any Incremental Tranche B Term Loans, (i) to the extent that the
Reference Rate on the effective date of such Incremental Tranche B Term Loans is
less than 0.75%, then the amount of such difference shall be deemed to be added
to the Weighted Average Yield for the Tranche B Term Loans solely for the
purpose of determining whether an increase in the interest rate for the Tranche
B Term Loans shall be required pursuant to Section 2.21(b) and (ii) to the
extent that the Reference Rate on the effective date of such Incremental Tranche
B Term Loans is less than the interest rate floor, if any, applicable to such
Incremental Tranche B Term Loans, then the amount of such difference shall






--------------------------------------------------------------------------------

45

be deemed to be added to the Weighted Average Yield of such Incremental Tranche
B Term Loans solely for the purpose of determining whether an increase in the
interest rate for the Tranche B Term Loans shall be required pursuant to Section
2.21(b). For purposes of determining the Weighted Average Yield of any floating
rate Indebtedness at any time, the rate of interest applicable to such
Indebtedness at such time shall be assumed to be the rate applicable to such
Indebtedness at all times prior to maturity; provided that appropriate
adjustments shall be made for any changes in rates of interest provided for in
the documents governing such Indebtedness (other than those resulting from
fluctuations in interbank offered rates, prime rates, Federal funds rates or
other external indices not influenced by the financial performance or
creditworthiness of Holdings, the Borrower or any Subsidiary).
“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. Federal withholding Tax, any other withholding agent, if
applicable.






--------------------------------------------------------------------------------

46

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Dollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Dollar Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Dollar Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth in the Loan Documents), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Escrow Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, (ii) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to Accounting Standard Codifications),
to value any Indebtedness of Holdings, the Borrower or any Subsidiary at “fair
value”, as defined therein and (iii) notwithstanding any change in GAAP after
the Escrow Date which would have the effect of treating any lease properly
accounted for as an operating lease prior to such accounting change as a capital
lease after giving effect to any such accounting change, for all purposes of
calculating






--------------------------------------------------------------------------------

47

Indebtedness for any purpose under this Agreement, the Loan Parties shall
continue to make such determinations and calculations with respect to all leases
(whether then in existence or thereafter entered into) in accordance with GAAP
(as it relates to such issue) as in effect prior to such change and consistent
with their past practices.
SECTION 1.05.    Pro Forma Calculations. With respect to any period during which
any acquisition permitted by this Agreement or any sale, transfer or other
disposition of any Equity Interests in a Subsidiary or all or substantially all
the assets of a Subsidiary or division or line of business of a Subsidiary
outside the ordinary course of business occurs, for purposes of determining
compliance with the covenants contained in Sections 6.04(t), 6.08(a)(vi), 6.12
and 6.13 or otherwise for purposes of determining the Total Leverage Ratio,
Consolidated Cash Interest Expense, Senior Secured Leverage Ratio and
Consolidated EBITDA, calculations with respect to such period shall be made on a
Pro Forma Basis.
SECTION 1.06.    Exchange Rates; Currency Equivalents. (a) Not later than 1:00
p.m., New York time, on each Calculation Date, the Administrative Agent shall
(x) determine the Exchange Rate as of such Calculation Date with respect to the
applicable Permitted Foreign Currency and (y) give notice thereof to the
applicable Issuing Lender and the Borrower. The Exchange Rates so determined
shall become effective (i) in the case of the initial Calculation Date, on the
Effective Date and (ii) in the case of each subsequent Calculation Date, on the
first Business Day immediately following such Calculation Date (a “Reset Date”),
shall remain effective until the next succeeding Reset Date, and shall for all
purposes of this Agreement (other than any provision expressly requiring the use
of a current exchange rate) be the Exchange Rates employed in converting any
amounts between dollars and any Permitted Foreign Currency.
(b)    Solely for purposes of Article II and related definitional provisions to
the extent used therein, the applicable amount of any currency (other than
dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as determined by the Administrative Agent and notified to the applicable
Issuing Lender and the Borrower in accordance with Section 1.06(a). If any
basket is exceeded solely as a result of fluctuations in the applicable Exchange
Rate after the last time such basket was utilized, such basket will not be
deemed to have been exceeded solely as a result of such fluctuations in the
applicable Exchange Rate. Amounts denominated in a Permitted Foreign Currency
will be converted to dollars for the purposes of (A) testing the financial
covenants under Sections 6.12 and 6.13, at the Exchange Rate as of the last day
of the fiscal quarter for which such measurement is being made, and (B)
calculating the Interest Expense Coverage Ratio and the Total Leverage Ratio
(other than for purposes of determining compliance with Sections 6.12 and 6.13),
at the Exchange Rate as of the date of calculation, and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness.
(c)    For purposes of Section 6.01, the amount of any Indebtedness denominated
in any currency other than dollars shall be calculated based on the applicable
Exchange Rate, in the case of such Indebtedness incurred or committed, on the
date that such Indebtedness was incurred or committed, as applicable; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than dollars, and such refinancing would cause
the applicable dollar-denominated restriction to be exceeded if calculated at
the applicable Exchange Rate on the date of such refinancing, such dollar-






--------------------------------------------------------------------------------

48

denominated restrictions shall be deemed not to have been exceeded so long as
the principal amount of such Refinancing Indebtedness does not exceed the sum of
(i) the outstanding or committed principal amount, as applicable, of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.
(d)    For purposes of Sections 6.02, 6.04, 6.05 and 6.08, the amount of any
Liens, investments, asset sales and Restricted Payments, as applicable,
denominated in any currency other than dollars shall be calculated based on the
applicable Exchange Rate.
SECTION 1.07.    Transactions on and prior to Spin-Off Date. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document,
no provision of this Agreement or any other Loan Document shall prevent or
restrict the consummation of any of the Transactions, nor shall the Transactions
give rise to any Default, or constitute the utilization of any basket, under
this Agreement (including Article VI hereof) or any other Loan Document.
ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Tranche A Term Loan denominated in
dollars to the Borrower on the Effective Date in a principal amount not
exceeding its Tranche A Term Commitment, (b) to make a Tranche B Term Loan
denominated in dollars to the Borrower on the Effective Date in a principal
amount not exceeding its Tranche B Term Commitment, (c) to make Revolving Loans
denominated in dollars to the Borrower from time to time, in each case during
the Revolving Availability Period, in an aggregate principal amount that will
not result in such Lender’s Dollar Revolving Exposure exceeding such Lender’s
Dollar Revolving Commitment or the Aggregate Dollar Revolving Exposure exceeding
the Aggregate Dollar Revolving Commitment and (d) to make Revolving Loans
denominated in dollars or in any Permitted Foreign Currency to the Borrower from
time to time, in each case during the Revolving Availability Period, in an
aggregate principal amount that will not result in such Lender’s Multi-Currency
Revolving Exposure exceeding such Lender’s Multi-Currency Revolving Commitment
or the Aggregate Multi-Currency Revolving Exposure exceeding the Aggregate
Multi-Currency Revolving Commitment; provided that in the case of clauses (c)
and (d) above, the aggregate principal amount of Revolving Loans made by the
Revolving Lenders to the Borrower on the Effective Date shall not exceed
$50,000,000. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
Notwithstanding anything to the contrary contained herein, the funded portion of
each (i) Tranche A Term Loan (i.e., the amount advanced in cash to the Borrower
on the Effective Date) shall be equal to 99.50% to 99.75% (as separately agreed
between the Borrower and the Administrative Agent) of the principal amount of
such Tranche A Term Loan (it being agreed that the Borrower shall be obligated
to repay 100.00% of the principal amount of each such Tranche A Term Loan, the
Tranche A Term Loans shall amortize based on 100.00% of the principal amount of
each Tranche A Term Loan and interest shall accrue on 100.00% of the principal
amount of each such Tranche A Term Loan, in each case as provided herein) and
(ii) Tranche B Term Loan (i.e., the amount advanced in cash to the Borrower on
the Effective Date) shall be equal to 99.75% of the principal amount of such
Tranche B Term Loan (it being agreed that the Borrower






--------------------------------------------------------------------------------

49

shall be obligated to repay 100.00% of the principal amount of each such Tranche
B Term Loan, the Tranche B Term Loans shall amortize based on 100.00% of the
principal amount of each Tranche B Term Loan and interest shall accrue on
100.00% of the principal amount of each such Tranche B Term Loan, in each case
as provided herein).
SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Subject to Section 2.16, (i) each Borrowing denominated in dollars shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith, (ii) each Borrowing denominated in Euro shall be
comprised entirely of EURIBOR Loans and (iii) each Borrowing denominated in any
Permitted Foreign Currency (other than Euro) shall be comprised entirely of
Eurocurrency Loans. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurocurrency Loan or EURIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing or EURIBOR Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurocurrency Borrowing or EURIBOR Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing or
EURIBOR Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. Each Swingline Loan shall be in an amount
that is an integral multiple of $100,000 and not less than $500,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not be more than a total of 10 Eurocurrency Borrowings and
EURIBOR Borrowings in the aggregate at any time outstanding. Notwithstanding
anything to the contrary herein, an ABR Revolving Borrowing or a Swingline Loan
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Dollar Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
SECTION 2.03.    Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing denominated in
dollars or EURIBOR Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing denominated in a Permitted Foreign Currency, not later
than 11:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement denominated in dollars as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such






--------------------------------------------------------------------------------

50

telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or other electronic imaging to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information (to the extent applicable, in compliance with Sections 2.01 and
2.02):
(i)    whether the requested Borrowing is to be a Dollar Revolving Borrowing, a
Multi-Currency Revolving Borrowing, a Tranche A Term Borrowing, a Tranche B Term
Borrowing, a Borrowing of any Incremental Revolving Loan or a Borrowing of any
Incremental Term Loan;
(ii)    the currency and the aggregate amount of such Borrowing;
(iii)    the requested date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing or a EURIBOR Borrowing;
(v)    in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06(a), or,
if the Borrowing is being requested to finance the reimbursement of an LC
Disbursement denominated in dollars in accordance with Section 2.05(e), the
identity of the Issuing Bank that made such LC Disbursement; and
(vii)    that as of such date Sections 4.02(a) and 4.02(b) are satisfied.
If no election as to the Type of Borrowing is specified, other than with respect
to Borrowings denominated in a Permitted Foreign Currency, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing or EURIBOR Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no currency is specified with respect to any requested Revolving
Loan, the Borrower shall be deemed to have selected dollars. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans, denominated
in dollars, to the Borrower from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $50,000,000 or (ii) the Aggregate Dollar Revolving Exposure exceeding
the Aggregate Dollar Revolving Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.






--------------------------------------------------------------------------------

51

(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, not later than 12:00 noon, New York City
time, on the day of such proposed Swingline Loan. Each such notice shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic imaging to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower maintained with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank or, to the extent that the Revolving
Lenders have made payments pursuant to Section 2.05(e) to reimburse such Issuing
Bank, to such Revolving Lenders and such Issuing Bank as their interests may
appear) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Dollar Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which the Dollar Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Dollar Revolving Lender, specifying in such
notice such Lender’s Dollar Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Dollar Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Dollar Applicable Percentage of such Swingline Loan or Swingline Loans. Each
Dollar Revolving Lender acknowledges and agrees that, in making any Swingline
Loan, the Swingline Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of Holdings and the
Borrower deemed made pursuant to Section 4.02 unless, at least one Business Day
prior to the time such Swingline Loan was made, the Majority in Interest of the
Dollar Revolving Lenders shall have notified the Swingline Lender (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Swingline Loan were then made (it being understood and agreed that, in the event
the Swingline Lender shall have received any such notice, it shall have no
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist). Each Dollar Revolving Lender further
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Dollar
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Dollar Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Dollar Revolving Lenders under this
paragraph), and the Administrative Agent shall promptly remit to the Swingline
Lender the amounts so received by it from the Dollar Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan






--------------------------------------------------------------------------------

52

acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other Person on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted by the Swingline Lender to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Dollar Revolving Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
and thereafter to the Borrower, if and to the extent such payment is required to
be refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the Borrower of its obligation to repay such Swingline Loan.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of (x) Dollar
Letters of Credit for its own account (or for the account of any Subsidiary so
long as the Borrower is a joint and several co-applicant in respect of such
Dollar Letter of Credit), denominated in dollars and in a form reasonably
acceptable to the Administrative Agent and the applicable Dollar Issuing Bank,
at any time and from time to time during the Revolving Availability Period and
(y) Multi-Currency Letters of Credit for its own account (or for the account of
any Subsidiary so long as the Borrower is a joint and several co-applicant in
respect of such Multi-Currency Letter of Credit), denominated in dollars or in a
Permitted Foreign Currency and in a form reasonably acceptable to the
Administrative Agent and the applicable Multi-Currency Issuing Bank, at any time
and from time to time during the Revolving Availability Period. Notwithstanding
anything contained in any letter of credit application or other agreement (other
than this Agreement or any Security Document) submitted by the Borrower to, or
entered into the Borrower with, any Issuing Bank relating to any Letter of
Credit, (i) all provisions of such letter of credit application or other
agreement purporting to grant Liens in favor of such Issuing Bank to secure
obligations in respect of such Letter of Credit shall be disregarded, it being
agreed that such obligations shall be secured to the extent provided in this
Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of such letter of credit application or such other agreement, as
applicable, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by such Issuing Bank) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
currency and amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be requested by the
applicable Issuing Bank as necessary to enable the such Issuing Bank to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a






--------------------------------------------------------------------------------

53

letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the sum of the Dollar LC Exposure and the Multi-Currency LC
Exposure shall not exceed $100,000,000, (ii) in respect of a Dollar Letter of
Credit, the Aggregate Dollar Revolving Exposure shall not exceed the Aggregate
Dollar Revolving Commitment, (iii) in respect of a Multi-Currency Letter of
Credit, the Aggregate Multi-Currency Revolving Exposure shall not exceed the
Aggregate Multi-Currency Revolving Commitment and (iv) following the
effectiveness of any Maturity Date Extension Request with respect to the
Revolving Commitments of any Class, the LC Exposure in respect of all Letters of
Credit of such Class having an expiration date after the second Business Day
prior to the applicable Existing Maturity Date shall not exceed the aggregate
Revolving Commitments of such Class of the Consenting Lenders extended pursuant
to Section 2.22. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
given to the Administrative Agent written notice thereof as required under
paragraph (l) of this Section.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided,
however, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed. For the avoidance of doubt, if the Revolving Maturity Date in respect
of any Class of Revolving Commitments shall be extended pursuant to Section
2.22, “Revolving Maturity Date” as referenced in this paragraph shall refer,
with respect to the Class of Letters of Credit associated with such Class of
Revolving Commitments, to the Revolving Maturity Date in respect of any Class of
Revolving Commitments as extended pursuant to Section 2.22; provided that,
notwithstanding anything in this Agreement (including Section 2.22 hereof) or
any other Loan Document to the contrary, the Revolving Maturity Date, as such
term is used in reference to any Issuing Bank or any Letter of Credit issued
thereby, may not be extended with respect to any Issuing Bank without the prior
written consent of such Issuing Bank.
(d)    Participations.
(i)    By the issuance of a Dollar Letter of Credit (or an amendment to a Dollar
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Dollar Issuing Bank or the Lenders, the Dollar
Issuing Bank that is the issuer of such Dollar Letter of Credit hereby grants to
each Dollar Revolving Lender, and each Dollar Revolving Lender hereby acquires
from such Dollar Issuing Bank, a participation in such Dollar Letter of Credit
equal to such Dollar Revolving Lender’s Dollar Applicable Percentage of the
aggregate amount available to be drawn under such Dollar Letter of Credit. In
consideration and in furtherance of the foregoing, each Dollar Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Dollar Issuing Bank, such Dollar Revolving
Lender’s Dollar Applicable Percentage of each Dollar LC Disbursement made






--------------------------------------------------------------------------------

54

by such Dollar Issuing Bank and not reimbursed by the Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Dollar Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Dollar Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Dollar Letter of Credit or
the occurrence and continuance of a Default or any reduction or termination of
the Dollar Revolving Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Dollar
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Dollar Letter of Credit, the applicable Dollar Issuing
Bank shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of Holdings and the Borrower deemed made
pursuant to Section 4.02 unless, at least one Business Day prior to the time
such Dollar Letter of Credit is issued, amended, renewed or extended (or, in the
case of an automatic renewal permitted pursuant to paragraph (c) of this
Section, at least one Business Day prior to the time by which the election not
to extend must be made by the applicable Dollar Issuing Bank), the Majority in
Interest of the Dollar Revolving Lenders shall have notified the applicable
Dollar Issuing Bank (with a copy to the Administrative Agent) in writing that,
as a result of one or more events or circumstances described in such notice, one
or more of the conditions precedent set forth in Section 4.02(a) or 4.02(b)
would not be satisfied if such Dollar Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Dollar Issuing Bank shall have received any such notice, no Dollar Issuing
Bank shall have any obligation to issue, amend, renew or extend any Dollar
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).
(ii)    By the issuance of a Multi-Currency Letter of Credit (or an amendment to
a Multi-Currency Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Multi-Currency Issuing Bank or the
Lenders, the Multi-Currency Issuing Bank that is the issuer of such
Multi-Currency Letter of Credit hereby grants to each Multi-Currency Revolving
Lender, and each Multi-Currency Revolving Lender hereby acquires from such
Issuing Bank, a participation in such Multi-Currency Letter of Credit equal to
such Multi-Currency Revolving Lender’s Multi-Currency Applicable Percentage of
the aggregate amount available to be drawn under such Multi-Currency Letter of
Credit. In consideration and in furtherance of the foregoing, each
Multi-Currency Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable
Multi-Currency Issuing Bank, such Multi-Currency Revolving Lender’s
Multi-Currency Applicable Percentage of each Multi-Currency LC Disbursement made
by such Multi-Currency Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each
Multi-Currency Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Multi-Currency
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Multi-Currency Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Multi-Currency






--------------------------------------------------------------------------------

55

Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Multi-Currency
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Multi-Currency Letter of Credit, the applicable
Multi-Currency Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of Holdings and the
Borrower deemed made pursuant to Section 4.02 unless, at least one Business Day
prior to the time such Multi-Currency Letter of Credit is issued, amended,
renewed or extended (or, in the case of an automatic renewal permitted pursuant
to paragraph (c) of this Section, at least one Business Day prior to the time by
which the election not to extend must be made by the applicable Multi-Currency
Issuing Bank), the Majority in Interest of the Multi-Currency Revolving Lenders
shall have notified the applicable Multi-Currency Issuing Bank (with a copy to
the Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Multi-Currency Letter of Credit were then issued, amended, renewed or extended
(it being understood and agreed that, in the event any Multi-Currency Issuing
Bank shall have received any such notice, no Multi-Currency Issuing Bank shall
have any obligation to issue, amend, renew or extend any Multi-Currency Letter
of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on any Business Day, then
12:00 noon, Local Time, on such Business Day, or (ii) otherwise, 12:00 noon,
Local Time, on the Business Day immediately following the day that the Borrower
receives such notice; provided that, in the case of an LC Disbursement
denominated in dollars in an amount equal to or in excess of $500,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Borrowing or a Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. In the case of any such reimbursement in dollars with respect to a
Multi-Currency Letter of Credit, the applicable Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the draft so paid promptly
following the determination thereof. If the Borrower fails to reimburse any LC
Disbursement by the time specified above in this paragraph, then the
Administrative Agent shall notify each Dollar Revolving Lender or Multi-Currency
Revolving Lender, as the case may be, of the applicable LC Disbursement, the
currency and amount of the payment then due from the Borrower in respect thereof
and such Revolving Lender’s Dollar Applicable Percentage thereof or
Multi-Currency Applicable Percentage thereof, as applicable. Promptly following
receipt of such notice, each applicable Revolving Lender shall pay to the
Administrative Agent its Dollar Applicable Percentage (in the case of a Dollar
LC Disbursement) or its Multi-Currency Applicable Percentage (in the case of a
Multi-Currency LC Disbursement), in each case of the amount then due from the
Borrower in the currency of the applicable LC Disbursement, in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Issuing






--------------------------------------------------------------------------------

56

Bank the amounts so received by it from the applicable Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Revolving Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of an
ABR Revolving Borrowing or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction in a final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or wilful misconduct.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the






--------------------------------------------------------------------------------

57

Borrower by telephone (confirmed by facsimile or other electronic imaging) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the applicable Revolving Lenders with respect to any such LC
Disbursement in accordance with paragraph (e) of this Section.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, at (i) in the case of any LC Disbursement denominated in dollars, the rate
per annum then applicable to ABR Revolving Loans and (ii) in the case of an LC
Disbursement denominated in any Permitted Foreign Currency, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to LIBOR Revolving Loans
or EURIBOR Revolving Loans; provided that, if the Borrower fails to reimburse
such LC Disbursement in full when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph
shall be paid to the Administrative Agent, for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders (treating
the Classes of Revolving Commitments and Revolving Loans as one Class))
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash and in the currency of each applicable Letter of Credit equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section 7.01. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11(b), 2.20(c) or 2.22(c). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Notwithstanding the
terms of any Security Document, moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the






--------------------------------------------------------------------------------

58

Revolving Lenders (treating the Classes of Revolving Commitments and Revolving
Loans as one Class) and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.11(b), such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower to the extent that, after giving effect to such return, the
Aggregate Revolving Exposure in respect of the applicable Class of Revolving
Commitments or Revolving Loans would not exceed the Aggregate Revolving
Commitment in respect of such Class and no Default shall have occurred and be
continuing. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.20(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the non-Defaulting Lenders and/or the remaining cash collateral
and no Default shall have occurred and be continuing.
(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Dollar
Issuing Banks or Multi-Currency Issuing Banks one or more Dollar Revolving
Lenders or Multi-Currency Revolving Lenders, respectively, that agree to serve
in such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of a Dollar Issuing Bank or a Multi-Currency Issuing Bank, as applicable, under
this Agreement and (ii) references herein to the terms “Dollar Issuing Bank” or
“Multi-Currency Issuing Bank”, as applicable, and “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of the applicable
Class of Letters of Credit hereunder.
(k)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the tenth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.






--------------------------------------------------------------------------------

59

(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the currency and amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement denominated in dollars as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (A) in the case of Loans denominated
in dollars, the greater of the Federal Funds Effective Rate and a rate
determined by the






--------------------------------------------------------------------------------

60

Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of Loans denominated in a Permitted Foreign
Currency, the rate determined by the Administrative Agent to be the cost to it
of funding such amount (which determination will be conclusive absent manifest
error) or (ii) in the case of the Borrower, the interest rate applicable to (A)
in the case of Loans denominated in dollars, ABR Loans of the applicable Class
and (B) in the case of Loans denominated in a Permitted Foreign Currency, the
interest rate applicable to the subject Loan pursuant to Section 2.13. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurocurrency
Borrowing or a EURIBOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type (provided that Eurocurrency Borrowings denominated in a Permitted Foreign
Currency may not be converted into ABR Borrowings) or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or other electronic imaging to the Administrative Agent of a
written Interest Election Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing or a EURIBOR Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing or a
EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to






--------------------------------------------------------------------------------

61

such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or a
EURIBOR Borrowing but does not specify an Interest Period, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or a EURIBOR Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be converted
to an ABR Borrowing and (ii) in the case of a Eurocurrency Borrowing denominated
in a Permitted Foreign Currency or a EURIBOR Borrowing, such Borrowing shall be
continued as a Borrowing of the applicable Type for an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Section 7.01 has occurred and is continuing with
respect to Holdings or the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of the Lenders of any Class has notified the Borrower of
the election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing (or Borrowing of the applicable Class,
as applicable) denominated in dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or
Eurocurrency Borrowing of the applicable Class, as applicable) denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Permitted Foreign Currency or EURIBOR Borrowing shall be
continued as a Eurocurrency Borrowing or a EURIBOR Borrowing, as applicable,
with an Interest Period of one month’s duration.
SECTION 2.08.    Termination and Reduction of Commitments.
(a) Unless previously terminated, (i) the Tranche A Term Commitments and
Tranche B Term Commitments shall automatically terminate at 5:00 p.m., New York
City time, on the Effective Date, and (ii) the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date (or, if the Borrower has
not delivered a Borrowing Request for a Borrowing under the Tranche A Term
Commitments and the Tranche B Term Commitments on the Effective Date, at 5:00
p.m., New York City time, on the Effective Date).
(b)    The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments of any Class if, after giving
effect to any concurrent prepayment of the Revolving Loans or the Swingline
Loans in accordance with Section 2.11, the Aggregate Revolving Exposure of such
Class would exceed the Aggregate Revolving Commitment of such Class.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent






--------------------------------------------------------------------------------

62

shall advise the Lenders of the applicable Class of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Revolving Commitments
delivered under this paragraph may state that such notice is conditioned upon
the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.
(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of Loans, LC Disbursements, interest and fees due or accrued
hereunder; provided that the failure of the Administrative Agent or any Lender
to maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement.
(c)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.10.    Amortization of Term Loans. (a) Subject to adjustment pursuant
to paragraph (d) of this Section, the Borrower shall repay Tranche A Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date:
Date
Amount
March 31, 2014
$6,250,000
June 30, 2014
$6,250,000
September 30, 2014
$6,250,000
December 31, 2014
$6,250,000
March 31, 2015
$6,250,000
June 30, 2015
$6,250,000
September 30, 2015
$6,250,000
December 31, 2015
$6,250,000









--------------------------------------------------------------------------------

63

Date
Amount
March 31, 2016
$12,500,000
June 30, 2016
$12,500,000
September 30, 2016
$12,500,000
December 31, 2016
$12,500,000
March 31, 2017
$12,500,000
June 30, 2017
$12,500,000
September 30, 2017
$12,500,000
December 31, 2017
$12,500,000
March 31, 2018
$12,500,000
June 30, 2018
$12,500,000
September 27, 2018
Balance of any remaining
outstanding principal amount



(b)    Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay Tranche B Term Borrowings on each date set forth below in
the aggregate principal amount set forth opposite such date:
Date
Amount
March 31, 2014
$1,250,000
June 30, 2014
$1,250,000
September 30, 2014
$1,250,000
December 31, 2014
$1,250,000
March 31, 2015
$1,250,000
June 30, 2015
$1,250,000
September 30, 2015
$1,250,000
December 31, 2015
$1,250,000
March 31, 2016
$1,250,000
June 30, 2016
$1,250,000
September 30, 2016
$1,250,000
December 31, 2016
$1,250,000
March 31, 2017
$1,250,000
June 30, 2017
$1,250,000
September 30, 2017
$1,250,000
December 31, 2017
$1,250,000
March 31, 2018
$1,250,000
June 30, 2018
$1,250,000
September 30, 2018
$1,250,000
December 31, 2018
$1,250,000
March 31, 2019
$1,250,000
June 30, 2019
$1,250,000
September 30, 2019
$1,250,000
December 31, 2019
$1,250,000
March 31, 2020
$1,250,000
June 30, 2020
$1,250,000
September 27, 2020
Balance of any remaining
outstanding principal amount









--------------------------------------------------------------------------------

64



(c)    To the extent not previously paid, (i) all Tranche A Term Loans shall be
due and payable on the Tranche A Term Maturity Date and (ii) all Tranche B Term
Loans shall be due and payable on the Tranche B Term Maturity Date.
(d)    Any prepayment of a Term Borrowing of any Class shall be applied to
reduce the subsequent scheduled repayments of the Term Borrowings of such Class
to be made pursuant to this Section as directed in writing by the Borrower;
provided that (A) any prepayment of any Class of Incremental Term Borrowings
shall be applied to subsequent scheduled repayments as provided in the
applicable Incremental Facility Amendment, (B) any prepayment of Term Borrowings
of any Class contemplated by Section 2.23 shall be applied to subsequent
scheduled repayments as provided in such Section and (C) if any Lender elects to
decline a mandatory prepayment of a Term Borrowing in accordance with Section
2.11(e), then the portion of such prepayment not so declined shall be applied to
reduce the subsequent repayments of such Term Borrowing to be made pursuant to
this Section ratably based on the amount of such scheduled repayments.
(e)    Prior to any repayment of any Term Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery, facsimile or other electronic imaging) of such
selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment. Each repayment of a Term Borrowing
shall be applied ratably to the Loans included in the repaid Term Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.
SECTION 2.11.    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty (except as set forth in clause (g) of this Section 2.11),
subject to Section 2.14.
(a)    In the event and on each occasion that the Aggregate Dollar Revolving
Exposure exceeds the Aggregate Dollar Revolving Commitment, the Borrower shall
prepay Dollar Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.05(i)) in an aggregate amount
equal to such excess. In the event and on each occasion that (i) the Aggregate
Multi-Currency Revolving Exposure exceeds the Aggregate Multi-Currency Revolving
Commitment (other than as a result of any revaluation of the Dollar Equivalent
of Multi-Currency Revolving Loans or the Multi-Currency LC Exposure on any
Calculation Date in accordance with Section 1.06) or (ii) the Aggregate
Multi-Currency Revolving Exposure exceeds 105% of the Aggregate Multi-Currency
Revolving Commitments solely as a result of any revaluation of the Dollar
Equivalent of Multi-Currency Revolving Loans or the Multi-Currency LC Exposure
on any Calculation Date in accordance with Section 1.06, the Borrower shall
prepay Multi-Currency Revolving Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
in accordance with Section 2.05(i)) in an aggregate amount equal to such excess.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect
of any Prepayment Event (including by the Administrative Agent as loss payee in
respect of any Prepayment Event described in clause (b) of the definition of the
term “Prepayment Event”), the Borrower shall, on the day such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, within three Business Days
after such Net Proceeds are received), prepay Term Borrowings in an aggregate
amount equal to 100% of the amount of such Net Proceeds (or, if the Borrower or
any of its Restricted Subsidiaries has






--------------------------------------------------------------------------------

65

incurred Indebtedness that is permitted under Section 6.01 that is secured, on
an equal and ratable basis with the Term Loans, by a Lien on the Collateral
permitted under Section 6.02, and such Indebtedness is required to be prepaid or
redeemed with the net proceeds of any event described in clause (a) or (b) of
the definition of the term “Prepayment Event”, then by such lesser percentage of
such Net Proceeds such that such Indebtedness receives no greater than a ratable
percentage of such Net Proceeds based upon the aggregate principal amount of the
Term Loans and such Indebtedness then outstanding); provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower intends to cause the Net Proceeds from
such event (or a portion thereof specified in such certificate) to be applied
within 360 days after receipt of such Net Proceeds to acquire real property,
equipment or other assets to be used in the business of Holdings, the Borrower
or their Restricted Subsidiaries or to enter into an acquisition permitted by
this Agreement and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds in respect of such event (or the portion of such Net Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Proceeds that have not been so applied by the end of such 360-day period (or
within a period of 180 days thereafter if by the end of such initial 360-day
period the Borrower or one or more Restricted Subsidiaries shall have entered
into an agreement with a third party to acquire such real property, equipment or
other assets or to make an acquisition permitted by this Agreement), at which
time a prepayment shall be required in an amount equal to such Net Proceeds that
have not been so applied.
(c)    Following the end of each fiscal year of the Borrower, commencing with
the fiscal year ending December 31, 2014, the Borrower shall prepay Term
Borrowings in an aggregate amount equal to the Specified ECF Percentage of
Excess Cash Flow for such fiscal year; provided that such amount shall be
reduced by the aggregate amount of prepayments of Term Borrowings and Revolving
Borrowings (but only to the extent accompanied by a permanent reduction of the
corresponding Commitment) made pursuant to paragraph (a) of this Section during
such fiscal year (and, at the Borrower’s option (and without deducting such
amounts against the subsequent fiscal year’s prepayment computation pursuant to
this paragraph (d)), after the end of such fiscal year but prior to the date on
which the prepayment pursuant to Section 2.11(d) for such fiscal year is
required to have been made); provided further that, in the case of any Term Loan
prepaid in connection with the purchase thereof by a Purchasing Borrower Party
pursuant to Section 9.04(e) at a discount to par, the prepayment required
pursuant to this Section 2.11(d) shall be reduced, with respect to the
prepayment of such Term Loan, only by the actual amount of cash paid to the
applicable Lender or Lenders in connection with such purchase. Each prepayment
pursuant to this paragraph shall be made on or before the date on which
financial statements are delivered pursuant to Section 5.01(a) with respect to
the fiscal year for which Excess Cash Flow is being calculated (and in any event
not later than the last day on which such financial statements may be delivered
in compliance with such Section).
(d)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (f) of this Section. In the
event of any mandatory prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Tranche A Term Borrowings and Tranche B Term Borrowings (and,
to the extent provided in the Incremental Facility Amendment for any Class of
Incremental Term Loans,






--------------------------------------------------------------------------------

66

the Borrowings of such Class) pro rata based on the aggregate principal amount
of outstanding Borrowings of each such Class; provided that any Term Lender
(and, to the extent provided in the Incremental Facility Amendment for any Class
of Incremental Term Loans, any Lender that holds Incremental Term Loans of such
Class) may elect, by notice to the Administrative Agent by telephone (confirmed
by hand delivery, facsimile or other electronic imaging) at least one Business
Day prior to the required prepayment date, to decline all or any portion of any
prepayment of its Loans pursuant to this Section (other than (x) an optional
prepayment pursuant to paragraph (a) of this Section or (y) a mandatory
prepayment triggered by an event described in clause (a) of the definition of
the term “Prepayment Event”, neither of which may be declined), in which case
the aggregate amount of the prepayment that would have been applied to prepay
such Loans may be retained by the Borrower.
(e)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery, facsimile or other electronic imaging) of any optional prepayment
and, to the extent practicable, any mandatory prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing or EURIBOR Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
(A) if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by Section
2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08 and (B) a notice of
prepayment of Term Borrowings pursuant to paragraph (a) of this Section may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
(f)    All (i) prepayments of Tranche B Term Borrowings effected on or prior to
the six-month anniversary of the earlier of (x) the Effective Date and (y) the
91st day following the Escrow Date, in each case with the proceeds of a
Repricing Transaction, and (ii) amendments, amendments and restatements or other
modifications of this Agreement on or prior to the six-month anniversary of the
earlier of (x) the Effective Date and (y) the 91st day following the Escrow
Date, the effect of which is a Repricing Transaction, in each case shall be
accompanied by a fee payable to the Tranche B Term Lenders in an amount equal to
1.00% of the aggregate principal amount of the Tranche B Term Borrowings so
prepaid in the case of a transaction described in clause (i) of this paragraph,
or 1.00% of the aggregate principal amount of the Tranche B Term Borrowings
affected by such amendment, amendment and restatement or other modification in
the case of a transaction described in clause (ii) of this paragraph.






--------------------------------------------------------------------------------

67

Notwithstanding the foregoing, this paragraph shall not apply to a refinancing
of all the Loans outstanding under this Agreement in connection with another
transaction not permitted by this Agreement (as determined prior to giving
effect to any amendment, amendment and restatement or other modification of this
Agreement being adopted in connection with such transaction). Such fee shall be
paid by the Borrower to the Administrative Agent, for the account of the Term
Lenders of the applicable Class, on the date of such prepayment.
(g)    Notwithstanding any other provisions of this Section 2.11, to the extent
any or all of the Net Proceeds of any event described in clause (a) or (b) of
the definition of the term “Prepayment Event” by a Foreign Subsidiary (“Foreign
Subsidiary Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries, in either case are prohibited or delayed by any applicable local
law (including financial assistance, corporate benefit restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of the
directors of such Foreign Subsidiary) from being repatriated or passed on to or
used for the benefit of the Borrower or any applicable Domestic Subsidiary or if
the Borrower has determined in good faith that repatriation of any such amount
to the Borrower or any applicable Domestic Subsidiary would have material
adverse tax consequences with respect to such amount, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay the Term Loans at the times provided in this Section 2.11 but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation or the passing on to or
otherwise using for the benefit of the Borrower or the applicable Domestic
Subsidiary, or the Borrower believes in good faith that such material adverse
tax consequence would result, and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable local law or
the Borrower determines in good faith such repatriation would no longer would
have such material adverse tax consequences, such repatriation will be promptly
effected and such repatriated Net Proceeds or Excess Cash Flow will be promptly
(and in any event not later than five Business Days after such repatriation)
applied (net of additional taxes payable or reasonably estimated to be payable
as a result thereof) to the prepayment of the Term Loans pursuant to this
Section 2.11 (provided that no such prepayment of the Term Loans pursuant to
this Section 2.11 shall be required in the case of any such Net Proceeds or
Excess Cash Flow the repatriation of which the Borrower believes in good faith
would result in material adverse tax consequences, if on or before the date on
which such Net Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to a Reinvestment Notice (or
such Excess Cash Flow would have been so required if it were Net Proceeds), (x)
the Borrower applies an amount equal to the amount of such Net Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Proceeds or
Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Proceeds or Excess Cash Flow had been repatriated
(or, if less, the Net Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Proceeds or Excess Cash
Flow are applied to the repayment of Indebtedness of a Foreign Subsidiary).
(h)    In the event the Spin-Off has not been consummated on or prior to the
fifth Business Day following the Effective Date, the Borrower shall prepay in
full the aggregate principal amount of Loans outstanding within five Business
Days thereafter without premium or penalty, together with accrued but unpaid
interest to, but not including, the date of such repayment.
SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender for the period from and including
the Effective Date to but excluding the date on which the Revolving Commitments
terminate (or are otherwise






--------------------------------------------------------------------------------

68

reduced to zero), a commitment fee which shall accrue at the Applicable Rate on
the average daily unused amount of the aggregate Revolving Commitment of such
Revolving Lender. Such accrued commitment fees shall be payable in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which all the Revolving Commitments terminate, commencing on the
first such date to occur after the Effective Date. For purposes of computing
commitment fees, a Revolving Commitment of any Class of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure in
respect of such Class of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate then used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Lender’s aggregate LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which all of such Lender’s Revolving
Commitments terminate and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue at a
rate per annum equal to 0.125% on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of all the Revolving Commitments and the date on which there ceases
to be any such LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which all the
Revolving Commitments terminate and any such fees accruing after the date on
which all the Revolving Commitments terminate shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Revolving Lender, an upfront fee equal to 0.25% to 0.50% of the
aggregate Revolving Commitments of such Revolving Lender on the Effective Date.
The upfront fees payable pursuant to this Section 2.12(d) shall be payable on
the Effective Date.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.
(f)    All commitment fees, participation fees, fronting fees and ticking fees
payable pursuant to this Section 2.12 shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising (i) each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate and (ii) each EURIBOR Borrowing shall bear interest at
the Adjusted EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due,






--------------------------------------------------------------------------------

69

whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2.00% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section. Payment or acceptance of the increased rates of interest provided
for in this paragraph (c) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent, any Issuing Bank or
any Lender.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan of any
Class, upon termination of the Revolving Commitments of such Class; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of a Eurocurrency Loan or EURIBOR Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day; provided that, if a Loan, or a portion thereof,
is repaid on the same day on which such Loan is made, one day’s interest shall
accrue on the portion of such Loan so prepaid). The applicable Alternate Base
Rate, Adjusted LIBO Rate or Adjusted EURIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or EURIBOR Borrowing of any Class:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or Adjusted EURIBO Rate, as the
case may be, for such Interest Period; or
(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate or Adjusted EURIBO Rate, as
the case may be, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone, facsimile or other electronic imaging as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders of such Class that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing of such Class to, or continuation of any Borrowing
of such Class as, a Eurocurrency Borrowing or EURIBOR Borrowing, as the case may
be, shall be ineffective, (ii) any affected Eurodollar Borrowing or EURIBOR
Borrowing that is requested to be continued shall (A) if denominated in dollars,
be continued as an ABR Borrowing or (B)






--------------------------------------------------------------------------------

70

otherwise, be repaid on the last day of the then current Interest Period
applicable thereto and (iii) any Borrowing Request for an affected Eurodollar
Borrowing or EURIBOR Borrowing shall (A) in the case of a Borrowing denominated
in dollars, be deemed a request for an ABR Borrowing or (B) in all other cases,
be ineffective (and no Lender shall be obligated to make a Loan on account
thereof).
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate or the Adjusted EURIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, such Issuing
Bank or such other Recipient, the Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as applicable, such additional amount or amounts
as will compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon the request of such Lender or such
Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or (b)
of this Section and the calculation thereof shall be delivered to the Borrower
and shall be conclusive absent manifest






--------------------------------------------------------------------------------

71

error. The Borrower shall pay such Lender or such Issuing Bank, as applicable,
the amount shown as due on any such certificate within 30 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
(e)    Notwithstanding any other provision of this Section, no Lender shall
demand compensation for any increased cost or reduction pursuant to this Section
unless such Lender has certified in writing to the Borrower that it is the
general policy or practice of such Lender to demand such compensation in similar
circumstances from similarly-situated borrowers.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or EURIBOR Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan or EURIBOR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan or EURIBOR Loan on the
date specified in any notice delivered pursuant hereto (whether or not such
notice may be revoked in accordance with the terms hereof) or (d) the assignment
of any Eurocurrency Loan or EURIBOR Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19(b) or 9.02(c), then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan or EURIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or Adjusted EURIBO Rate, as the case may be, that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section, and showing the
calculation thereof, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.
SECTION 2.17.    Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such






--------------------------------------------------------------------------------

72

deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent reimburse it for the payment of, any
Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, withholding Tax with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly






--------------------------------------------------------------------------------

73

completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under this Agreement or any
other Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax






--------------------------------------------------------------------------------

74

Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9 and/or another certification document from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct or indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Escrow Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts paid pursuant to this Section 2.17), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.17 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such






--------------------------------------------------------------------------------

75

indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
this Agreement or any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder of
principal or interest in respect of any Loan or LC Disbursement shall, except as
otherwise expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender






--------------------------------------------------------------------------------

76

receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall notify the
Administrative Agent of such fact and shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the aggregate amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans, Term Loans and participations in
LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any Eligible Assignee, to the Borrower or any Subsidiary
or other Affiliate thereof in a transaction that complies with the terms of
Section 9.04(e) or (f), as applicable. The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b), 2.17(e), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding






--------------------------------------------------------------------------------

77

or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment and delegation.
(b)    If (i) any Lender has requested compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has become a Declining Lender under Section 2.22, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a Lender having become a Declining Lender, all its interests, rights and
obligations under this Agreement and the other Loan Documents as a Lender of the
applicable Class with respect to which such Lender is a Declining Lender) to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including, if applicable, the
prepayment fee pursuant to Section 2.11(g) (with such assignment being deemed to
be an optional prepayment for purposes of determining the applicability of such
Section)) (if applicable, in each case only to the extent such amounts relate to
its interest as a Lender of a particular Class) from the assignee (in the case
of such principal and accrued interest and fees (other than any fee payable
pursuant to Section 2.11(g)) or the Borrower (in the case of all other amounts
(including any fee payable pursuant to Section 2.11(g)), (C) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (D) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a material reduction in such compensation or payments
and (E) such assignment does not conflict with applicable law. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver or consent by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);






--------------------------------------------------------------------------------

78

(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    (i) in the case of a Defaulting Lender that is a Dollar Revolving Lender,
any Swingline Exposure or Dollar LC Exposure exists at the time such Dollar
Revolving Lender becomes a Defaulting Lender or (ii) in the case of a Defaulting
Lender that is a Multi-Currency Revolving Lender, any Multi-Currency LC Exposure
exists at the time such Multi-Currency Revolving Lender becomes a Defaulting
Lender, then:
(i)    in the case of a Defaulting Lender that is a Dollar Revolving Lender, all
or any part of the Swingline Exposure (other than any portion thereof with
respect to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.04(c)) and Dollar LC Exposure (other than any portion
thereof attributable to unreimbursed Dollar LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(f)) of such Defaulting Lender shall be reallocated
among the non-Defaulting Dollar Revolver Lenders in accordance with their
respective Dollar Applicable Percentages but only to the extent that the sum of
all non-Defaulting Dollar Revolving Lenders’ Dollar Revolving Exposures plus
such Defaulting Lender’s Swingline Exposure and Dollar LC Exposure does not
exceed the sum of all non-Defaulting Dollar Revolving Lenders’ Dollar Revolving
Commitments; provided that no reallocation under this clause (i) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;
(ii)    in the case of a Defaulting Lender that is a Multi-Currency Revolving
Lender, all or any part of the Multi-Currency LC Exposure (other than any
portion thereof attributable to unreimbursed Multi-Currency LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.05(e) and 2.05(f)) of such Defaulting Lender shall
be reallocated among the non-Defaulting Multi-Currency Revolver Lenders in
accordance with their respective Multi-Currency Applicable Percentages but only
to the extent that the sum of all non-Defaulting Multi-Currency Revolving
Lenders’ Multi-Currency Revolving Exposures plus such Defaulting Lender’s
Multi-Currency Exposure does not exceed the sum of all non-Defaulting
Multi-Currency Revolving Lenders’ Multi-Currency Revolving Commitments; provided
that no reallocation under this clause (ii) shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;
(iii)    if the reallocation described in (A) clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (1) first, prepay the portion of
such Defaulting Lender’s Swingline Exposure that has not been reallocated and
(2) second, cash collateralize for the benefit of






--------------------------------------------------------------------------------

79

the Dollar Issuing Banks the portion of such Defaulting Lender’s Dollar LC
Exposure that has not been reallocated in accordance with the procedures set
forth in Section 2.05(i) for so long as such Dollar LC Exposure is outstanding
and (B) clause (ii) above cannot, or can only partially, be effected, the
Borrower shall within one Business Day following notice by the Administrative
Agent cash collateralize for the benefit of the Multi-Currency Issuing Banks the
portion of such Defaulting Lender’s Multi-Currency LC Exposure that has not been
reallocated in accordance with the procedures set forth in Section 2.05(i) for
so long as such Multi-Currency LC Exposure is outstanding;
(iv)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Dollar LC Exposure or Multi-Currency LC Exposure pursuant to clause
(iii) above, the Borrower shall not be required to pay participation fees to
such Defaulting Lender pursuant to Section 2.12(b) with respect to such portion
of such Defaulting Lender’s Dollar LC Exposure or Multi-Currency LC Exposure, as
the case may be, for so long as such Defaulting Lender’s Dollar LC Exposure or
Multi-Currency LC Exposure, as the case may be, is cash collateralized;
(v)    if any portion of the Dollar LC Exposure or Multi-Currency LC Exposure of
such Defaulting Lender is reallocated pursuant to clause (i) or (ii) above, then
the fees payable to the Lenders pursuant to Sections 2.12(a) and 2.12(b) shall
be adjusted to give effect to such reallocation;
(vi)    if all or any portion of such Defaulting Lender’s Dollar LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (iii)
above, then, without prejudice to any rights or remedies of any Dollar Issuing
Bank or any other Lender hereunder, all participation fees payable under Section
2.12(b) with respect to such Defaulting Lender’s Dollar LC Exposure shall be
payable to the Dollar Issuing Banks (and allocated among them ratably based on
the amount of such Defaulting Lender’s Dollar LC Exposure attributable to Dollar
Letters of Credit issued by each Dollar Issuing Bank) until and to the extent
that such Dollar LC Exposure is reallocated and/or cash collateralized;
(vii)    if all or any portion of such Defaulting Lender’s Multi-Currency LC
Exposure is neither reallocated nor cash collateralized pursuant to clause (ii)
or (iii) above, then, without prejudice to any rights or remedies of any
Multi-Currency Issuing Bank or any other Lender hereunder, all participation
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s
Multi-Currency LC Exposure shall be payable to the Multi-Currency Issuing Banks
(and allocated among them ratably based on the amount of such Defaulting
Lender’s Multi-Currency LC Exposure attributable to Multi-Currency Letters of
Credit issued by each Multi-Currency Issuing Bank) until and to the extent that
such Multi-Currency LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, (i) in the case
of a Defaulting Lender that is a Dollar Revolving Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Dollar Issuing Bank
shall be required to issue, amend, renew or extend any Dollar Letter of Credit,
unless, in each case, it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure or Dollar LC Exposure,
as applicable, will be fully covered by the Dollar Revolving Commitments of the
non-Defaulting Dollar Revolving Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such funded Swingline Loan or in any such issued, amended, renewed or extended
Dollar Letter of Credit will be allocated






--------------------------------------------------------------------------------

80

among the non-Defaulting Dollar Revolving Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein) or
(ii) in the case of a Defaulting Lender that is a Multi-Currency Revolving
Lender, no Multi-Currency Issuing Bank shall be required to issue, amend, renew
or extend any Multi-Currency Letter of Credit unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Multi-Currency LC
Exposure will be fully covered by the Multi-Currency Revolving Commitments of
the non-Defaulting Multi-Currency Revolving Lenders and/or cash collateral
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any such issued, amended, renewed or extended Multi-Currency Letter
of Credit will be allocated among the non-Defaulting Multi-Currency Revolving
Lenders in a manner consistent with Section 2.20(c)(ii) (and such Defaulting
Lender shall not participate therein).
In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the Escrow Date and for so long as such Bankruptcy
Event shall continue or (ii) the Swingline Lender (solely in the case of a
Revolving Lender Parent of a Dollar Revolving Lender) or any applicable Issuing
Bank has a good faith belief that any Revolving Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan and such Issuing Bank shall not be required to issue,
amend, renew or extend any Letter of Credit, unless the Swingline Lender or such
Issuing Bank, as applicable, shall have entered into arrangements with Holdings
and the Borrower or the applicable Revolving Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as applicable, to defease any risk to it
in respect of such Lender hereunder.
In the event that the Administrative Agent, Holdings, the Borrower, the
Swingline Lender (solely in the case of a Defaulting Lender that is a Dollar
Revolving Lender) and each applicable Issuing Bank each agrees that a Defaulting
Lender has adequately remedied all matters that caused the applicable Revolving
Lender to be a Defaulting Lender, then the Swingline Exposure and LC Exposure,
as applicable, of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Revolving Lender’s Revolving Commitment and on such date such
Revolving Lender shall purchase at par such of the Revolving Loans of the
applicable Class of the other Revolving Lenders of such Class as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans of such Class in accordance with
its Dollar Applicable Percentage or Multi-Currency Applicable Percentage, as the
case may be; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Revolving Lender was a Defaulting Lender; provided further that, except as
otherwise expressly agreed by the affected parties, no change hereunder from a
Defaulting Lender to a non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender’s having
been a Defaulting Lender.
SECTION 2.21.    Incremental Extensions of Credit. (a) At any time and from time
to time, commencing on the Effective Date and ending on the latest Maturity
Date, subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) to add one or more
additional tranches of term loans (the “Incremental Term Loans”), (ii) to add
one or more additional tranches of revolving commitments (each, an “Incremental
Revolving Commitment”, and the loans made pursuant thereto, the “Incremental
Revolving Loans”; the Incremental Revolving Commitments and the Incremental
Revolving Loans, together with the Incremental Term Loans, the “Incremental
Facilities”) (provided that at no time shall there be more than a total of four
Classes of revolving credit commitments outstanding), (iii)






--------------------------------------------------------------------------------

81

solely during the Revolving Availability Period, one or more increases in the
aggregate amount of the Revolving Commitments of either Class (each such
increase, a “Revolving Commitment Increase” and, together with the Incremental
Term Facilities, any Alternative Incremental Facility Debt and the Incremental
Revolving Facilities, the “Incremental Extensions of Credit”) or (iv)
Alternative Incremental Facility Debt, in an aggregate principal amount of up to
(x) $200,000,000 plus (y) an additional amount if, after giving effect to the
incurrence of such additional amount and the application of the proceeds
therefrom (and assuming that the full amount of such Incremental Extensions of
Credit has been funded on such date and such Incremental Extensions of Credit
are secured on a senior basis), the Senior Secured Leverage Ratio is equal to or
less than 2.25 to 1.00; provided that, at the time of each such request and upon
the effectiveness of each Incremental Facility Amendment, (A) no Default or
Event of Default has occurred and is continuing or shall result therefrom
(provided that in the event the proceeds of any Incremental Extension of Credit
are used to finance any investment permitted hereunder, such condition precedent
related to the absence of Default or Event of Default shall be that no Event of
Default of the type set forth in Section 7.01(a), (b), (h) or (i) shall have
occurred and be continuing), (B) the representations and warranties of Holdings,
the Borrower and each other Loan Party, as applicable, set forth in the Loan
Documents would be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of, and immediately after giving effect to, the incurrence of
such Incremental Extension of Credit (provided that in the event the proceeds of
any Incremental Extension of Credit are used to finance any investment permitted
hereunder, such condition precedent related to the making and accuracy of such
representations and warranties may be waived or limited as agreed between the
Borrower and the Lenders providing such Incremental Extension of Credit, without
the consent of any other Lenders) and (C) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clauses (A) and
(B) above, together with reasonably detailed calculations demonstrating
compliance with clause (y) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and certificate
of a Financial Officer required to be delivered by Section 5.01(a) or 5.01(b)
and Section 5.01(c), respectively, be accompanied by a reasonably detailed
calculation of Consolidated EBITDA for the relevant period). Each Class of
Incremental Term Loans and Incremental Revolving Commitments, and each Revolving
Commitment Increase, shall be in an integral multiple of $5,000,000 and be in an
aggregate principal amount that is not less than $25,000,000; provided that such
amount may be less than $25,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Extensions of
Credit set forth above.
(b)    The Incremental Facilities (i) shall rank pari passu or junior in right
of payment in respect of the Collateral and with the Obligations in respect of
the Revolving Commitments, the Tranche A Term Loans and the Tranche B Term
Loans, (ii) for purposes of prepayments, shall be treated substantially the same
as (and in any event no more favorably than) the Tranche B Term Loans and
(iii) other than amortization, pricing and maturity date, shall be on terms and
subject to conditions as agreed between the Borrower and the Lenders providing
the applicable Incremental Extension of Credit and, to the extent such terms
(other than with respect to maturity, amortization and pricing) are inconsistent
with those governing the Revolving Commitments (in the case of an Incremental
Revolving Commitment), the Tranche A Term Loans (in the case of Incremental
Tranche A Term Loans) or the Tranche B Term Loans (in the case of Incremental
Tranche B Term Loans), reasonably satisfactory to the Administrative Agent;
provided that (A) if the Weighted Average Yield relating to any Incremental
Tranche A Term Loan






--------------------------------------------------------------------------------

82

or Incremental Tranche B Term Loan exceeds the Weighted Average Yield relating
to the Tranche A Term Loans or the Tranche B Term Loans, respectively (after
giving effect to any amendments to the applicable margin on such Class of
existing Term Loans prior to the time that such Incremental Tranche A Term Loans
or Incremental Tranche B Term Loans, as the case may be, are made) immediately
prior to the effectiveness of the applicable Incremental Facility Amendment by
more than 0.50%, then the Applicable Rate relating to such Class of existing
Term Loans shall be adjusted so that the Weighted Average Yield relating to such
Incremental Tranche A Term Loans or Incremental Tranche B Term Loans, as the
case may be, shall not exceed the Weighted Average Yield relating to such Class
of existing Tranche B Term Loans by more than 0.50%, (B) if the Weighted Average
Yield relating to any Incremental Revolving Loans exceeds the Weighted Average
Yield relating to the Revolving Loans (after giving effect to any amendments to
the applicable margin of the Revolving Loans prior to the time that such
Incremental Revolving Commitments in respect of such Incremental Revolving Loans
are made) immediately prior to the effectiveness of the applicable Incremental
Facility Amendment, then the Applicable Rate relating to the Revolving Loans
shall be adjusted so that the Weighted Average Yield relating to such
Incremental Revolving Loans shall equal the Weighted Average Yield relating to
the Revolving Loans, (C) any Incremental Tranche A Term Loan shall not have (1)
a final maturity date earlier than the Tranche A Term Maturity Date or (2) a
weighted average life to maturity that is shorter than the remaining weighted
average life to maturity of the then-remaining Tranche A Term Loans, (D) any
Incremental Tranche B Term Loan shall not have (1) a final maturity date earlier
than the Tranche B Term Maturity Date and (2) a weighted average life to
maturity that is shorter than the remaining weighted average life to maturity of
the then-remaining Tranche B Term Loans and (E) any Incremental Revolving
Facility shall not have a maturity date that is earlier than the Revolving
Maturity Date and shall not require any mandatory commitment reductions.
(c)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Extension of
Credit. Any additional bank, financial institution, existing Lender or other
Person that elects to extend Incremental Extensions of Credit shall be
reasonably satisfactory to the Borrower and the Administrative Agent (and, in
the case of any Revolving Commitment Increase, each applicable Issuing Bank and,
in the case of a Revolving Commitment Increase in respect of the Dollar
Revolving Commitments, the Swingline Lender) (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, such Additional Lender and the Administrative Agent. No Lender
shall be obligated to provide any Incremental Extension of Credit unless it so
agrees. Commitments in respect of any Incremental Extension of Credit shall
become Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Revolving Lender, an increase in such Lender’s Dollar
Revolving Commitment or Multi-Currency Revolving Commitment, as the case may be)
under this Agreement upon the effectiveness of the applicable Incremental
Facility Amendment. An Incremental Facility Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement or to any other
Loan Document as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including to
provide for voting provisions applicable to the Additional Lenders comparable to
the provisions of clause (B) of the second proviso of Section 9.02(b)). The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders, be subject to
the satisfaction on the effective






--------------------------------------------------------------------------------

83

date thereof of each of the conditions set forth in clauses (a) and (b) of
Section 4.02 (it being understood and agreed that all references to a Borrowing
in clauses (a) and (b) of Section 4.02 shall be deemed to refer to the
applicable Incremental Facility Amendment).
(d)    On the date of effectiveness of any Revolving Commitment Increase, (i)
the aggregate principal amount of the applicable Class of Revolving Loans
outstanding (the “Existing Revolving Borrowings”) immediately prior to the
effectiveness of such Revolving Commitment Increase shall be deemed to be
repaid, (ii) each Revolving Commitment Increase Lender that shall have had a
Revolving Commitment of the same Class prior to the effectiveness of such
Revolving Commitment Increase shall pay to the Administrative Agent in same day
funds an amount equal to the amount, if any, by which (A) (1) such Revolving
Commitment Increase Lender’s Dollar Applicable Percentage or Multi-Currency
Applicable Percentage, as the case may be (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings (as hereinafter
defined) exceeds (B) (1) such Revolving Commitment Increase Lender’s Dollar
Applicable Percentage or Multi-Currency Applicable Percentage, as the case may
be (calculated without giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Existing Revolving Borrowings, (iii) each Revolving Commitment Increase Lender
that shall not have had a Revolving Commitment of the applicable Class prior to
the effectiveness of such Revolving Commitment Increase shall pay to
Administrative Agent in same day funds an amount equal to (1) such Revolving
Commitment Increase Lender’s Dollar Applicable Percentage or Multi-Currency
Applicable Percentage, as the case may be (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Revolving Lender of the
Applicable Class the portion of such funds that is equal to the amount, if any,
by which (A) (1) such Revolving Lender’s Dollar Applicable Percentage or
Multi-Currency Applicable Percentage, as the case may be (calculated without
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings, exceeds (B) (1) such Revolving Lender’s Dollar Applicable Percentage
or Multi-Currency Applicable Percentage, as the case may be (calculated after
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Resulting Revolving
Borrowings, (v) after the effectiveness of such Revolving Commitment Increase,
the Borrower shall be deemed to have made new Revolving Borrowings (the
“Resulting Revolving Borrowings”) in an aggregate principal amount equal to the
aggregate principal amount of the Existing Revolving Borrowings and of the Types
and for the Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrower shall
deliver such Borrowing Request), (vi) each Revolving Lender of the Applicable
Class shall be deemed to hold its Dollar Applicable Percentage or Multi-Currency
Applicable Percentage, as the case may be, of each Resulting Revolving Borrowing
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) and (vii) the Borrower shall pay each Revolving Lender of
the applicable Class any and all accrued but unpaid interest on its Loans
comprising the Existing Revolving Borrowings. The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the Borrower pursuant to the provisions of Section 2.16 if
the date of the effectiveness of such Revolving Commitment Increase occurs other
than on the last day of the Interest Period relating thereto. Upon each
Revolving Commitment Increase pursuant to this Section, each Revolving Lender of
the applicable Class immediately prior to such increase will






--------------------------------------------------------------------------------

84

automatically and without further act be deemed to have assigned to each
Revolving Commitment Increase Lender, and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit of the applicable Class and, in the case of a
Revolving Commitment Increase Lender that is a Dollar Revolving Lender,
Swingline Loans such that, after giving effect to such Revolving Commitment
Increase and each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit of the applicable Class and, in the case of a Revolving Commitment
Increase Lender that is a Dollar Revolving Lender, participations hereunder in
Swingline Loans, in each case held by each Revolving Lender of the applicable
Class (including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Dollar Applicable Percentage or Multi-Currency Applicable
Percentage, as the case may be.
SECTION 2.22.    Extension of Maturity Date. (a) The Borrower may, by delivery
of a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 30 days
prior to the then-existing Maturity Date for the applicable Class of Commitments
and/or Loans hereunder to be extended (the “Existing Maturity Date”), request
that the Lenders extend the Existing Maturity Date in accordance with this
Section. Each Maturity Date Extension Request shall (i) specify the applicable
Class of Commitments and/or Loans hereunder to be extended, (ii) specify the
date to which the applicable Maturity Date is sought to be extended, (iii)
specify the changes, if any, to the Applicable Rate to be applied in determining
the interest payable on the Loans of, and fees payable hereunder to, Consenting
Lenders (as defined below) in respect of that portion of their Commitments
and/or Loans extended to such new Maturity Date and the time as of which such
changes will become effective (which may be prior to the Existing Maturity Date)
and (iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Maturity Date Extension Request; provided that
no such changes or modifications requiring approvals pursuant to the provisos to
Section 9.02(b) shall become effective prior to the Existing Maturity Date
unless such other approvals have been obtained. In the event a Maturity Date
Extension Request shall have been delivered by the Borrower, each Lender shall
have the right to agree to the extension of the Existing Maturity Date and other
matters contemplated thereby on the terms and subject to the conditions set
forth therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Consenting Lender” and each Lender not agreeing thereto
being referred to herein as a “Declining Lender”), which right may be exercised
by written notice thereof, specifying the maximum amount of the Commitment
and/or Loans of such Lender with respect to which such Lender agrees to the
extension of the Maturity Date, delivered to the Borrower (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrower and
the Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrower (it being understood and
agreed that any Lender that shall have failed to exercise such right as set
forth above shall be deemed to be a Declining Lender). If a Lender elects to
extend only a portion of its then existing Commitment and/or Loans, it will be
deemed for purposes hereof to be a Consenting Lender in respect of such extended
portion and a Declining Lender in respect of the remaining portion of its
Commitment and/or Loans, and the aggregate principal amount of each Type and
currency of Loans of the applicable Class of such Lender shall be allocated
ratably among the extended and non-extended portions of the Loans of such Lender
based on the aggregate principal amount of such Loans so extended and not
extended. If Consenting Lenders shall have agreed to such Maturity Date
Extension Request in respect of Commitments and/or Loans held by them, then,






--------------------------------------------------------------------------------

85

subject to paragraph (d) of this Section, on the date specified in the Maturity
Date Extension Request as the effective date thereof (the “Extension Effective
Date”), (i) the Existing Maturity Date of the applicable Commitments and/or
Loans shall, as to the Consenting Lenders, be extended to such date as shall be
specified therein, (ii) the terms and conditions of the applicable Commitments
and/or Loans of the Consenting Lenders (including interest and fees (including
Letter of Credit fees) payable in respect thereof) shall be modified as set
forth in the Maturity Date Extension Request and (iii) such other modifications
and amendments hereto specified in the Maturity Date Extension Request shall
(subject to any required approvals (including those of the Required Lenders)
having been obtained) become effective.
(b)    Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.19(b) and 9.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Commitment and/or
Loans subject to a Maturity Date Extension Request that it has not agreed to
extend) with a Lender or other financial institution that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement.
(c)    If a Maturity Date Extension Request has become effective hereunder:
(i)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments of any Class, not later than
the fifth Business Day prior to the Existing Maturity Date, the Borrower shall
make prepayments of Revolving Loans of such Class and shall provide cash
collateral in respect of Letters of Credit of such Class in the manner set forth
in Section 2.05(i), such that, after giving effect to such prepayments and such
provision of cash collateral, the Aggregate Revolving Exposure of such Class as
of such date will not exceed the aggregate Revolving Commitments of such Class
of the Consenting Lenders extended pursuant to this Section (and the Borrower
shall not be permitted thereafter to request any Revolving Loan of such Class or
any issuance, amendment, renewal or extension of a Letter of Credit of such
Class if, after giving effect thereto, the Aggregate Revolving Exposure of such
Class would exceed the aggregate amount of the Revolving Commitments of such
Class so extended);
(ii)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments of any Class, on the Existing
Maturity Date, the Revolving Commitment of such Class of each Declining Lender
shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section, terminate, and the Borrower shall repay all the
Revolving Loans of such Class of each Declining Lender, to the extent such Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder, it being understood and agreed that, subject
to satisfaction of the conditions set forth in Section 4.02, such repayments may
be funded with the proceeds of new Revolving Borrowings of such Class made
simultaneously with such repayments by the Consenting Lenders, which such
Revolving Borrowings shall be made ratably by the Consenting Lenders in
accordance with their extended Revolving Commitments of such Class; and
(iii)    solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
the Borrower shall repay all the Loans of such Class of each Declining Lender,
to the extent






--------------------------------------------------------------------------------

86

such Loans shall not have been so purchased, assigned and transferred, in each
case together with accrued and unpaid interest and all fees and other amounts
owing to such Declining Lender hereunder, it being understood and agreed that,
subject to satisfaction of the conditions set forth in Section 4.02, such
repayments may be funded with the proceeds of new Revolving Borrowings made
simultaneously with such repayments by the Revolving Lenders.
(d)    Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in clauses (a) and (b) of Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower.
(e)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or Section 2.18(b) or 2.18(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).
(f)    The Borrower, the Administrative Agent and the Consenting Lenders may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.
SECTION 2.23.    Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, obtain Refinancing
Term Loan Indebtedness. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that such
Refinancing Term Loan Indebtedness shall be made, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:
(i)    no Event of Default of the type set forth in Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing;
(ii)    substantially concurrently with the incurrence of such Refinancing Term
Loan Indebtedness, the Borrower shall repay or prepay then outstanding Term
Borrowings of the applicable Class (together with any accrued but unpaid
interest thereon and any prepayment premium with respect thereto) in an
aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness, and any such prepayment of Term Borrowings of such Class
shall be applied to reduce the subsequent scheduled repayments of Term
Borrowings of such Class to be made pursuant to Section 2.09(a) ratably, and
(iii)    such notice shall set forth, with respect to the Refinancing Term Loan
Indebtedness established thereby in the form of Refinancing Term Loans, to the
extent applicable, the following terms thereof: (a) the designation of such
Refinancing Term Loans as a new “Class” for all purposes hereof, (b) the stated
termination and maturity dates applicable to the Refinancing Term Loans of such
Class, (c) amortization applicable thereto and the effect thereon of any
prepayment of such Refinancing Term Loans, (d) the






--------------------------------------------------------------------------------

87

interest rate or rates applicable to the Refinancing Term Loans of such Class,
(e) the fees applicable to the Refinancing Term Loans of such Class, (f) any
original issue discount applicable thereto, (g) the initial Interest Period or
Interest Periods applicable to Refinancing Term Loans of such Class and (h) any
voluntary or mandatory commitment reduction or prepayment requirements
applicable to Refinancing Term Loans of such Class (which prepayment
requirements may provide that such Refinancing Term Loans may participate in any
mandatory prepayment on a pro rata basis with any Class of existing Term Loans,
but may not provide for prepayment requirements that are materially more
favorable to the Lenders holding such Refinancing Term Loans than to the Lenders
holding such Class of Term Loans) and any restrictions on the voluntary or
mandatory reductions or prepayments of Refinancing Term Loans of such Class.
(b)    Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness may elect or
decline, in its sole discretion, to provide any Refinancing Term Loan
Indebtedness.
(c)    Any Refinancing Term Loans shall be established pursuant to a Refinancing
Facility Agreement executed and delivered by Holdings, the Borrower, each
Refinancing Term Lender providing such Refinancing Term Loan and the
Administrative Agent, which shall be consistent with the provisions set forth in
clause (a) above (but which shall not require the consent of any other Lender).
Each Refinancing Facility Agreement shall be binding on the Lenders, the Loan
Parties and the other parties hereto and may effect amendments to the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect provisions of this Section
2.23, including any amendments necessary to treat such Refinancing Term Loans as
a new “Class” of loans hereunder. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Facility Agreement.
ARTICLE III
Representations and Warranties
Each of Holdings and the Borrower (with respect to itself and, where applicable,
its respective Subsidiaries) represents and warrants to the Administrative
Agent, each of the Issuing Banks and each of the Lenders that:
SECTION 3.01.    Organization; Powers. Each of Holdings, the Borrower and each
Restricted Subsidiary (a) is duly organized, validly existing and, to the extent
that such concept is applicable in the relevant jurisdiction, in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority, and the legal right, to carry on its business as now
conducted and as proposed to be conducted, to execute, deliver and perform its
obligations under this Agreement and each other Loan Document and each other
agreement or instrument contemplated thereby to which it is a party and to
effect the Transactions and (c) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and, to the extent that such
concept is applicable in the relevant jurisdiction, is in good standing in,
every jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Due Execution and Delivery; Enforceability. The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party have been duly authorized by all necessary
corporate or other organizational action and, if required, action by the holders
of such Loan Party’s Equity Interests. This






--------------------------------------------------------------------------------

88

Agreement has been duly executed and delivered by each of Holdings and the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Borrower or
such Loan Party, as applicable, enforceable against such Person in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and an implied covenant of good
faith and fair dealing.
SECTION 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party (a) as of the date such Loan Document is executed, will not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except (i) filings necessary to perfect Liens created
under the Loan Documents, (ii) consents, approvals, registrations or filings
which have been obtained or made and are in full force and effect or (iii) where
failure to obtain such consent or approval, or make such registration or filing,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Requirement of Law applicable to Holdings, the
Borrower or any Restricted Subsidiary, (c) will not violate or result (alone or
with notice or lapse of time or both) in a default under any indenture,
agreement or other instrument binding upon Holdings, the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Borrower or any Restricted Subsidiary or give rise to a right of,
or result in, termination, cancelation or acceleration of any obligation
thereunder, except with respect to any violation, default, payment, repurchase,
redemption, termination, cancellation or acceleration that would not reasonably
be expected to have a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any asset now owned or hereafter acquired
by Holdings, the Borrower or any Restricted Subsidiary, except Liens created
under the Loan Documents.
SECTION 3.04.    Financial Condition; No Material Adverse Change.
(a) The Borrower has heretofore furnished to the Administrative Agent Holdings’
consolidated balance sheets and the related consolidated statements of
operations, shareholders’ equity and cash flows (i) as of and for the fiscal
years ended December 31, 2012, December 31, 2011 and December 31, 2010, audited
and reported on by PricewaterhouseCoopers LLP, independent public accountants
(without a “going concern” or like qualification, exception or statement and
without any qualification or exception as to the scope of such audit other than
with respect to the Borrower’s internal controls over financial reporting for
which an opinion as to effectiveness is not required) and (ii) as of and for the
fiscal quarters and portions of the fiscal year ended March 31, 2013, and June
30, 2013 (and comparable periods for the prior fiscal year) certified by a
Financial Officer of Holdings. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings, the Borrower and the Subsidiaries on a consolidated basis as
of such dates and for such periods in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of certain
footnotes in the case of the statements referred to in clause (ii) above.
(b)    The Borrower has heretofore furnished to the Administrative Agent (i)
Holdings’ pro forma condensed combined balance sheet as of June 30, 2013, and
(ii) Holdings’ related pro forma condensed combined statements of operations for
the 12-month period ending






--------------------------------------------------------------------------------

89

on December 31, 2012 and for the 6-month period ending on June 30, 2013, each
prepared giving effect to the Transactions and the other transactions
contemplated hereby as if the Transactions and such other transactions had
occurred, in the case of such balance sheet, on such date and, in the case of
such statements of operations, on January 1, 2012. Such pro forma financial
statements have been prepared by the Borrower in good faith based on assumptions
believed by Holdings and the Borrower on the date hereof to be reasonable.
(c)    No event, change or condition has occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect since December 31,
2012.
SECTION 3.05.    Properties. (a) Each of Holdings, the Borrower and each
Restricted Subsidiary has good title to, or valid leasehold interests in, all
its property necessary for the conduct of its business (including the Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes. All such
property is free and clear of Liens, other than Liens expressly permitted by
Section 6.02.
(b)    Each of Holdings, the Borrower and each Restricted Subsidiary owns, or
has secured the rights to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business as currently conducted
or as currently proposed to be conducted, and the use thereof by Holdings, the
Borrower and each Restricted Subsidiary does not infringe upon the rights of any
other Person, except, in each case, for any such failures to own or have rights
to use, or any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any trademarks, trade names, copyrights, patents or other
intellectual property owned or used by Holdings, the Borrower or any Restricted
Subsidiary is pending or, to the knowledge of Holdings, the Borrower or any
Restricted Subsidiary, threatened against Holdings, the Borrower or any
Restricted Subsidiary that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.
(c)    As of the Effective Date, none of Holdings, the Borrower or any
Restricted Subsidiary has received notice of, or has knowledge of, any pending
or contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein.
SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings, the Borrower or any Restricted Subsidiary, threatened against or
affecting Holdings, the Borrower or any Restricted Subsidiary or any business,
property or rights (other than intellectual property rights, which are addressed
in Section 3.05(b)) of any such Person (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability, (iv) has any
present or, to the






--------------------------------------------------------------------------------

90

knowledge of Holdings, the Borrower or any Restricted Subsidiary, past
operations or properties subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, Hazardous Material impacts or environmental clean-up, (v) has any
contingent liability with respect to any Release, environmental pollution or
Hazardous Material impacts on any real property now or previously owned, leased
or operated by it or (vi) knows of any basis for any Environmental Liability.
SECTION 3.07.    Compliance with Laws. Each of Holdings, the Borrower and each
Restricted Subsidiary is in compliance with all Requirements of Law, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08.    Anti-Terrorism Laws; Anti Corruption Laws. (a) To the extent
applicable, Holdings, the Borrower and the Restricted Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the USA
PATRIOT Act. No part of the proceeds of the Loans will be used by Holdings, the
Borrower or any of the Restricted Subsidiaries, directly or, to the knowledge of
Holdings or the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
(b)    None of Holdings, the Borrower or any Restricted Subsidiary nor, to the
knowledge of Holdings or the Borrower, any director, officer, agent, employee or
Affiliate of Holdings, the Borrower or any Restricted Subsidiary, (i) is a
Blocked Person or (ii) is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department; and
none of Holdings, the Borrower or any Restricted Subsidiary will use the
proceeds of the Loans for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.
SECTION 3.09.    Investment Company Status. None of Holdings, the Borrower or
any Restricted Subsidiary is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act.
SECTION 3.10.    Federal Reserve Regulations. None of Holdings, the Borrower or
any Restricted Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors) or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X.
SECTION 3.11.    Taxes. Except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each of Holdings,
the Borrower and each Restricted Subsidiary (a) has timely filed or caused to be
filed all Tax returns and reports required to have been filed by it and (b) has
paid or caused to be paid all Taxes required to have been paid by it, except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and where Holdings, the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves therefor
in conformity with GAAP.






--------------------------------------------------------------------------------

91

SECTION 3.12.    ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no ERISA
Event has occurred or is reasonably expected to occur.
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Foreign Pension Plan is
in compliance in all material respects with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such
plan, (ii) with respect to each Foreign Pension Plan, none of Holdings, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction that could subject Holdings, the Borrower or any
Restricted Subsidiary, directly or indirectly, to a tax or civil penalty and
(iii) with respect to each Foreign Pension Plan, reserves have been established
in the financial statements furnished to Lenders in respect of any unfunded
liabilities in accordance with all Requirements of Law and prudent business
practice or, where required, in accordance with ordinary accounting practices in
the jurisdiction in which such Foreign Pension Plan is maintained.
SECTION 3.13.    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of Holdings, the Borrower or any Restricted Subsidiary
to the Arrangers, the Administrative Agent, any Issuing Bank or any Lender on or
before the Effective Date in connection with the negotiation of this Agreement
or any other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished and
taken as a whole) contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, each of Holdings and the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time so furnished and,
if such projected financial information was furnished prior to the Effective
Date, as of the Effective Date (it being understood and agreed that any such
projected financial information may vary from actual results and that such
variations may be material).
SECTION 3.14.    Subsidiaries. As of the Spin-Off Date, Holdings does not have
any subsidiaries other than the Borrower and the Subsidiaries. As of the
Spin-Off Date, Schedule 3.14 sets forth the name of, and the ownership interest
of Holdings, the Borrower and each Subsidiary in, each Subsidiary and identifies
each Subsidiary that is a Subsidiary Loan Party, in each case as of the Spin-Off
Date. As of the Spin-Off Date, the Equity Interests in the Borrower and each
Subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable, and such Equity Interests are owned by Holdings or the Borrower,
directly or indirectly, free and clear of all Liens (other than Liens created
under the Loan Documents and any Liens permitted by Section 6.02). Except as set
forth in Schedule 3.14, as of the Spin-Off Date, there is no existing option,
warrant, call, right, commitment or other agreement to which Holdings, the
Borrower or any Subsidiary is a party requiring, and there are no Equity
Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by the Borrower or any Subsidiary of any
additional Equity Interests or other securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribed for or purchase any
Equity Interests in the Borrower or any Subsidiary.
SECTION 3.15.    [Reserved.]






--------------------------------------------------------------------------------

92

SECTION 3.16.    Labor Matters. As of the Effective Date, except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (i) there are no strikes, lockouts or slowdowns or any other
material labor disputes against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings, the Borrower or any Subsidiary, threatened and
(ii) there are no unfair labor practice complaints pending against Holdings, the
Borrower or any Subsidiary or, to the knowledge of Holdings, the Borrower or any
Subsidiary, threatened against any of them before the National Labor Relations
Board or other Governmental Authority.
SECTION 3.17.    Solvency. As of the Spin-Off Date, immediately after the
consummation of the Transactions to occur on the Spin-Off Date, and giving
effect to the rights of indemnification, subrogation and contribution under the
Collateral Agreement, (a) the fair value of the assets of Holdings, the Borrower
and the Restricted Subsidiaries, taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of Holdings, the Borrower
and the Restricted Subsidiaries, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) Holdings, the Borrower and
the Restricted Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) Holdings, the Borrower and the
Restricted Subsidiaries, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Spin-Off
Date. For purposes of this Section, the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
SECTION 3.18.    Collateral Matters. (a) The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined therein) and
(i) when such Collateral constituting certificated securities (as defined in the
Uniform Commercial Code) is delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral, prior and superior in right to any other Person, and (ii) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) (subject to
subsections (b) and (c) of this Section 3.18) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.
(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged






--------------------------------------------------------------------------------

93

Properties and the proceeds thereof, prior and superior in right to any other
Person, but subject to Liens permitted under Section 6.02.
(c)    Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, and the filing of the
financing statements referred to in paragraph (a) of this Section, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood and agreed that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a security interest in such
Intellectual Property acquired by the Loan Parties after the Effective Date).
SECTION 3.19.    Designation as Senior Debt. All Obligations shall be designated
as “Senior Indebtedness” and “Designated Senior Indebtedness” or a similar term
or designation for purposes of and as defined in, any documentation with respect
to any subordinated Indebtedness.
ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent shall have received from each party hereto or
thereto either (i) a counterpart of this Agreement and each other Loan Document
(excluding the Mortgages, which shall be delivered in accordance with Section
5.15) signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and each
other Loan Document (excluding the Mortgages, which shall be delivered in
accordance with Section 5.15).
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of each of Simpson
Thacher & Bartlett LLP, counsel for the Borrower and the Restricted
Subsidiaries, Arthur Cox, counsel for Holdings, and Ice Miller LLP, special
counsel in Indiana for Von Duprin LLC, (A) dated as of the Effective Date and
(B) covering such matters relating to the Loan Parties (as applicable) or the
Loan Documents as the Administrative Agent shall reasonably request. Each of
Holdings and the Borrower hereby requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties or the Loan






--------------------------------------------------------------------------------

94

Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer or the President or a Vice
President of the Borrower, confirming compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 (for purposes of the conditions set
forth in paragraphs (a) and (b) of Section 4.02, after giving effect to the
consummation of the Spin-Off).
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least two Business Days prior to the Effective Date, reimbursement
or payment of all reasonable out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder, under any other Loan Document or under any other agreement entered
into by any of the Arrangers, the Administrative Agent and the Lenders, on the
one hand, and any of the Loan Parties, on the other hand; provided that such
amounts may be offset against the proceeds of the Term Loans.
(f)    The Administrative Agent shall have received the financial statements,
opinions and certificates referred to in (i) Section 3.04(a) and (ii) Section
3.04(b).
(g)    The Administrative Agent shall have received a detailed business plan of
Holdings and its Restricted Subsidiaries for the fiscal years 2013 through 2018
(including but not limited to quarterly projections for the first four fiscal
quarters ending after the Effective Date).
(h)    The Administrative Agent shall have received, at least five Business Days
prior to the Effective Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, that has been requested at least ten Business Days prior to the Effective
Date.
(i)    The Collateral and Guarantee Requirement shall have been satisfied to the
extent applicable and the Administrative Agent, on behalf of the Secured
Parties, shall have a security interest in the Collateral of the type and
priority described in each Security Document, except as otherwise set forth in
the Collateral and Guarantee Requirement or Section 5.15. The Administrative
Agent shall have received a completed Perfection Certificate dated the Effective
Date and signed by a Financial Officer or legal officer of each of Holdings and
the Borrower, together with all attachments contemplated thereby, including (i)
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate, (ii) copies of the financing statements (or similar
documents) disclosed by such search and (iii) evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 6.02 or have been or
will contemporaneously with the initial funding of the Loans on the Effective
Date be released or terminated.
(j)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.
(k)    The Lenders shall have received a certificate from a Financial Officer of
Holdings, substantially in the form of Exhibit L, certifying as to the solvency
of Holdings






--------------------------------------------------------------------------------

95

and its Restricted Subsidiaries as of the Spin-Off Date on a consolidated basis
after giving effect to the Transactions and the other transactions contemplated
hereby.
(l)    The Transactions shall have been, or satisfactory arrangements shall have
been implemented providing that within five Business Days of the initial funding
of the Loans on the Effective Date the Transactions shall be, consummated in
accordance with applicable law and, in all material respects, consistent with
(x) the information set forth in the Form 10 and (y) the pro forma financial
information and the business plan delivered to the Lenders prior to the
Effective Date pursuant to Sections 4.01(f)(ii) and 4.01(g), respectively.
(m)    The Lenders shall have received a copy of the most recently available
version of each material Spin-Off Document and each other Spin-Off Document
requested by the Administrative Agent, each certified by a Financial Officer of
Holdings as being complete and correct. The terms of each Spin-Off Document
shall be consistent in all material respects with the information set forth in
the Form 10.
(n)    The Borrower shall believe in good faith that all conditions to the
Spin-Off set forth in the Form 10 and in the Distribution Agreement will be,
within five Business Days of the making of the Loans on the Effective Date,
satisfied (or waived, amended or otherwise modified in a manner not material and
adverse to the rights or interests of the Lenders).
(o)    The Lenders shall have received draft copies of (i) the solvency opinion
to be delivered no later than the Spin-Off Date to the Board of Directors of
Ingersoll Rand in connection with the Spin-Off (provided that the Administrative
Agent and the Lenders shall not be required to be addressees or beneficiaries of
such opinion) and (ii) the Internal Revenue Service letter ruling and the legal
opinion of Simpson Thacher & Bartlett LLP delivered to Ingersoll Rand regarding
the tax-free nature of the Spin-Off (provided that the Administrative Agent and
the Lenders shall not be required to be addressees or beneficiaries of the legal
opinion).
(p)    Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, none of Holdings, the Borrower or any
Restricted Subsidiary shall have outstanding any Indebtedness, other than (i)
Indebtedness incurred under the Loan Documents, (ii) the Senior Unsecured Notes
and (iii) other Indebtedness permitted under Section 6.01.
(q)    The Senior Unsecured Notes shall have been issued with a gross aggregate
principal amount of no less than $300,000,000, and the Net Proceeds of such
issuance shall have been deposited into escrow.
(r)    The Borrower shall have delivered to the Administrative Agent the notice
required by Section 2.03.
(s)    Ingersoll Rand shall have executed an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which Ingersoll
Rand agrees (i) to hold all the proceeds of the Effective Date Dividend in a
separate account or separate accounts for the benefit of the Borrower, the
Administrative Agent and the Lenders until the consummation of the Spin-Off and
(ii) to promptly return to the Borrower all the proceeds of the Effective Date
Dividend in the event that the Spin-Off has not occurred on or prior to the
fifth Business Day after the Effective Date.






--------------------------------------------------------------------------------

96

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 5:00 p.m., New York City time, on the date that is 120 days
after the Escrow Date.
SECTION 4.02.    Each Credit Event. The obligations of the Lenders to make Loans
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (or, in the
case of representations and warranties qualified as to materiality, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be true and
correct in all material respects (or in all respects, as applicable) as of such
earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)    The Borrower shall have delivered to the Administrative Agent the notice
required by Section 2.03.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.
ARTICLE V
Affirmative Covenants
From and including the Effective Date and until the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts (other than contingent amounts not yet due)
payable under this Agreement or any other Loan Document shall have been paid in
full and all Letters of Credit (other than those collateralized or back-stopped
on terms reasonably satisfactory to the applicable Issuing Bank) shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
each of Holdings and the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. In the case of
Holdings, Holdings will furnish to the Administrative Agent, which shall furnish
to each Lender, the following:
(a)    within 90 days after the end of each fiscal year of Holdings (or such
later date as Form 10-K of Holdings is required to be filed with the SEC taking
into account any extension granted by the SEC, provided that Holdings gives the
Administrative Agent notice of any such extension), its audited consolidated
balance sheet and audited






--------------------------------------------------------------------------------

97

consolidated statements of operations, shareholders’ equity and cash flows as of
the end of and for such fiscal year, and related notes thereto, setting forth in
each case in comparative form the figures for the previous fiscal year, prepared
in accordance with generally accepted auditing standards and reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification, exception or
statement and without any qualification or exception as to the scope of such
audit other than with respect to Holdings’ internal controls over financial
reporting for which an opinion as to effectiveness is not required) to the
effect that such financial statements present fairly in all material respects
the financial condition, results of operations and cash flow of Holdings and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal year
and accompanied by a narrative report describing the financial position, results
of operations and cash flow of Holdings and its consolidated Subsidiaries for
each of (i) Lenders’ public-side employees and representatives who do not wish
to receive MNPI (such employees and representatives, “Public-Siders”) and (ii)
Lenders’ employees and representatives willing to receive such MNPI (such
employees and representatives, “Private-Siders”);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings (or such later date as Form 10-Q of Holdings is
required to be filed with the SEC taking into account any extension granted by
the SEC, provided that Holdings gives the Administrative Agent notice of any
such extension), its unaudited consolidated balance sheet and unaudited
consolidated statements of operations and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of Holdings as
presenting fairly in all material respects the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries on a consolidated
basis as of the end of and for such fiscal quarter and such portion of the
fiscal year in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes, and accompanied by a
narrative report describing the financial position, results of operations and
cash flow of Holdings and its consolidated Subsidiaries for each of (i) Lenders’
Public-Siders and (ii) Lenders’ Private-Siders;
(c)    concurrently with each delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of Holdings (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (A) demonstrating
compliance with the covenants contained in Sections 6.12 and 6.13 and (B) in the
case of financial statements delivered under clause (a) above, beginning with
the financial statements for the fiscal year of Holdings ending December 31,
2014, of Excess Cash Flow, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the later of the date of Holdings’
audited financial statements referred to in Section 3.04 and the date of the
prior certificate delivered pursuant to this clause (c) indicating such a change
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) at any time when
there is any Unrestricted Subsidiary, including as an attachment with respect to
each such financial statement, an Unrestricted Subsidiary






--------------------------------------------------------------------------------

98

Reconciliation Statement (except to the extent that the information required
thereby is separately provided with the public filing of such financial
statement);
(d)    [reserved;]
(e)    concurrently with any delivery of financial statements under clause (a)
above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
(f)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
(g)    promptly after the same becomes publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings, the Borrower or any Restricted Subsidiary with the SEC or with any
national securities exchange, or distributed by Holdings to the holders of its
Equity Interests generally, as applicable; and
(h)    promptly following any request therefor, but subject to the limitations
set forth in the proviso to the last sentence of Section 5.09 and Section 9.12,
such other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of
Holdings, the Borrower or any Restricted Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent,
any Issuing Bank or any Lender may reasonably request.
Information required to be furnished pursuant to clause (a), (b) or (f) of this
Section shall be deemed to have been furnished if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.
SECTION 5.02.    Notices of Material Events. Holdings and the Borrower will
furnish to the Administrative Agent, which shall furnish to each Issuing Bank
and each Lender, prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of Holdings, the Borrower or any
Restricted Subsidiary, affecting Holdings, the Borrower or any Restricted
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by Holdings or the Borrower to
the Administrative Agent, that in each case could reasonably be expected to
result in a Material Adverse Effect or that in any manner questions the validity
of this Agreement or any other Loan Document; and






--------------------------------------------------------------------------------

99

(c)    any other development (including notice of any matter or event that could
give rise to an Environmental Liability or ERISA Event) that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Information Regarding Collateral. (a) Holdings will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, as set forth in such Loan Party’s organizational documents,
(ii) in the jurisdiction of incorporation or organization of any Loan Party,
(iii) in the form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party.
(b)    At the time of delivery of financial statements pursuant to
Section 5.01(a), Holdings shall deliver to the Administrative Agent a completed
Supplemental Perfection Certificate (i) setting forth the information required
pursuant to the Supplemental Perfection Certificate and indicating, in a manner
reasonably satisfactory to the Administrative Agent, any changes in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the
Effective Date) or (ii) certifying that there has been no change in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the
Effective Date).
SECTION 5.04.    Existence; Conduct of Business. Each of Holdings and the
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names necessary for the
conduct of its business; provided that the foregoing shall not prohibit (i) any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or (ii) Holdings, the Borrower and each of its Restricted Subsidiaries from
allowing its respective patents, copyrights, trademarks and trade names to
lapse, expire or become abandoned in the ordinary course of business or its
reasonable business judgment, as applicable.
SECTION 5.05.    Payment of Taxes. Each of Holdings and the Borrower will, and
will cause each of its Restricted Subsidiaries to, pay its Tax liabilities
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) Holdings, the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.06.    Maintenance of Properties. Except if failure to do so would not
reasonably be expected to have a Material Adverse Effect, each of Holdings and
the Borrower will, and will cause each of its Restricted Subsidiaries to, keep
and maintain all property necessary for the conduct of its business in good
working order and condition, ordinary wear and tear excepted.






--------------------------------------------------------------------------------

100

SECTION 5.07.    Insurance. Each of Holdings and the Borrower will, and will
cause each of its Restricted Subsidiaries to, maintain, with financially sound
and reputable insurance companies, insurance in such amounts (with no greater
risk retention) and against such risks as is customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties will (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder, (b) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder and (c) provide for at least 30 days’ (or such shorter number of days
as may be agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy. With respect to each
Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors. Holdings will furnish to the
Lenders, upon reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
SECTION 5.08.    [Reserved.]
SECTION 5.09.    Books and Records; Inspection and Audit Rights. Each of
Holdings and the Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity with GAAP and all Requirements of Law are made
of all dealings and transactions in relation to its business and activities.
Each of Holdings and the Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times but no more often than two times
during any calendar year; provided that none of Holdings, the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
SECTION 5.10.    Compliance with Laws. Each of Holdings and the Borrower will,
and will take reasonable action to cause each of its Restricted Subsidiaries to,
comply with all Requirements of Law (including Environmental Laws) with respect
to it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.11.    Use of Proceeds; Letters of Credit. (a) The proceeds of the
Term Loans, together with the proceeds of the Senior Unsecured Notes and cash on
hand, will be used solely for the payment of (i) fees and expenses payable in
connection with the Transactions and (ii) the Effective Date Dividend. The
proceeds of the Revolving Loans and the Swingline Loans, as well as the proceeds
of any Incremental Extension of Credit (unless otherwise provided in the
applicable Incremental Facility Amendment) will be used for working capital and
other






--------------------------------------------------------------------------------

101

general corporate purposes (including acquisitions permitted by this Agreement)
of Holdings, the Borrower and the Restricted Subsidiaries. The proceeds of the
Revolving Loans and the Swingline Loans may also be used for other transactions
not prohibited by this Agreement. No part of the proceeds of any Loan will be
used in violation of the representation set forth in Section 3.10. Letters of
Credit will be used by Holdings, the Borrower and the Restricted Subsidiaries
for general corporate purposes.
SECTION 5.12.    Additional Subsidiaries. (a) If any additional Subsidiary is
formed or acquired (or otherwise becomes a Designated Subsidiary) after the
Effective Date, then Holdings will, as promptly as practicable and, in any
event, within 60 days (or such longer period as the Administrative Agent, acting
reasonably, may agree to in writing (including electronic mail)) after such
Subsidiary is formed or acquired (or otherwise becomes a Designated Subsidiary),
notify the Administrative Agent thereof and, to the extent applicable, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if it is a Designated Subsidiary) and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.
(b)    Holdings or the Borrower may designate any wholly-owned Restricted
Subsidiary that is organized in a Permitted Jurisdiction as a Designated
Subsidiary; provided that to the extent applicable, the Collateral and Guarantee
Requirement shall have been satisfied with respect to such Subsidiary as if such
Subsidiary is a Person that becomes a Designated Subsidiary after the Effective
Date.
SECTION 5.13.    Further Assurances. (a) Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries that is a Subsidiary Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties. Each of Holdings and the Borrower also agrees to,
and shall cause each of its Subsidiaries that is a Subsidiary Loan Party to,
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)    If any material assets (including any real property or improvements
thereto or any interest therein with a fair market value in excess of
$10,000,000) are acquired by Holdings, the Borrower or any Subsidiary Loan Party
after the Effective Date (other than assets constituting Collateral under the
Collateral Agreement that become subject to the Lien created by the Collateral
Agreement upon acquisition thereof), Holdings will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, Holdings will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.
SECTION 5.14.    Credit Ratings. Each of Holdings and the Borrower will use
reasonable efforts to cause the credit facilities made available under this
Agreement to be continuously rated by S&P and Moody’s. The Borrower will use
commercially reasonable efforts to maintain a corporate rating from S&P and a
corporate family rating from Moody’s, in each case in respect of the Borrower.






--------------------------------------------------------------------------------

102

SECTION 5.15.    Post-Effective Date Matters. (a) Within five Business Days
after the Effective Date, (i) the Borrower shall cause the Effective Date
Dividend to be paid and (ii) the Spin-Off shall be consummated.
(b)    As promptly as practicable, and in any event within 90 days (or such
longer period as the Administrative Agent, acting reasonably, may agree to in
writing), after the Effective Date, (i) Holdings and the Borrower shall, and
shall cause each of its Subsidiaries that is a Loan Party to, deliver all
Mortgages that are required to be delivered pursuant to the Collateral and
Guarantee Requirement, except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement” and (ii) Holdings shall deliver
an Irish law-governed security agreement granting to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in the Collateral of
Holdings, which agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent.
SECTION 5.16.    Designation as Senior Debt. Holdings shall, and following the
Spin-Off shall cause each of its Subsidiaries to, designate all Obligations as
“Senior Indebtedness” and “Designated Senior Indebtedness” or as a similar term
or designation for purposes of and as defined in, any documentation with respect
to any subordinated Indebtedness.
SECTION 5.17.    Designation of Subsidiaries. Holdings may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing or would result from such designation, (b) immediately after
giving effect to such designation, the Total Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended fiscal quarter of
Holdings, is less than 2.75 to 1.00, and the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer setting forth
reasonably detailed calculations demonstrating compliance with this clause (b)
and (c) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the parent company of such
Subsidiary therein under Section 6.04(u) at the date of designation in an amount
equal to the net book value of such parent company’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary, and the making of an Investment by such Subsidiary in
any Investments of such Subsidiary, in each case existing at such time.
SECTION 5.18.    Spin-Off Documents. No term or condition set forth in the most
recently available version of any Spin-Off Document shall be waived, amended or
otherwise modified in a manner material and adverse to the rights or interests
of the Lenders without the prior written approval of the Administrative Agent.
Holdings shall deliver an executed version of each Spin-Off Document previously
delivered in draft form under Section 4.01(m) promptly after execution.
ARTICLE VI
Negative Covenants






--------------------------------------------------------------------------------

103

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full, and all Letters of Credit (other than those
collateralized or back-stopped on terms reasonably satisfactory to the
applicable Issuing Bank) have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees (provided that notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, no provision of this
Agreement or any other Loan Document shall prevent or restrict the consummation
of any of the Transactions, nor shall the Transactions give rise to any Default,
or constitute the utilization of any basket, under this Agreement (including
this Article VI) or any other Loan Document) with the Lenders that:
SECTION 6.01.    Indebtedness; Certain Equity Securities. (a) Neither Holdings
nor the Borrower will, nor will Holdings or the Borrower permit any of their
respective Restricted Subsidiaries to, create, incur, assume or permit to exist
any Indebtedness, except:
(i)    Indebtedness created hereunder and under the other Loan Documents;
(ii)    (A) the Senior Unsecured Notes in an aggregate principal amount not to
exceed $300,000,000 and (B) Refinancing Indebtedness in respect of the Senior
Unsecured Notes issued pursuant to clause (A) above (it being understood and
agreed that, for purposes of this Section, any Indebtedness that is incurred for
the purpose of repurchasing or redeeming any Senior Unsecured Notes (or any
Refinancing Indebtedness in respect thereof) shall, if otherwise meeting the
requirements set forth in the definition of the term “Refinancing Indebtedness”,
be deemed to be Refinancing Indebtedness in respect of the Senior Unsecured
Notes (or such Refinancing Indebtedness), and shall be permitted to be incurred
and be in existence, notwithstanding that the proceeds of such Refinancing
Indebtedness shall not be applied to make such repurchase or redemption of the
Senior Unsecured Notes (or such Refinancing Indebtedness) immediately upon the
incurrence thereof, if the proceeds of such Refinancing Indebtedness are applied
to make such repurchase or redemption no later than 90 days following the date
of the incurrence thereof;
(iii)    Indebtedness existing on the Escrow Date and set forth in
Schedule 6.01, any Refinancing Indebtedness in respect thereof and any
intercompany Indebtedness existing on the Effective Date arising out of, or in
connection with, the Transactions;
(iv)    Indebtedness of Holdings or the Borrower to any Restricted Subsidiary
and of any Restricted Subsidiary to Holdings, the Borrower or any other
Restricted Subsidiary; provided that (A) Indebtedness of any Subsidiary that is
not a Loan Party to Holdings, the Borrower or any Subsidiary Loan Party shall be
subject to Section 6.04 and (B) Indebtedness of Holdings, the Borrower or any
Subsidiary Loan Party to any Restricted Subsidiary that is not a Subsidiary Loan
Party shall, on and after the Effective Date, be subordinated to the Obligations
on the terms set forth in the Global Intercompany Note;
(v)    Guarantees by Holdings or the Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of Holdings, the
Borrower or any other Restricted Subsidiary; provided that (A) the Indebtedness
so






--------------------------------------------------------------------------------

104

Guaranteed is permitted by this Section (other than clause (a)(iii) or
(a)(vii)), (B) Guarantees by Holdings, the Borrower or any Subsidiary Loan Party
of Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04, (C) Guarantees permitted under this clause (v) shall be
subordinated to the Obligations of the applicable Restricted Subsidiary to the
same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations and (D) none of the Senior Unsecured Notes shall
be Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party that has
Guaranteed the Obligations pursuant to the Collateral Agreement;
(vi)    (A) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction, repair, replacement or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by Holdings, the Borrower or any Restricted
Subsidiary in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction, repair, replacement or improvement, and
(B) Refinancing Indebtedness in respect of Indebtedness incurred or assumed
pursuant to clause (A) above; provided further that at the time of incurrence
thereof, the aggregate principal amount of Indebtedness permitted by this
clause (vi), together with any sale and leaseback transaction incurred pursuant
to Section 6.06, shall not exceed the greater of (x) $75,000,000 and (y) 3.75%
of Consolidated Total Assets as of the fiscal year most recently ended prior to
the incurrence of such Indebtedness;
(vii)    (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Restricted Subsidiary in a transaction permitted
hereunder) after the Escrow Date, or Indebtedness of any Person that is assumed
by any Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in an acquisition permitted by Section 6.04; provided that
such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired and
(B) Refinancing Indebtedness in respect of Indebtedness incurred or assumed, as
applicable, pursuant to clause (A) above;
(viii)    other Indebtedness in an aggregate principal amount not exceeding at
the time of incurrence thereof, the greater of (A) $75,000,000 and (B) 3.75% of
Consolidated Total Assets as of the fiscal year most recently ended prior to the
incurrence of such Indebtedness at any time outstanding;
(ix)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
(x)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
(other than






--------------------------------------------------------------------------------

105

in respect of other Indebtedness), in each case provided in the ordinary course
of business;
(xi)    Indebtedness in respect of Hedging Agreements permitted by Section 6.07;
(xii)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(xiii)    Indebtedness in the form of purchase price adjustments, earnouts,
non-competition agreements or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any acquisition or other investment permitted under Section 6.04;
(xiv)    Refinancing Term Loan Indebtedness incurred pursuant to Section 2.23;
provided that the Net Proceeds thereof are used to make the prepayments required
under clause (a)(iii) of Section 2.23;
(xv)    Alternative Incremental Facility Debt, provided that the aggregate
principal amount of such Alternative Incremental Facility Debt shall not exceed
the amount permitted under Section 2.21;
(xvi)    Indebtedness representing deferred compensation to directors, officers,
consultants or employees of the Borrower and its Restricted Subsidiaries
incurred in the ordinary course of business;
(xvii)    Indebtedness consisting of promissory notes issued by any Loan Party
to current or former officers, directors, consultants and employees or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 6.08;
(xviii)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not exceeding $50,000,000 at any time outstanding;
(xix)    Indebtedness of any Restricted Subsidiary that is not a Loan Party to
Holdings, the Borrower or any Subsidiary Loan Party to the extent the proceeds
thereof are used by such Restricted Subsidiary to consummate an acquisition
permitted by Section 6.04(b); provided that the aggregate amount of Indebtedness
incurred pursuant to this clause (xix) for the purpose of acquiring a Restricted
Subsidiary that does not become a Subsidiary Loan Party shall not exceed, at the
time such acquisition is made and after giving effect thereto, the greater of
(A) $100,000,000 and (B) 5.0% of Consolidated Total Assets as of the fiscal year
most recently ended prior to the making of such acquisition; and
(xx)    Indebtedness of Holdings, the Borrower or any other Loan Party if, after
giving effect to the incurrence thereof and the application of the proceeds
thereof, Holdings is in compliance with Sections 6.12 and 6.13.






--------------------------------------------------------------------------------

106

SECTION 6.02.    Liens. (a) Neither Holdings nor the Borrower will, nor will
Holdings or the Borrower permit any of their respective Restricted Subsidiaries
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Escrow Date and set forth in Schedule 6.02; provided that
(A) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary (other than assets financed by the same financing source
in the ordinary course of business) and (B) such Lien shall secure only those
obligations that it secures on the Escrow Date and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(a)(iii) as Refinancing Indebtedness in
respect thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Escrow Date prior to
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of Holdings, the Borrower or any Restricted Subsidiary (other
than (x) assets financed by the same financing source in the ordinary course of
business and (y) in the case of any such merger or consolidation, the assets of
any special purpose merger Subsidiary that is a party thereto) and (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(a)(vii) as
Refinancing Indebtedness in respect thereof;
(v)    Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Borrower or any Restricted Subsidiary;
provided that (A) such Liens secure Indebtedness incurred to finance such
acquisition, construction, repair, replacement or improvement and permitted by
clause (vi)(A) of Section 6.01(a) or any Refinancing Indebtedness in respect
thereof permitted by clause (vi)(B) of Section 6.01(a), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction, repair, replacement or
improvement (provided that this clause (B) shall not apply to any Refinancing
Indebtedness permitted by clause (vi)(B) of Section 6.01(a) or any Lien securing
such Refinancing Indebtedness), (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, repairing, replacing or improving
such fixed or capital asset and in any event, the aggregate principal amount of
such Indebtedness does






--------------------------------------------------------------------------------

107

not exceed the amount permitted under the second proviso of Section 6.01(a)(vi)
at any time outstanding and (D) such Liens shall not apply to any other property
or assets of the Borrower or any Restricted Subsidiary (except assets financed
by the same financing source in the ordinary course of business);
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of (A) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (B) the Equity Interests in any Person that is not a Restricted
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Restricted Subsidiary or such
other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;
(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for an acquisition or
other transaction permitted hereunder;
(ix)    Liens on Collateral securing any Permitted Second Priority Refinancing
Debt or Alternative Incremental Facility Debt; provided that such Liens are
subject to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent;
(x)    Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01; and
(xi)    Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby, at
the time of incurrence thereof, does not exceed the greater of (A) $50,000,000
and (B) 2.5% of Consolidated Total Assets as of the fiscal year most recently
ended prior to the making of such investments.
SECTION 6.03.    Fundamental Changes. (a) Neither Holdings nor the Borrower
will, nor will they permit any of their Restricted Subsidiaries to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Person may merge into or consolidate with
the Borrower in a transaction in which the Borrower is the surviving entity or
the surviving entity (the “Successor Borrower”) (A) is organized under the laws
of the United States, (B) expressly assumes the Borrower’s obligations under
this Agreement and the other Loan Documents to which the Borrower is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (C) each Subsidiary Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Collateral Agreement confirmed that its (i) obligations thereunder shall apply
to the Successor Borrower’s obligations under this Agreement, and (D) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement; provided, further, that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement, (ii) any Person (other than
the Borrower) may merge into or consolidate with any






--------------------------------------------------------------------------------

108

Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party, (iii) any Restricted
Subsidiary other than the Borrower may merge into or consolidate with any Person
in a transaction permitted under Section 6.05 in which, after giving effect to
such transaction, the surviving entity is not a Restricted Subsidiary, (iv) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger or consolidation involving a Person that is not a wholly owned
Restricted Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04 and (v) the
Borrower or any Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect a disposition
permitted pursuant to Section 6.05.
(b)    The Borrower will not, and Holdings and the Borrower will not permit any
Restricted Subsidiary to, engage to any material extent in any business other
than businesses of the type to be conducted by the Borrower and the Restricted
Subsidiaries as described in the Form 10 and businesses reasonably related,
incidental or ancillary thereto.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions.
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, purchase, hold or acquire (including pursuant to any merger or
consolidation with any Person that was not a wholly owned Restricted Subsidiary
prior to such merger or consolidation) any Equity Interests in or evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    investments constituting the purchase or other acquisition (in one
transaction or a series of related transactions) of all or substantially all of
the property and assets or business of any Person or of assets constituting a
business unit, a line of business or division of such Person, or the Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary if, after giving effect thereto on a Pro Forma Basis, the Borrower
would be in compliance with Sections 6.12 and 6.13; provided that the aggregate
amount of cash consideration paid in respect of such investments (including in
the form of loans or advances made to Restricted Subsidiaries that are not Loan
Parties) by Loan Parties involving the acquisition of Restricted Subsidiaries
that do not become Loan Parties shall not exceed, at the time such investment is
made and after giving effect thereto, the greater of (A) $100,000,000 and (B)
5.0% of Consolidated Total Assets as of the fiscal year most recently ended
prior to the making of such acquisition;
(c)    cash and cash equivalents;
(d)    (i) investments (including intercompany loans and advances) existing on
the Effective Date in the Borrower and the Restricted Subsidiaries arising out
of, or in connection with, the Transactions and (ii) other investments existing
on the Escrow Date and set forth on Schedule 6.04;
(e)    investments by Holdings in the Borrower and by the Borrower and the
Restricted Subsidiaries in Equity Interests of their respective subsidiaries;
provided that






--------------------------------------------------------------------------------

109

(i) any such Equity Interests held by a Loan Party shall be pledged to the
extent required by the definition of the term “Collateral and Guarantee
Requirement” and (ii) the aggregate outstanding amount of such investments made
by Loan Parties in Restricted Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under subclause (ii) of the
proviso to clause (f) of this Section and outstanding Guarantees permitted under
the proviso to clause (g) of this Section) shall not exceed, at the time such
investment is made and after giving effect thereto, the greater of (A)
$100,000,000 and (B) 5.0% of Consolidated Total Assets as of the fiscal year
most recently ended prior to the making of such investments (in each case
determined without regard to any write-downs or write-offs), provided that if
any such investment under this subclause (ii) is made for the purpose of making
an investment, loan or advance permitted under clause (u) of this Section, the
amount available under this clause (e) shall not be reduced by the amount of any
such investment, loan or advance which reduces the basket under clause (u) of
this Section;
(f)    loans or advances made by Holdings or the Borrower to any Restricted
Subsidiary and made by any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary; provided that (i) any such loans and advances made by a
Loan Party shall be evidenced, on and after the Effective Date, by a promissory
note pledged pursuant to the Collateral Agreement and (ii) the outstanding
amount of such loans and advances made by Loan Parties to Restricted
Subsidiaries that are not Loan Parties (together with investments permitted
under subclause (ii) of the proviso to clause (e) of this Section and
outstanding Guarantees permitted under the proviso to clause (g) of this
Section) shall not exceed, at the time such loans or advances are made and after
giving effect thereto, the greater of (A) $100,000,000 and (B) 5.0% of
Consolidated Total Assets as of the fiscal year most recently ended prior to the
making of such loans or advances (in each case determined without regard to any
write-downs or write-offs), provided that if any such loan or advance under this
subclause (ii) is made for the purpose of making an investment, loan or advance
permitted under clause (u) of this Section, the amount available under this
clause (f) shall not be reduced by the amount of any such investment, loan or
advance which reduces the basket under clause (u) of this Section;
(g)    Guarantees of Indebtedness that is permitted under Section 6.01 and other
obligations, in each case of Holdings, the Borrower or any Restricted
Subsidiary; provided that the total of the aggregate outstanding principal
amount of Indebtedness and the aggregate amount of other obligations, in each
case of Restricted Subsidiaries that are not Loan Parties that is Guaranteed by
any Loan Party (together with investments permitted under subclause (ii) of the
proviso to clause (e) of this Section and intercompany loans permitted under
subclause (ii) to the proviso to clause (f) of this Section) shall not exceed,
at the time such Guarantee is made and after giving effect thereto, the greater
of (A) $100,000,000 and (B) 5.0% of Consolidated Total Assets as of the fiscal
year most recently ended prior to the making of such Guarantees (in each case
determined without regard to any write-downs or write-offs);
(h)    loans or advances to directors, officers, consultants or employees of
Holdings, the Borrower or any Restricted Subsidiary made in the ordinary course
of business of Holdings, the Borrower or such Restricted Subsidiary, as
applicable, not exceeding $5,000,000 in the aggregate outstanding at any time
(determined without regard to any write-downs or write-offs of such loans or
advances);






--------------------------------------------------------------------------------

110

(i)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses of Holdings,
the Borrower or any Restricted Subsidiary for accounting purposes and that are
made in the ordinary course of business;
(j)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(k)    investments in the form of Hedging Agreements permitted by Section 6.07;
(l)    investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary so long as such investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;
(m)    investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;
(n)    investments made as a result of the receipt of noncash consideration from
a sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;
(o)    investments that result solely from the receipt by Holdings, the Borrower
or any Restricted Subsidiary from any of its subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);
(p)    receivables or other trade payables owing to the Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;
(q)    mergers and consolidations permitted under Section 6.03 that do not
involve any Person other than Holdings, the Borrower and Restricted Subsidiaries
that are wholly owned Restricted Subsidiaries;
(r)    [reserved;]
(s)    Guarantees by Holdings, the Borrower or any Restricted Subsidiary of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(t)    investments, loans and advances by Holdings, the Borrower or any
Restricted Subsidiary if, on a Pro Forma Basis after giving effect thereto
including all related commitments for future investments, loans or advances (and
the principal amount of any Indebtedness that is assumed or otherwise incurred
in connection with such investment, loan or advance), the Total Leverage Ratio
is less than 2.75 to 1.00; and
(u)    other investments, loans and advances by the Borrower or any Restricted
Subsidiary (and loans and advances by Holdings) in an aggregate amount, as
valued at cost at the time each such investment, loan or advance is made and
including all related commitments for future investments, loans or advances (and
the principal amount of any Indebtedness that is assumed or otherwise incurred
in connection with such investment,






--------------------------------------------------------------------------------

111

loan or advance), in an aggregate amount not exceeding, at the time such
investments, loans or advances are made and after giving effect thereto, the sum
of (i) the greater of (A) $75,000,000 and (B) 3.75% of Consolidated Total Assets
as of the fiscal year most recently ended prior to the making of such
investments, loans or advances plus (ii) the Available Amount at such time in
the aggregate for all such investments made or committed to be made from and
after the Effective Date plus an amount equal to any returns of capital or sale
proceeds actually received in cash in respect of any such investments (which
amount shall not exceed the amount of such investment valued at cost at the time
such investment was made).
SECTION 6.05.    Asset Sales. Neither Holdings nor the Borrower will, nor will
they permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will
Holdings or the Borrower permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to the
Borrower or another Restricted Subsidiary), except:
(a)    sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, obsolete or surplus equipment, (iii) property no longer used or
useful in the conduct of the business of the Borrower and the Restricted
Subsidiaries (including intellectual property), (iv) immaterial assets and
(v) cash and Permitted Investments, in each case in the ordinary course of
business;
(b)    sales, transfers, leases and other dispositions to the Borrower or a
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall,
to the extent applicable, be made in compliance with Sections 6.04 and 6.09;
(c)    sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof not as part of
any accounts receivables financing transaction;
(d)    (i) sales, transfers, leases and other dispositions of assets to the
extent that such assets constitute an investment permitted by clause (j), (l) or
(n) of Section 6.04 or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold) and
(ii) sales, transfers, and other dispositions of the Equity Interests of a
Restricted Subsidiary by the Borrower or a Restricted Subsidiary to the extent
such sale, transfer or other disposition would be permissible as an investment
in a Restricted Subsidiary permitted by Section 6.04(e) or (u);
(e)    leases or subleases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of Holdings,
the Borrower or any Restricted Subsidiary;
(f)    licenses or sublicenses of intellectual property in the ordinary course
of business, to the extent that they do not materially interfere with the
business of Holdings, the Borrower or any Restricted Subsidiary;
(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of any of Holdings, the Borrower or any Restricted
Subsidiary;






--------------------------------------------------------------------------------

112

(h)    dispositions of assets to the extent that (i) such assets are exchanged
for credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;
(i)    dispositions permitted by Section 6.08;
(j)    dispositions set forth on Schedule 6.05;
(k)    sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance upon this clause (k) shall not exceed (A) in any fiscal year, 15% of
Consolidated Total Assets as of the fiscal year most recently ended prior to
such sale, transfer, lease or other disposition and (B) during the term of this
Agreement, 40% of Consolidated Total Assets as of the fiscal year most recently
ended prior to such sale, transfer, lease or other disposition and (ii) no Event
of Default has occurred and is continuing or would result therefrom; and
(l)    sales, transfers or other dispositions of accounts receivable in
connection with the factoring on a non-recourse basis of such accounts
receivable.
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)) shall be made for fair value
(as determined in good faith by the Borrower), and at least 75% of the
consideration from all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b), (d), (g) or (h)) since the
Effective Date, on a cumulative basis, is in the form of cash or cash
equivalents; provided further that (i) any consideration in the form of
Permitted Investments that are disposed of for cash consideration within 30
Business Days after such sale, transfer or other disposition shall be deemed to
be cash consideration in an amount equal to the amount of such cash
consideration for purposes of this proviso, (ii) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the Borrower and all the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing shall be
deemed to be cash consideration in an amount equal to the liabilities so assumed
and (iii) any Designated Non-Cash Consideration received by the Borrower or such
Subsidiary in respect of such sale, transfer, lease or other disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not in excess of $50,000,000 at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
consideration.






--------------------------------------------------------------------------------

113

SECTION 6.06.    Sale and Leaseback Transactions. Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by the Borrower or any Restricted Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 270 days after the Borrower or such Restricted
Subsidiary acquires or completes the construction of such fixed or capital
asset; provided that, if such sale and leaseback results in a Capital Lease
Obligation, such Capital Lease Obligation is permitted by Section 6.01(a)(vi)
and any Lien made the subject of such Capital Lease Obligation is permitted by
Section 6.02(a)(v).
SECTION 6.07.    Hedging Agreements. Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary to, enter into any Hedging Agreement,
except (a) Hedging Agreements entered into to hedge or mitigate risks to which
Holdings, the Borrower or any Restricted Subsidiary has actual exposure (other
than those in respect of the Equity Interests of Holdings, the Borrower or any
Restricted Subsidiary) and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Holdings, the Borrower or any Restricted Subsidiary.
SECTION 6.08.    Restricted Payments; Certain Payments of Junior Indebtedness.
(a) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(i)    Holdings may declare and pay, the Effective Date Dividend;
(ii)    the Borrower and any Restricted Subsidiary may declare and pay dividends
or make other distributions with respect to its Equity Interests, or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests;
(iii)    [reserved;]
(iv)    Holdings may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests or Disqualified
Equity Interests permitted hereunder;
(v)    Holdings may make Restricted Payments, not exceeding $30,000,000 during
any fiscal year, pursuant to and in accordance with stock option plans or other
benefit plans approved by Holdings’ board of directors for directors, officers,
consultants or employees of Holdings, the Borrower and the Restricted
Subsidiaries;
(vi)    Holdings may make Restricted Payments if, after giving effect thereto on
a Pro Forma Basis, the Total Leverage Ratio is less than 2.75 to 1.00;
(vii)    [reserved;]
(viii)    Holdings may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in Holdings in connection with the
exercise of






--------------------------------------------------------------------------------

114

warrants, options or other securities convertible into or exchangeable for
Equity Interests in Holdings;
(ix)    Holdings may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such stock options (and related redemption or cancellation of shares for payment
of taxes or other amounts relating to the exercise under such stock option or
other benefit plans);
(x)    Holdings may make Restricted Payments, not exceeding $50,000,000 during
any fiscal year (reduced by the amount of any prepayments of Indebtedness
pursuant to Section 6.08(b)(v) during such fiscal year);
(xi)    concurrently with any issuance of Qualified Equity Interests, Holdings
may redeem, purchase or retire any Equity Interests of Holdings using the
proceeds of, or convert or exchange any Equity Interests of Holdings for, such
Qualified Equity Interests; and
(xii)    Holdings may declare and pay dividends in an aggregate amount not to
exceed, at the time such dividends are paid and after giving effect thereto, the
sum of (A) the greater of (i) $75,000,000 and (ii) 3.75% of Consolidated Total
Assets as of the fiscal year most recently ended prior to the making of such
dividend (which greater amount shall be reduced by the amount of any payments of
Indebtedness pursuant to Section 6.08(b)(iv)) plus (B) the Available Amount at
such time. For purposes of this clause (xii), the Borrower may only use that
portion of the Available Amount set forth in clause (a)(ii) of the definition
thereof if (x) after giving effect thereto on a Pro Forma Basis, the Borrower
would be in compliance with Sections 6.12 and 6.13 and (y) no Default has
occurred and is continuing or would result therefrom.
(b)    Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, prepay, redeem, purchase or otherwise satisfy any
Indebtedness that is subordinated in right of payment to the Obligations, except
for:
(i)    payments of Indebtedness created under this Agreement or any other Loan
Document;
(ii)    regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;
(iv)    payments of or in respect of Indebtedness in an amount equal to, at the
time such payments are made and after giving effect thereto, the sum of (A) the
greater of (i) $75,000,000 and (ii) 3.75% of Consolidated Total Assets as of the
fiscal year most recently ended prior to the making of such payment (which
greater amount shall be reduced by any amounts declared and paid as Restricted
Payments pursuant to Section 6.08(a)(xii)(A)) plus (B) the Available Amount at
such time;
(v)    payments of or in respect of Indebtedness in an amount not exceeding
$50,000,000 during any fiscal year (reduced by any amounts declared and paid as
Restricted Payments pursuant to Section 6.08(a)(x) during such fiscal year); and
(vi)    payments of or in respect of Indebtedness if, after giving effect
thereto on a Pro Forma Basis, the Total Leverage Ratio is less than 2.75 to
1.00.






--------------------------------------------------------------------------------

115

SECTION 6.09.    Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions involving aggregate
consideration in excess of $5,000,000 with, any of its Affiliates, except
(i) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (ii) transactions between
or among the Loan Parties not involving any other Affiliate, (iii) advances,
equity issuances, repurchases, retirements or other acquisitions or retirements
of Equity Interests and other Restricted Payments permitted under Section 6.08
and investments, loans and advances to Restricted Subsidiaries permitted under
Section 6.04 and any other transaction involving the Borrower and the Restricted
Subsidiaries permitted under Section 6.03 to the extent such transaction is
between the Borrower and one or more Restricted Subsidiaries or between two or
more Restricted Subsidiaries and Section 6.05 (to the extent such transaction is
not required to be for fair value thereunder), (iv) the payment of reasonable
fees to directors of Holdings, the Borrower or any Restricted Subsidiary who are
not employees of Holdings, the Borrower or any Restricted Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers, consultants or employees of Holdings,
the Borrower or the Restricted Subsidiaries in the ordinary course of business,
(v) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors and (vi) employment and severance arrangements entered into in the
ordinary course of business between Holdings, the Borrower or any Restricted
Subsidiary and any employee thereof and approved by the Borrower’s board of
directors.
SECTION 6.10.    Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of its assets to secure the Obligations or (b) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests, to make or repay loans or advances to the
Borrower or any Restricted Subsidiary, to Guarantee Indebtedness of the Borrower
or any Restricted Subsidiary, to transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary or to grant Liens on its assets (including
Equity Interests) to the Administrative Agent; provided that (i) the foregoing
shall not apply to (A) restrictions and conditions imposed by law or by this
Agreement, any other Loan Document, any Incremental Facility Amendment, any
Refinancing Facility Agreement or any document governing any Refinancing Term
Loan Indebtedness or Refinancing Indebtedness, (B) restrictions and conditions
imposed by the Senior Unsecured Notes Documents as in effect on the Escrow Date
or any agreement or document evidencing Refinancing Term Loan Indebtedness in
respect of the Senior Unsecured Notes Documents permitted under clause (ii) of
Section 6.01(a); provided that the restrictions and conditions contained in any
such agreement or document taken as a whole are not materially less favorable to
the Lenders than the restrictions and conditions imposed by the Senior Unsecured
Notes Documents, (C) in the case of any Restricted Subsidiary that is not a
wholly owned Restricted Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to the Equity Interests of such Restricted Subsidiary, (D)
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary or any assets of Holdings, the Borrower






--------------------------------------------------------------------------------

116

or any Restricted Subsidiary, in each case pending such sale; provided that such
restrictions and conditions apply only to such Restricted Subsidiary or the
assets that are to be sold and, in each case, such sale is permitted hereunder,
(E) restrictions and conditions existing on the Escrow Date and identified on
Schedule 6.10 (and any extension or renewal of, or any amendment, modification
or replacement of the documents set forth on such schedule that do not expand
the scope of, any such restriction or condition in any material respect) and (F)
restrictions and conditions imposed by any agreement relating to Indebtedness of
any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and otherwise permitted by clause (vii) of
Section 6.01(a) or to any restrictions in any Indebtedness of a non-Loan Party
Restricted Subsidiary permitted by clause (viii) or clause (xviii) of Section
6.01(a), in each case if such restrictions and conditions apply only to such
Restricted Subsidiary and its subsidiaries; and (ii) clause (a) of the foregoing
shall not apply to (A) restrictions and conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (vi) of Section 6.01(a) if
such restrictions and conditions apply only to the assets securing such
Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof.
SECTION 6.11.    Amendment of Material Documents. Neither Holdings nor the
Borrower will, nor will they permit any of their respective Restricted
Subsidiaries to, amend, modify or waive, (a) its certificate of incorporation,
bylaws or other organizational documents or (b) any of the Senior Unsecured
Notes Documents or (c) any of the Spin-Off Documents, in each case if the effect
of such amendment, modification or waiver would be materially adverse to the
Lenders.
SECTION 6.12.    Interest Expense Coverage Ratio. Holdings will not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters of Holdings ending
on or about any date set forth below, to be less than the ratio set forth below
opposite such period:
Fiscal Quarter Ending
Interest Expense Coverage Ratio
December 31, 2013
3.50 to 1.00
March 31, 2014
3.50 to 1.00
June 30, 2014
3.50 to 1.00
September 30, 2014
3.50 to 1.00
December 31, 2014
3.50 to 1.00
March 31, 2015 and thereafter
4.00 to 1.00





SECTION 6.13.    Total Leverage Ratio. Holdings will not permit the Total
Leverage Ratio for any period of four consecutive fiscal quarters of Holdings
ending on or about any date during any period set forth below, to exceed the
ratio set forth below opposite such period:






--------------------------------------------------------------------------------

117

Fiscal Quarter Ending
Total Leverage Ratio
December 31, 2013
4.00 to 1.00
March 31, 2014
4.00 to 1.00
June 30, 2014
4.00 to 1.00
September 30, 2014
4.00 to 1.00
December 31, 2014
4.00 to 1.00
March 31, 2015
3.75 to 1.00
June 30, 2015
3.75 to 1.00
September 30, 2015
3.75 to 1.00
December 31, 2015
3.75 to 1.00
March 31, 2016
3.50 to 1.00
June 30, 2016
3.50 to 1.00
September 30, 2016
3.50 to 1.00
December 31, 2016
3.50 to 1.00
March 31, 2017
3.25 to 1.00
June 30, 2017
3.25 to 1.00
September 30, 2017
3.25 to 1.00
December 31, 2017
3.25 to 1.00
March 31, 2018 and thereafter
3.00 to 1.00



SECTION 6.14.    Changes in Fiscal Periods. Holdings will neither (a) permit its
fiscal year or the fiscal year of the Borrower or any Restricted Subsidiary to
end on a day other than December 31 (or, if different, on dates consistent with
practice in effect on the Spin-Off Date), nor (b) change its method of
determining fiscal quarters; provided that Holdings may make one election after
the Effective Date to change its fiscal year end if Holdings shall provide the
Lenders with such financial information as is reasonably useful to allow the
Lenders to compare the financial position and results of operations of Holdings
and the Restricted Subsidiaries prior and subsequent to such change for all
relevant fiscal periods of Holdings and the Restricted Subsidiaries.
ARTICLE VII
Events of Default
SECTION 7.01.    Events of Default. If any of the following events (each such
event, an “Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;






--------------------------------------------------------------------------------

118

(c)    on and after the Effective Date, any representation or warranty made or
deemed made by or on behalf of Holdings, the Borrower or any Restricted
Subsidiary in this Agreement or any other Loan Document, or in any report,
certificate or financial statement furnished pursuant to or in connection with
this Agreement or any other Loan Document, shall prove to have been incorrect in
any material respect when made or deemed made and, to the extent capable of
being cured, such incorrect representation or warranty shall remain incorrect
for a period of 30 days following notice thereof from the Administrative Agent
to Holdings;
(d)    on and after the Effective Date, Holdings or the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a), 5.04 (with respect to the existence of Holdings or the
Borrower) or in Article VI; provided that a failure to observe or perform any
covenant contained in Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.08, 6.09, 6.10,
6.11 or 6.14 between the Escrow Date and the Effective Date shall constitute an
Event of Default on the Effective Date, but only if such failure shall be
unremedied on the Effective Date;
(e)    on and after the Effective Date, any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent or any Lender to the
Borrower;
(f)    Holdings, the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal, interest, premium or otherwise and regardless
of amount) in respect of any Material Indebtedness when and as the same shall
become due and payable (after giving effect to any applicable grace period in
respect of such failure under the documentation representing such Material
Indebtedness);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired); the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to (i)
any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) any Indebtedness that becomes due as a result of a voluntary
refinancing thereof permitted under Section 6.01;
(h)    except as otherwise provided in Section 7.02, an involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of Holdings, the
Borrower or any Restricted Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, State or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar






--------------------------------------------------------------------------------

119

official for Holdings, the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    except as otherwise provided in Section 7.02, Holdings, the Borrower or
any Restricted Subsidiary shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation (other than any liquidation permitted under
Section 6.03(a)(iv)), reorganization or other relief under any Federal, State or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
Holdings, the Borrower or any Restricted Subsidiary (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to above in this clause (i) or in clause (h) of this
Section;
(j)    Holdings, the Borrower or any Restricted Subsidiary shall admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer) shall
be rendered against Holdings, the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Holdings, the Borrower or any Restricted Subsidiary to enforce any
such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    on and after the Effective Date, any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any material Collateral, with the
priority required by the applicable Security Document, except as a result of (i)
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (ii) the release thereof as provided in
Section 9.14 or (iii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificate, promissory note or other
instrument delivered to it under the Collateral Agreement or (B) file Uniform
Commercial Code continuation statements;






--------------------------------------------------------------------------------

120

(n)    on and after the Effective Date, any material Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except as a result of the release thereof as provided in the applicable
Loan Document or Section 9.14;
(o)    on and after the Effective Date, any Guarantee purported to be created
under any Loan Document shall cease to be, or shall be asserted by any Loan
Party not to be, in full force and effect, except as a result of the release
thereof as provided in the applicable Loan Document or Section 9.14; or
(p)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at such time outstanding), in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall become due and payable immediately
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Holdings and the
Borrower; and in the case of any event with respect to Holdings or the Borrower
described in clause (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower hereunder, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and the Borrower.
SECTION 7.02.    Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of Section
7.01, any reference in any such paragraph to any Restricted Subsidiary shall be
deemed not to include any Restricted Subsidiary affected by any event or
circumstance referred to in such paragraph that (a) did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have consolidated
total assets that equal 5.0% or more of the consolidated total assets of
Holdings and (b) did not have revenues during the four fiscal quarter period of
the Borrower most recently ended equal to or greater than 5.0% of the
consolidated revenues of Holdings; provided that if it is necessary to exclude
more than one Restricted Subsidiary from clause (h) or (i) of Section 7.01
pursuant to this paragraph in order to avoid a Default, the aggregate
consolidated assets of all such excluded Restricted Subsidiaries as of such last
day may not exceed 5.0% of the consolidated total assets of Holdings and the
aggregate consolidated revenues of all such excluded Restricted Subsidiaries for
such four fiscal quarter period may not exceed 5.0% of the consolidated revenues
of Holdings.
ARTICLE VIII
The Administrative Agent






--------------------------------------------------------------------------------

121

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. It is understood
and agreed that the use of the term “agent” (or any similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or any other Loan Document or applicable law, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower, any Subsidiary or any other
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to the Administrative Agent by Holdings,
the Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into






--------------------------------------------------------------------------------

122

(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in this Agreement
or any other Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in this Agreement or any other Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Borrower or any Lender as a result of, any determination of the Revolving
Exposure or the component amounts thereof or of the Weighted Average Yield.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent






--------------------------------------------------------------------------------

123

shall give notice of its intent to resign to the Lenders, the Issuing Banks and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which shall not
be unreasonably withheld or delayed), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its intent to resign, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by Holdings and the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by Holdings, the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such






--------------------------------------------------------------------------------

124

documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document except as expressly provided in the Collateral Agreement. By
accepting the benefits of the Collateral, each Secured Party that is a party to
any such Hedging Agreement shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.
The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC






--------------------------------------------------------------------------------

125

Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).
Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of Holdings, the Borrower or any Subsidiary shall
have any rights as a third party beneficiary of any such provisions. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and the Guarantees of the Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article.
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i)    if to Holdings or the Borrower, to it at 11819 N. Pennsylvania St.,
Carmel, Indiana 46032, Attention of Chief Financial Officer (Fax
No.: 317-810-3456);
(ii)    if to the Administrative Agent in respect of Borrowings denominated in
dollars and all other matters, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark,
Delaware 19713, Attention of Pranay Tyagi (Fax No.: 302-634-8799), with a copy
to JPMorgan Chase






--------------------------------------------------------------------------------

126

Bank, N.A., 383 Madison Avenue, Floor 24, New York, New York 10179, Attention of
Aized Rabbani (Fax No.: 212-622-6642);
(iii)    if to the Administrative Agent in respect of Borrowings denominated in
any Permitted Foreign Currency, to it at J.P. Morgan Europe Limited, Loans
Agency 6th Floor, 25 Bank Street, Canary Wharf, London E145JP, United Kingdom,
Attention of Loans Agency (Fax No: +44-20-7777-2360);
(iv)    if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent,
Holdings and the Borrower (or, in the absence of any such notice, to the address
(or fax number) set forth in the Administrative Questionnaire of the Lender that
is serving as such Issuing Bank or is an Affiliate thereof);
(v)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark,
Delaware 19713, Attention of Pranay Tyagi (Fax No.: 302-634-8799), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New York
10179, Attention of Aized Rabbani (Fax No.: 212-622-6642); and
(vi)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or any
Issuing Bank if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, Holdings or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or may be rescinded by any such
Person by notice to each other such Person.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.






--------------------------------------------------------------------------------

127

(c)    Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.
(d)    Platform. Holdings and the Borrower agree that the Administrative Agent
may, but shall not be obligated to, make any Communications by posting such
Communication on Debt Domain, IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available”. Neither the Administrative Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, as to the adequacy of the
Platform and each such Person expressly disclaims any liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on Holdings or the
Borrower in any case shall entitle Holdings or the Borrower to any other or
further notice or demand in similar or other circumstances.
(b)    Except as provided in Sections 2.21, 2.22, 2.23 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower,
the Administrative Agent and the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, in each case without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity date of any Loan, or the
date of any scheduled payment of the principal amount of any Term Loan under
Section 2.10 or the applicable Incremental Facility Amendment or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change any of
the provisions of this Section or the percentage set forth in






--------------------------------------------------------------------------------

128

the definition of the term “Required Lenders” or any other provision of this
Agreement or any other Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or otherwise modify
any rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as
applicable); provided that, with the consent of the Required Lenders, the
provisions of this Section and the definition of the term “Required Lenders” may
be amended to include references to any new class of loans created under this
Agreement (or to lenders extending such loans) on substantially the same basis
as the corresponding references relating to the existing Classes of Loans or
Lenders, (v) release all or substantially all of the value of the Guarantees
provided by the Loan Parties under the Collateral Agreement, in each case
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the Collateral Agreement (including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release of any Guarantee), (vi) release all or substantially all the
Collateral from the Liens of the Security Documents without the written consent
of each Lender (except as expressly provided in Section 9.14 or the applicable
Security Document (including any such release by the Administrative Agent in
connection with any sale or other disposition of the Collateral upon the
exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents), (vii) change any
provisions of this Agreement or any other Loan Document in a manner that by its
terms adversely affects the rights in respect of Collateral securing the
obligations owed to, or payments due to, Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Majority in Interest of each affected Class,
or (viii) change the rights of the Tranche A Term Lenders or the Tranche B Term
Lenders to decline mandatory prepayments as provided in Section 2.11 or the
rights of any Additional Lenders of any Class to decline mandatory prepayments
of Term Loans of such Class as provided in the applicable Incremental Facility
Amendment, without the written consent of Tranche A Term Lenders, Tranche B Term
Lenders or Additional Lenders of such Class, as applicable, holding a majority
of the outstanding Tranche A Term Loans, Tranche B Term Loans or Incremental
Term Loans of such Class, as applicable; provided further that (A) no such
agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Administrative Agent, any Issuing Bank or the Swingline
Lender without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as applicable, (B) any waiver, amendment
or other modification of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by Holdings, the Borrower and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time and (C) if the terms of any waiver,
amendment or other modification of this Agreement or any other Loan Document
provide that any Class of Loans (together with all accrued interest thereon and
all accrued fees payable with respect to the Commitments of such Class) will be
repaid or paid in full, and the Commitments of such Class (if any) terminated,
as a condition to the effectiveness of such waiver, amendment or other
modification, then so long as the Loans of such Class (together with such
accrued interest and fees) are in fact repaid or paid in full and such
Commitments are in fact terminated, in each case prior to or substantially
simultaneously with the effectiveness of such amendment, then such






--------------------------------------------------------------------------------

129

Loans and Commitments shall not be included in the determination of the Required
Lenders with respect to such amendment. Notwithstanding any of the foregoing,
(1) no consent with respect to any waiver, amendment or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any waiver, amendment or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be affected by such
waiver, amendment or other modification, (2) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrower and the Administrative Agent to cure any ambiguity, omission,
mistake, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, the Swingline Lender or any Issuing Bank stating
that it objects to such amendment, and (3) this Agreement may be amended to
provide for Incremental Extensions of Credit in the manner contemplated by
Section 2.21, the extension of the Maturity Date as provided in Section 2.22 and
the incurrence of Refinancing Commitments and Refinancing Loans as provided in
Section 2.23, in each case without any additional consents.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (iv) of paragraph (b) of this Section, the consent of a
majority in interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender” for purposes of this
clause (c)), then the Borrower may, at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the Administrative Agent is not
such Non-Consenting Lender, the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including,
if applicable, the prepayment fee pursuant to Section 2.11(g) (with such
assignment being deemed to be an optional prepayment for purposes of determining
the applicability of such Section) from the assignee (in the case of such
principal and accrued interest and fees (other than any fee payable pursuant to
Section 2.11(g)) or the Borrower (in the case of all other amounts (including
any amount payable pursuant to Section 2.11(g), (iii) the Borrower or such
assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (iv) such assignment does not
conflict with applicable law and (v) the assignee shall have given its consent
to such Proposed Change and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, such Proposed
Change can be effected. Any assignment required pursuant to this Section 9.02(c)
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the






--------------------------------------------------------------------------------

130

assignee, and the Lender required to make such assignment shall not be required
to be a party to such Assignment and Assumption.
(d)    Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.
(e)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. Holdings and the Borrower
shall pay (i) all reasonable and documented out‑of‑pocket expenses incurred by
the Administrative Agent, the Arrangers, the Syndication Agents, the
Documentation Agents and their respective Affiliates, including the reasonable
fees, charges and disbursements of a single counsel in each jurisdiction, in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, as well as the preparation, negotiation, execution, delivery and
administration of this Agreement, the other Loan Documents or any waiver,
amendments or modifications of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable and documented fees,
charges and disbursements of counsel for any of the foregoing, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(a)    Holdings and the Borrower shall indemnify the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents, the Lenders, the
Issuing Banks and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of one firm of counsel for all such Indemnitees, taken as a whole,
and, if reasonably necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee and, if reasonably necessary, of a single firm of local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for such affected Indemnitee)),
incurred by or asserted against such Indemnitees arising out of, in connection
with or as a result of any actual or prospective claim, litigation,
investigation or proceeding relating to (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, the






--------------------------------------------------------------------------------

131

preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by Holdings, the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to Holdings,
the Borrower or any Subsidiary, in each case, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that the foregoing indemnity shall not, as to any Indemnitee, apply to any
losses, claims, damages, liabilities or related expenses to the extent they are
found in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from (A) the bad faith, wilful misconduct or gross
negligence of such Indemnitee, (B) a claim brought by Holdings, the Borrower or
any Subsidiary against such Indemnitee for material breach of such Indemnitee’s
obligations under this Agreement or any other Loan Document or (C) a proceeding
that does not involve an act or omission by Holdings, the Borrower or any of
their respective Affiliates and that is brought by an Indemnitee against any
other Indemnitee (other than a proceeding that is brought against the
Administrative Agent or any other agent or any Arranger in its capacity or in
fulfilling its roles as an agent or arranger hereunder or any similar role with
respect to the Indebtedness incurred or to be incurred hereunder). This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(b)    To the extent that Holdings and the Borrower fail to indefeasibly pay any
amount required to be paid by them under paragraph (a) or (b) of this Section to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any Related
Party of any of the foregoing (and without limiting their obligation to do so),
each Lender severally agrees to pay to the Administrative Agent, such Issuing
Bank, the Swingline Lender or such Related Party, as applicable, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount (it being
understood and agreed that the Borrower’s failure to pay any such amount shall
not relieve the Borrower of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent, any Issuing Bank or the Swingline Lender in connection
with such capacity; provided further that, with respect to such unpaid amounts
owed to any Issuing Bank or the Swingline Lender in its capacity as such, or to
any Related Party of any of the foregoing acting for any Issuing Bank or the
Swingline Lender in connection with such capacity, only the Revolving Lenders
shall be required to pay such unpaid amounts. For purposes of this Section, a
Lender’s “pro rata share” shall be determined by its share of the sum of the
total Revolving Exposure, unused Revolving Commitments and, except for purposes
of the second proviso of the immediately preceding sentence, the outstanding
Term Loans and unused Term Commitments, in each case at that time. The
obligations of the Lenders under this paragraph are subject to the last sentence
of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph).






--------------------------------------------------------------------------------

132

(c)    To the fullest extent permitted by applicable law, (i) neither Holdings
nor the Borrower shall assert, or permit any of their respective Affiliates or
Related Parties to assert, and each hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
such damages are found in a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the bad faith, wilful misconduct or
gross negligence of any Indemnitee or Related Party of any Indemnitee or (ii)
neither any Indemnitee nor any other party to this Agreement or any other Loan
Document shall be liable for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of, this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that nothing in
this clause (ii) shall limit the expense reimbursement and indemnification
obligations of Holdings and the Borrower set forth in paragraphs (a) and (b) of
this Section 9.03.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) neither Holdings nor the Borrower may assign, delegate or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment,
delegation or transfer by Holdings or the Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the Related Parties of any of the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank and any Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required (1) (x) with respect to Term Commitments or
Term Loans, for an assignment and delegation to a Lender, an Affiliate of a
Lender or an Approved Fund and (y) with respect to Revolving Commitments or
Revolving Loans, for an assignment and delegation to a Revolving Lender, an
affiliate of a Revolving Lender or an Approved Fund in respect of a Revolving
Lender and (2) if an Event of Default of the type set forth in Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, for any other assignment and
delegation; provided further that the Borrower shall be deemed to have consented
to any such assignment and delegation unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof, (B) the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment and delegation
of all or any portion of a






--------------------------------------------------------------------------------

133

Term Commitment or Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, (C) each Dollar Issuing Bank, in the case of any assignment and
delegation of all or a portion of a Dollar Revolving Commitment or any Lender’s
obligations in respect of its Dollar LC Exposure, (D) each Multi-Currency
Issuing Bank, in the case of any assignment and delegation of all or a portion
of a Multi-Currency Revolving Commitment or any Lender’s obligations in respect
of its Multi-Currency LC Exposure and (E) the Swingline Lender, in the case of
any assignment and delegation of all or a portion of a Revolving Commitment or
any Lender’s obligations in respect of its Swingline Exposure.
(ii)    Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of Term
Loans, $1,000,000 (treating contemporaneous assignments by or to two or more
Approved Funds as a single assignment for purposes of such minimum transfer
amount), unless each of the Borrower and the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed); provided
that no such consent of the Borrower shall be required if an Event of Default of
the type set forth in Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, (B) each partial assignment and delegation shall be made as an
assignment and delegation of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not be construed to prohibit the assignment and delegation of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment and delegation
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that (1) only one such processing and recordation fee shall be payable in the
event of simultaneous assignments and delegations by or to two or more Approved
Funds, (2) the Administrative Agent may waive or reduce such fee in its sole
discretion and (3) with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(c), the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto, and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned and delegated by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall,






--------------------------------------------------------------------------------

134

to the extent of the interest assigned and delegated by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of (and subject to the
obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to any
fees payable hereunder that have accrued for such Lender’s account but have not
yet been paid). Any assignment, delegation or other transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
9.04(c).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Holdings, the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Issuing Bank or any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in






--------------------------------------------------------------------------------

135

proper form, and each assignee, by its execution and delivery of an Assignment
and Assumption, shall be deemed to have represented to the assigning Lender and
the Administrative Agent that such assignee is an Eligible Assignee.
(vi)    The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.
(c)    Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. Holdings and the Borrower agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood and agreed that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment and
delegation pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Section 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other






--------------------------------------------------------------------------------

136

obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Certain Pledges. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(e)    Purchasing Borrower Parties. Notwithstanding anything else to the
contrary contained in this Agreement (including, without limitation, the
definition of “Eligible Assignee”), any Lender may assign and delegate all or a
portion of its Term Loans to any Purchasing Borrower Party (x) through open
market purchases made by such Purchasing Borrower Party on a non-pro rata basis
(subject to clause (v) below) or (y) otherwise in accordance with clauses (i)
through (vii) below (which assignment and delegation, in the case of the
foregoing clauses (x) and (y) will not constitute a prepayment of Loans for any
purposes of this Agreement and the other Loan Documents); provided that, in the
case of assignments and delegations made pursuant to the foregoing clause (y):
(i)    no Default or Event of Default has occurred and is continuing or would
result therefrom;
(ii)    each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the Auction
Procedures;
(iii)    the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption in lieu of
an Assignment and Assumption;
(iv)    for the avoidance of doubt, the Lenders shall not be permitted to assign
or delegate Revolving Commitments or Revolving Exposure to a Purchasing Borrower
Party;
(v)    to the extent permitted by applicable law and not giving rise to any
adverse tax consequence, any Term Loans assigned and delegated to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and delegation and will thereafter no longer be
outstanding for any purpose hereunder (it being understood and agreed that (A)
except as expressly set forth in any such definition, any gains or losses by any
Purchasing Borrower Party upon purchase or acquisition and cancellation of such
Term Loans shall not be taken into account in the calculation of Excess Cash
Flow, Consolidated Net Income and Consolidated EBITDA and (B) any purchase of
Term Loans pursuant to this paragraph (f) shall not constitute a voluntary
prepayment of Term Loans for purposes of this Agreement);






--------------------------------------------------------------------------------

137

(vi)    the Purchasing Borrower Party shall either (A) not have any MNPI that
has not been disclosed to the assigning Lender (other than any such Lender that
does not wish to receive MNPI) on or prior to the date of any initiation of an
Auction by such Purchasing Borrower Party or (B) advise the assigning Lender
that it cannot make the statement in the foregoing clause (A), except to the
extent that such Lender has entered into a customary “big boy” letter with
Holdings or the Borrower; and
(vii)    no Purchasing Borrower Party may use the proceeds from Revolving Loans
to purchase any Term Loans.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Arrangers, any
Syndication Agent, any Documentation Agent, any Issuing Bank, any Lender or any
Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time this Agreement or
any other Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any LC Exposure is outstanding
and so long as the Commitments have not expired or terminated. Notwithstanding
the foregoing or anything else to the contrary set forth in this Agreement or
any other Loan Document, in the event that, in connection with the refinancing
or repayment in full of the credit facilities provided for herein, an Issuing
Bank shall have provided to the Administrative Agent a written consent to the
release of the Revolving Lenders from their obligations hereunder with respect
to any Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under Section
2.05(d) or 2.05(e). The provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment or prepayment of the Loans, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.






--------------------------------------------------------------------------------

138

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
such Issuing Bank to or for the credit or the account of Holdings or the
Borrower against any of and all the obligations then due of Holdings or the
Borrower now or hereafter existing under this Agreement held by such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such
obligations of Holdings or the Borrower are owed to a branch or office of such
Lender or such Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness. Each Lender and each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give or any delay in
giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of each Lender and each Issuing Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or such Issuing Bank may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.
(b)    Each of Holdings and the Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank or any
Related Party of any of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Lender or any Issuing Bank may otherwise have to bring any action,
litigation or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.






--------------------------------------------------------------------------------

139

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
Hedging Agreement relating to Holdings, the Borrower or any Subsidiary and its
obligations hereunder or under any other Loan Document, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower, (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential basis
from a source other than Holdings or the Borrower or (j) to any credit insurance
provider relating to the






--------------------------------------------------------------------------------

140

Borrower or its Obligations. For purposes of this Section, “Information” means
all information received from Holdings or the Borrower relating to Holdings, the
Borrower or any Subsidiary or their businesses, other than any such information
that is available to the Administrative Agent, any Lender or any Issuing Bank on
a nonconfidential basis prior to disclosure by Holdings or the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
SECTION 9.14.    Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to Holdings, the Borrower or any other
Loan Party) of any Collateral in a transaction permitted under this Agreement,
or upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents shall be automatically released. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. Each of the Secured Parties
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to effect the releases set forth in this Section.
SECTION 9.15.    USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and






--------------------------------------------------------------------------------

141

address of such Loan Party and other information that will allow such Lender,
such Issuing Bank or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the USA PATRIOT Act, and each Loan Party agrees to
provide such information from time to time to such Lender, such Issuing Bank and
the Administrative Agent, as applicable.
SECTION 9.16.    No Fiduciary Relationship. Each of Holdings and the Borrower,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the Subsidiaries and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents, the Lenders, the
Issuing Banks and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents, the Lenders, the Issuing Banks or
their respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, the Arrangers, the Syndication Agents, the Documentation Agents, the
Lenders, the Issuing Banks and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of Holdings, the
Borrower, the Subsidiaries and their respective Affiliates, and none of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents, the Lenders, the Issuing Banks or any of their respective Affiliates has
any obligation to disclose any of such interests to Holdings, the Borrower, the
Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, each of Holdings and the Borrower hereby waives and releases
any claims that it or any of its Affiliates may have against the Administrative
Agent, the Arrangers, the Syndication Agents, the Documentation Agents, the
Lenders, the Issuing Banks or any of their respective Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
SECTION 9.17.    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
Holdings, the Borrower or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to Holdings, the
Borrower and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, State and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, State and
foreign securities laws.
(b)    Holdings, the Borrower and each Lender acknowledge that, if information
furnished by Holdings or the Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the Administrative Agent may post any information that Holdings or the
Borrower has indicated as containing MNPI solely on that portion of the Platform
as is designated for Private Side Lender Representatives and (ii) if Holdings or
the Borrower has not indicated whether any information furnished by it pursuant
to or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform as is designated for Private Side Lender Representatives. Each of
Holdings and the Borrower agrees to clearly designate all information provided
to the Administrative Agent by or






--------------------------------------------------------------------------------

142

on behalf of Holdings or the Borrower that is suitable to be made available to
Public Side Lender Representatives, and the Administrative Agent shall be
entitled to rely on any such designation by Holdings and the Borrower without
liability or responsibility for the independent verification thereof.
[Signature Pages Follow]






--------------------------------------------------------------------------------

143

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ALLEGION PUBLIC LIMITED COMPANY,
by_/s/ Patrick S. Shannon______________
Name: Patrick S. Shannon
Title: Director
ALLEGION US HOLDING COMPANY INC.,
by_/s/ Patrick S. Shannon______________
Name: Patrick S. Shannon
Title: President
JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent,
as Issuing Bank and Swingline Lender,
by_/s/ Robert P. Kellas________________
Name: Robert P. Kellas
Title: Executive Director
  






--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: GOLDMAN SACHS BANK, USA



by
_/s/ Charles D. Johnston__________
Name: Charles D. Johnston
Title: Authorized Signatory
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: BNP PARIBAS



by
__/s/ James Goodall_____________
Name: James Goodall
Title: Managing Director
For any Lender requiring a second signature block:
by
_/s/ Brendan Heneghan___________
Name: Brendan Heneghan
Title: Vice President
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.














--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: CITIBANK, N.A.



by
_/s/ Susan Manuelle_____________
Name: Susan Manuelle
Title: Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.










--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: BANK OF AMERICA, N.A.



by
_/s/ George Hlentzas_____________
Name: George Hlentzas
Title: Director
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.










--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: The Bank of Tokyo-Mitsubishi UFJ, Ltd.



by
_/s/ George Stoecklein___________
Name: George Stoecklein
Title: Director
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.










--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Fifth Third Bank



by
_/s/ Mike Gifford_______________
Name: Mike Gifford
Title: Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.










--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: PNC BANK



by
_/s/ Michael Callas______________
Name: Michael Callas
Title: Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.








--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: US BANK NATIONAL ASSOCIATION



by
_/s/ Kenneth R. Fieler____________
Name: Kenneth R. Fieler
Title: Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.










--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Wells Fargo Bank, N.A.



by
_/s/ John Brady________________
Name: John Brady
Title: Managing Director
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.








--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: CREDIT SUISSE AG CAYMAN ISLANDS BRANCH



by
_/s/ Bill O’Daly________________
Name: Bill O’Daly
Title: Authorized Signatory
For any Lender requiring a second signature block:
by
__/s/ Michael D’Onofrio__________
Name: Michael D’Onofrio
Title: Authorized Signatory
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Mizuho Bank, Ltd.



by
_/s/ David Lim________________
Name: David Lim
Title: Authorized Signatory
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: TD Bank, N.A.



by
_/s/ Craig Welch________________
Name: Craig Welch
Title: Senior Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Compass Bank



by
_/s/ Michael Dixon______________
Name: Michael Dixon
Title: Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Sovereign Bank, NA



by
_/s/ William Maag_______________
Name: William Maag
Title: Senior Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.








--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: HSBC Bank USA, N.A.



by
_/s/ Graeme Robertson___________
Name: Graeme Robertson
Title: Senior Vice President
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.










--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Huntington National Bank



by
_/s/ Brian D. Smith______________
Name: Brian D. Smith
Title: Senior Vice President
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








The Northern Trust Company:



by
_/s/ Michael Fornal_____________
Name: Michael Fornal
Title: Vice President






By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: DZ BANK AG



by
_/s/ Mark Maskowski____________
Name: Mark Maskowski
Title: Senior Vice President
For any Lender requiring a second signature block:
by
_/s/ Dominik Ochs_________________
Name: Dominik Ochs
Title: Vice President
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Mercantil Commercebank



by
_/s/ Alejandro Garrate___________
Name: Alejandro Garrate
Title: Syndications
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.






Rockville Bank



by
_/s/ Carla L. Balesano___________
Name: Carla L. Balesano
Title: Senior Vice President, Head of Corporate Loan Strategies
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.












--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT OF
ALLEGION US HOLDING COMPANY INC.








Name of Institution: Sabadell United Bank, N.A.



by
_/s/ Maurici Llado______________
Name: Maurici Llado
Title: Executive Vice President Corporate & Commercial Banking
For any Lender requiring a second signature block:
by
_________________________
Name:
Title:
By delivering this signature page to the Administrative Agent, the signatory
authorizes the Administrative Agent to execute on its behalf the Escrow
Agreement heretofore posted for Lenders and agrees to the terms of such Escrow
Agreement.








--------------------------------------------------------------------------------

EXHIBIT A



[FORM OF] ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex I attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Guarantees, Letters of Credit and
Swingline Loans included in such facilities) and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1. Assignor:     
2. Assignee:

[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]

3. Borrower: Allegion US Holding Company Inc., a Delaware corporation
4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement






--------------------------------------------------------------------------------




5. Credit Agreement: The Credit Agreement dated as of November 26, 2013, among
Allegion Public Limited Company, an Irish public limited company, Allegion US
Holding Company Inc., a Delaware corporation, the Lenders and Issuing Banks
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
6. Assigned Interest:  
Facility Assigned
Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders
Amount of the Commitments/Loans of the applicable Class Assigned
Percentage Assigned of Aggregate Amount of Commitments/Loans of the applicable
Class of all Lenders Set forth, to at least 9 decimals, as a percentage of the
Commitments/Loans of all Lenders of any Class, as applicable.
Dollar Revolving Commitments/Loans
 
 
 
Multi-Currency Revolving Commitments/Loans
 
 
 
Tranche A Term Commitments/Loans
$
$
%
Tranche B Term Commitments/Loans
$
$
%
[ ] In the event Incremental Term Loans or Incremental Revolving Commitments of
any Class are established under Section 2.21 of the Credit Agreement or any new
Class of Loans or Commitments is established pursuant to Section 2.22 or 2.23 of
the Credit Agreement, refer to the Class of such Loans assigned.
$
$
%







Effective Date:                    , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and State securities laws.






--------------------------------------------------------------------------------




The terms set forth above are hereby agreed to: 
 
________________, as Assignor, 
 
  by
      _____________________________
      Name:
      Title:
 
________________, as Assignee,
 
  by
      _____________________________
      Name:
      Title:
      
[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent, 
 
by
      _____________________________
Name:
      Title:


Consented to: 
 
[ALLEGION US HOLDING COMPANY INC., 
 
  by
      _____________________________ 
      Name:
      Title:]



ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of Holdings, the Borrower, any Subsidiary or any other
Affiliate of Holdings or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Holdings, the Borrower, any
Subsidiary or any other Affiliate of Holdings or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire




--------------------------------------------------------------------------------




the Assigned Interest and become a Lender, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof (or, prior to the first such
delivery, the financial statements referred to in Section 3.04 thereof), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including Section 2.15(f)
thereof), duly completed and executed by the Assignee, and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.






--------------------------------------------------------------------------------

EXHIBIT B



[RESERVED]






--------------------------------------------------------------------------------

EXHIBIT C



[FORM OF] COLLATERAL AGREEMENT


[See attached]






--------------------------------------------------------------------------------

EXHIBIT D



[FORM OF] PERFECTION CERTIFICATE
November 26, 2013
Reference is made to the Credit Agreement dated as of November 26, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Allegion Public Limited Company (“Holdings”), Allegion US
Holding Company Inc. (the “Borrower”), the Lenders and Issuing Banks from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable.
The undersigned, a Financial Officer or legal officer of each of Holdings and
the Borrower, hereby certifies (solely in his/her capacity as an officer of
Holdings and the Borrower and not in his/her individual capacity) to the
Administrative Agent and each other Secured Party as follows:
Names. 1)The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or organization, is set forth on Schedule
1(1).
Set forth on Schedule 1(b) is (i) each other legal name each Grantor has had in
the past five years, together with the date of the relevant change and (ii) each
other name (including trade names or similar appellations) used by each Grantor
or any of its divisions or other business units in connection with the conduct
of its business or the ownership of its properties at any time during the past
five years.
Except as set forth on Schedule 1(c), no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions
(including acquisitions of all or substantially all of the assets of another
person), as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1(c) the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.
Set forth on Schedule 1(d) is (i) the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization and (ii) the Federal Taxpayer Identification Number of
each Grantor, in each case where such information is required to be included in
financing statements by the Uniform Commercial Code filing office in the
jurisdiction in which such Grantor is located.
Current Locations. 1)The jurisdiction of formation or organization of each
Grantor that is a registered organization is set forth an Schedule 2(1) opposite
its name.






--------------------------------------------------------------------------------




The chief executive office of each Grantor is located at the address set forth
on Schedule 2(b) opposite its name.
Set forth on Schedule 2(c) opposite the name of each Grantor are all locations
in the United States where such Grantor maintains any books or records relating
to any Accounts Receivable with a value exceeding $1,000,000 (with each location
at which chattel paper, if any, is kept being indicated by an “*”).
Set forth on Schedule 2(d) opposite the name of each Grantor are all locations
in the United States where such Grantor maintains any Inventory with a value
exceeding $1,000,000.
Set forth on Schedule 2(e) opposite the name of each Grantor are all the
locations in the United States, not otherwise identified in Schedules 2(b), (c)
or (d), where such Grantor maintains any Equipment or other Collateral with a
value exceeding $1,000,000.
Set forth on Schedule 2(f) is a list of all real property owned by each Grantor
with a fair market value in excess of $10,000,000, the name of the Grantor that
owns such real property and the fair market value of such real property.
Unusual Transactions. All Accounts have been originated by the Grantors and all
Inventory has been either acquired by the Grantors in the ordinary course of
business or manufactured by the Grantors.
File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in Section
2 hereof, and such search reports reflect no liens against any of the Collateral
other than those permitted under the Credit Agreement or those which have been
or will contemporaneously with the initial funding of Loans on the Funding Date
be released or terminated.
UCC Filings. Financing statements in substantially the form of Schedule 5 hereto
have been prepared by counsel to the Lenders for filing in the proper Uniform
Commercial Code filing office in the jurisdiction in which each Grantor is
located and, to the extent any of the collateral is comprised of fixtures,
timber to be cut or as extracted collateral from the wellhead or minehead, in
the proper local jurisdiction, in each case as set forth with respect to such
Grantor in Section 2 hereof.
Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting forth,
with respect to the filings described in Section 5 above, each filing and the
filing office in which such filing is to be made.
Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is a
true and correct list of (a) all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests held directly by each Grantor and the record and beneficial owners of
such stock, partnership interests,




--------------------------------------------------------------------------------




membership interests or other Equity Interests and (b) each equity investment
held directly by each Grantor that represents 50% or more of the Equity
Interests of the Person in which such investment was made, in each case
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests and if such Equity Interests
are not required to be pledged under any of the Loan Documents, the reason
therefor.
Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of Indebtedness (other than checks to be
deposited in the ordinary course of business) held by each Grantor that are
required to be pledged under the Collateral Agreement.
[Reserved.]
Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.
Intellectual Property. Attached hereto as Schedule 11(A) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s U.S. Patents, including the name of the registered
owner, type, registration or application number and the expiration date (if
already registered) of each U.S. Patent owned by any Grantor.
Attached hereto as Schedule 11(B) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Grantor’s U.S. registered Trademarks and applications therefor, including the
name of the registered owner, the registration or application number and the
expiration date (if already registered) of each of same owned by any Grantor.
Attached hereto as Schedule 11(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Grantor’s U.S.
registered Copyrights (including the name of the registered owner, the title and
the registration number). Also set forth on Schedule 11(C) in proper form for
filing with the United States Copyright Office is a schedule setting forth all
exclusive Copyright Licenses granted to any Grantor for which the licensed work
is registered in the United States Copyright Office.
Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $1,000,000 held by any Grantor,
including a brief description thereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this certificate on the
date first written above.
ALLEGION PUBLIC LIMITED COMPANY,
by
                                            
Name:
Title: [●]
ALLEGION US HOLDING COMPANY INC.


by
                                            
Name:
Title: [●]






--------------------------------------------------------------------------------

EXHIBIT E



[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of November 26, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Allegion Public Limited Company (“Holdings”), Allegion US
Holding Company Inc. (the “Borrower”), the Lenders and Issuing Banks from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable.
This Certificate is dated as of [ ], 20[ ] and is delivered pursuant to Section
5.03(b) of the Credit Agreement (this Certificate and each other Certificate
heretofore delivered pursuant to Section 5.03(b) of the Credit Agreement being
referred to as a “Supplemental Perfection Certificate”), and supplements the
information set forth in the Perfection Certificate delivered on the Effective
Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Effective Date and prior to the date hereof,
the “Prior Perfection Certificate”).
The undersigned, a Financial Officer or legal officer of each of Holdings and
the Borrower, hereby certifies (solely in his/her capacity as an officer of
Holdings and the Borrower and not in his/her individual capacity) to the
Administrative Agent and each other Secured Party as follows:
1.  Names. (a) Except as set forth in Schedule 1(a) hereto, Schedule 1(a) of the
Prior Perfection Certificate sets forth the exact legal name of each Grantor, as
such name appears in its respective certificate of formation or organization.
(b)  Except as set forth in Schedule 1(b) hereto, Schedule 1(b) of the Prior
Perfection Certificate sets forth (i) each other legal name each Grantor has had
in the past five years, together with the date of the relevant change and (ii)
each other name (including trade names or similar appellations) used by each
Grantor or any of its divisions or other business units in connection with the
conduct of its business or the ownership of its properties at any time during
the past five years.
(c)  Except as set forth in Schedule 1(c) hereto or as set forth on Schedule
1(c) of the Prior Perfection Certificate, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions
(including acquisitions of all or substantially all of the assets of another
person), as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1(c) hereto
(to the extent not already included in Schedule 1(c) of the Prior Perfection
Certificate) the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation.






--------------------------------------------------------------------------------




(d)  Except as set forth in Schedule 1(d) hereto, Schedule 1(d) of the Prior
Perfection Certificate sets forth (i) the Organizational Identification Number,
if any, issued by the jurisdiction of formation of each Grantor that is a
registered organization and (ii) the Federal Taxpayer Identification Number of
each Grantor, in each case where such information is required to be included in
financing statements by the Uniform Commercial Code filing office in the
jurisdiction in which such Grantor is located.
2.  Current Locations. (a) Except as set forth in Schedule 2(a) hereto, the
jurisdiction of formation or organization of each Grantor that is a registered
organization is set forth in Schedule 2(a) of the Prior Perfection Certificate
opposite its name.

(b)  Except as set forth in Schedule 2(b) hereto, the chief executive office of
each Grantor is located at the address set forth in Schedule 2(b) of the Prior
Perfection Certificate opposite its name.


(c) Except as set forth in Schedule 2(c) hereto, set forth in Schedule 2(c) of
the Prior Perfection Certificate opposite the name of each Grantor are all
locations in the United States where such Grantor maintains any books or records
relating to any Accounts Receivable with a value exceeding $1,000,000 (with each
location at which chattel paper, if any, is kept being indicated by an “*”).


(d)  Except as set forth in Schedule 2(d) hereto, set forth in Schedule 2(d) of
the Prior Perfection Certificate opposite the name of each Grantor are all
locations where such Grantor maintains any Inventory with a value exceeding
$1,000,000.


(e)  Except as set forth in Schedule 2(e) hereto, set forth in Schedule 2(e) of
the Prior Perfection Certificate opposite the name of each Grantor are all
locations in the United States where such Grantor maintains any Equipment or
other Collateral with a value exceeding $1,000,000 not otherwise identified in
Schedules 2(b), (c) or (d) of this Supplemental Perfection Certificate or the
Prior Perfection Certificate.


(f) Except as set forth in Schedule 2(f) hereto, Schedule 2(f) of the Prior
Perfection Certificate sets forth a list of all real property owned by each
Grantor with a fair market value in excess of $10,000,000, the name of the
Grantor that owns such real property and the fair market value of such real
property.


3.  Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been either acquired by the Grantors in the ordinary course of
business or manufactured by the Grantors.
4. File Search Reports. To the extent that this Supplemental Perfection
Certificate contains an update to Schedule 2(a) or Schedule 2(b) hereto, file
search reports have been obtained from each Uniform Commercial Code filing
office identified with respect to such Grantor in Section 2 of this Supplemental
Perfection Certificate, and such search




--------------------------------------------------------------------------------




reports reflect no liens against any of the Collateral other than those
permitted under the Credit Agreement.
5. UCC Filings. To the extent that this Supplemental Perfection Certificate
contains an update to Schedule 2(a) or Schedule 2(b) hereto, financing
statements in substantially the form of Schedule 5 hereto have been prepared by
counsel to the Lenders for filing in the proper Uniform Commercial Code filing
office in the jurisdiction in which each Grantor is located as set forth with
respect to such Grantor in Section 2 hereof and, to the extent any of the
collateral is comprised of fixtures, timber to be cut or as extracted collateral
from the wellhead or minehead, in the proper local jurisdiction, in each case as
set forth with respect to such Grantor in Section 2 hereof.
6.  Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.
7.  Stock Ownership and other Equity Interests. Except as set forth in Schedule
7 hereto, Schedule 7 of the Prior Perfection Certificate sets forth a true and
correct list of (a) all the issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests held
directly by each Grantor and the record and beneficial owners of such stock,
partnership interests, membership interests or other Equity Interests and (b)
each equity investment held directly by each Grantor that represents 50% or more
of the Equity Interests of the Person in which such investment was made, in each
case specifying the issuer and certificate number of, and the number and
percentage of ownership represented by, such Equity Interests and if such Equity
Interests are not required to be pledged under any of the Loan Documents, the
reason therefor.
8.  Debt Instruments. Except as set forth in Schedule 8 hereto, Schedule 8 of
the Prior Perfection Certificate sets forth a true and correct list of all
promissory notes and other evidence of Indebtedness (other than checks to be
deposited in the ordinary course of business) held by each Grantor that are
required to be pledged under the Collateral Agreement.
9.  [Reserved.]
10.  Mortgage Filings. Except as set forth in Schedule 10 hereto, Schedule 10 of
the Prior Perfection Certificate sets forth, with respect to each Mortgaged
Property, (a) the exact name of the Person that owns such property as such name
appears in its certificate of incorporation or other organizational document,
(b) if different from the name identified pursuant to clause (a), the exact name
of the current record owner of such property reflected in the records of the
filing office for such property identified pursuant to the following clause and
(c) the filing office in which a Mortgage with respect to such property must be
filed or recorded in order for the Administrative Agent to obtain a perfected
security interest therein.




--------------------------------------------------------------------------------




11.  Intellectual Property. Except as set forth in Schedule 11(A) hereto,
Schedule 11(A) of the Prior Perfection Certificate sets forth, in proper form
for filing with the United States Patent and Trademark Office, a list of each
Grantor’s U.S. Patents, including the name of the registered owner, type,
registration or application number and the expiration date (if already
registered) of each U.S. Patent owned by any Grantor.
Except as set forth in Schedule 11(B) hereto, Schedule 11(B) of the Prior
Perfection Certificate sets forth, in proper form for filing with the United
States Patent and Trademark Office, a list of each Grantor’s U.S. registered
Trademarks and applications therefor, including the name of the registered
owner, the registration or application number and the expiration date (if
already registered) of each of same owned by any Grantor.
Except as set forth in Schedule 11(C) hereto, Schedule 11(C) of the Prior
Perfection Certificate sets forth, in proper form for filing with the United
States Copyright Office, a list of each Grantor’s U.S. registered Copyrights
(including the name of the registered owner, the title and the registration
number). Also set forth on Schedule 11(C) in proper form for filing with the
United States Copyright Office is a schedule setting forth all exclusive
Copyright Licenses granted to any Grantor for which the licensed work is
registered in the United States Copyright Office.
12.  Commercial Tort Claims. Except as set forth in Schedule 12 hereto,
Schedule 12 of the Prior Perfection Certificate sets forth a true and correct
list of commercial tort claims in excess of $1,000,000 held by any Grantor,
including a brief description thereof.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this certificate on the
date first written above.
ALLEGION PUBLIC LIMITED COMPANY




By: ____________________________
Name:
Title:


ALLEGION US HOLDING COMPANY INC.


By: ____________________________
Name:
Title:






--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] GLOBAL INTERCOMPANY NOTE


November 26, 2013
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on a signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity (each, in such capacity, a “Payee”), in lawful money of the United
States of America, or in such other currency as agreed to by such Payor and such
Payee, in immediately available funds, at such location as a Payee shall from
time to time designate, the unpaid principal amount of all loans and advances
constituting Indebtedness made by such Payee to such Payor. Each Payor promises
also to pay interest, if any, on the unpaid principal amount of all such loans
and advances in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Payor and such Payee.
Reference is made to the Credit Agreement dated as of November 26, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Allegion Public Limited Company, an Irish public limited
company (“Holdings”), Allegion US Holding Company Inc., a Delaware corporation
(the “Borrower”), the Lenders and Issuing Banks from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein have the meanings assigned in the Credit Agreement or the Collateral
Agreement referred to therein, as applicable. This Note is the Global
Intercompany Note referred to in the Credit Agreement.
This Note shall be pledged by each Payee that is a Loan Party to the
Administrative Agent pursuant to the Collateral Agreement as collateral security
for the full and prompt payment when due of, and the performance of, the
Obligations. Each Payee hereby acknowledges and agrees that after the occurrence
of and during the continuance of an Event of Default under and as defined in the
Credit Agreement, the Administrative Agent may, in addition to the other rights
and remedies provided pursuant to the Credit Agreement and the other Loan
Documents and otherwise available to it (subject to any applicable notice
requirements thereunder), exercise all rights of the Payees that are Loan
Parties with respect to this Note.
Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Loan Party, or to any property of any such Payor, or upon the
commencement of any proceeding for voluntary liquidation, dissolution or other
winding up of any such Payor, all amounts evidenced by this Note owing by such
Payor to any and all Loan Parties shall become immediately due and payable,
without presentment, demand, protest or notice of any kind.
Anything in this Note to the contrary notwithstanding, the Indebtedness
evidenced by this Note of Holdings, the Borrower or any Subsidiary Loan Party
(each, an “Subordination Payor”) to any Restricted Subsidiary that is not a
Subsidiary Loan Party (each such Payee, an “Affected Payee”) shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Obligations of such Subordination Payor; provided
that each Subordination Payor may make payments to the applicable Payee so long
as no Event of Default under and as defined in the Credit Agreement shall have
occurred and be continuing (such Obligations and, in each case, other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):




--------------------------------------------------------------------------------




(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Subordination Payor or to its property,
and in the event of any proceedings for voluntary liquidation, dissolution or
other winding up of such Subordination Payor (except as expressly permitted by
the Loan Documents), whether or not involving insolvency or bankruptcy, if an
Event of Default (as defined in the Credit Agreement) has occurred and is
continuing (x) the holders of Senior Indebtedness shall be paid in full in cash
in respect of all amounts constituting Senior Indebtedness (other than (A)
contingent indemnification obligations as to which no claim has been asserted,
(B) Secured Cash Management Obligations and (C) Secured Hedging Obligations) and
no Letter of Credit shall remain outstanding (unless the Dollar LC Exposure and
the Multi-Currency LC Exposure related thereto has been cash collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank or such Letter of Credit has been deemed reissued under another
agreement acceptable to the applicable Issuing Bank) before any Affected Payee
is entitled to receive (whether directly or indirectly), or make any demands
for, any payment on account of this Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness (other than (A) contingent indemnification obligations as to
which no claim has been asserted, (B) Secured Cash Management Obligations and
(C) Secured Hedging Obligations) and no Letter of Credit shall remain
outstanding (unless the Dollar LC Exposure and the Multi-Currency LC Exposure
related thereto has been cash collateralized or back-stopped by a letter of
credit reasonably satisfactory to the applicable Issuing Bank or such Letter of
Credit has been deemed reissued under another agreement acceptable to the
applicable Issuing Bank), any payment or distribution to which such Affected
Payee would otherwise be entitled (other than equity or debt securities of such
Subordination Payor that are subordinated, to at least the same extent as this
Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Securities”)) shall be
made to the holders of Senior Indebtedness;
(ii)    (x) if any Event of Default under the Credit Agreement occurs and is
continuing and the Administrative Agent delivers notice to the Borrower
instructing the Borrower that the Administrative Agent is thereby exercising its
rights pursuant to this clause (ii) (provided that no such notice shall be
required to be given in the case of any Event of Default arising under Section
7.01(h) or Section 7.01(i) of the Credit Agreement), then, unless otherwise
agreed in writing by the Administrative Agent, no payment or distribution of any
kind or character shall be made by or on behalf of any Subordination Payor or
any other Person on its behalf, and no payment or distribution of any kind or
character shall be received by or on behalf of any Affected Payee or any other
Person on its behalf, with respect to this Note until (x) the applicable Senior
Indebtedness shall have been paid in full in cash (other than (A) contingent
indemnification obligations as to which no claim has been asserted, (B) Secured
Cash Management Obligations, (C) Secured Hedging Obligations and (D) obligations
with respect to Letters of Credit if the Dollar LC Exposure and the
Multi-Currency LC Exposure related thereto has been cash collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank or such Letter of Credit has been deemed reissued under another
agreement acceptable to the applicable Issuing Bank) or (y) such Event of
Default shall have been cured or waived;
(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Securities), in respect of
this Note shall (despite these subordination provisions) be received by any
Affected Payee in violation of the foregoing clause




--------------------------------------------------------------------------------




(i) or (ii), such payment or distribution shall be held in trust for the benefit
of, and shall be paid over or delivered in accordance with the relevant Security
Documents to, the Administrative Agent; and
(iv)    each Subordination Payor agrees to file all claims against each relevant
Affected Payee in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Senior Indebtedness and the
Administrative Agent shall be entitled to all of such Subordination Payor’s
rights thereunder. If for any reason a Subordination Payor fails to file such
claim at least ten (10) days prior to the last date on which such claim should
be filed, such Subordination Payor hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact and the
Administrative Agent is hereby authorized to act as attorney-in-fact in such
Subordination Payor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Subordination Payor hereby assigns to the Administrative Agent all of such
Subordination Payor’s rights to any payments or distributions to which such
Subordination Payor otherwise would be entitled. If the amount so paid is
greater than such Subordination Payor’s liability hereunder, the Administrative
Agent shall pay the excess amount to the party entitled thereto under applicable
law. In addition, upon the occurrence and during the continuance of an Event of
Default, each Subordination Payor hereby irrevocably appoints the Administrative
Agent as its attorney-in-fact to exercise all of such Subordination Payor’s
voting rights in connection with any bankruptcy proceeding or any plan for the
reorganization of each relevant Affected Payee.
Except as otherwise set forth in clauses (i) and (ii) of the immediately
preceding paragraph, any Payor is permitted to pay, and any Payee is entitled to
receive, any payment or prepayment of principal and interest on the Indebtedness
evidenced by this Note.


To the fullest extent permitted by applicable law, no present or future holder
of Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Note by any act or failure to act on the part of any
Subordination Payor or Affected Payee or by any act or failure to act on the
part of such holder or any trustee or agent for such holder. Each Affected Payee
and each Subordination Payor hereby agrees that the subordination of this Note
is for the benefit of the Administrative Agent, each Issuing Bank and the other
Secured Parties. The Administrative Agent and the other Secured Parties are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent (or other applicable representative)
may, on behalf of itself, and the Secured Parties, proceed to enforce the
subordination provisions herein.
The Indebtedness evidenced by this Note owed by any Payor other than Holdings,
the Borrower or any Subsidiary Loan Party shall not be subject to the
subordination provisions set forth above.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments




--------------------------------------------------------------------------------




thereof, in its books and records, such books and records constituting prima
facie evidence of the accuracy of the information contained therein. For the
avoidance of doubt, this Note shall not in any way replace, or affect the
principal amount of, any intercompany loan outstanding between any Payor and any
Payee prior to the execution hereof, and to the extent permitted by applicable
law, from and after the date hereof, each such intercompany loan shall be deemed
to incorporate the terms set forth in this Note to the extent applicable and
shall be deemed to be evidenced by this Note together with any documents and
instruments executed prior to the date hereof in connection with such
intercompany Indebtedness.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. Except to the extent of any taxes required by law to
be withheld, all payments under this Note shall be made without offset,
counterclaim or deduction of any kind.
It is understood that this Note shall evidence only Indebtedness and not amounts
owing in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof.
From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page hereto, which shall be automatically
incorporated into this Note (each additional Subsidiary, an “Additional Party”).
Upon delivery of such counterpart signature page to the Payees, notice of which
is hereby waived by the other Payors, each Additional Party shall be a Payor
and/or a Payee, as the case may be, and shall be as fully a party hereto as if
such Additional Party were an original signatory hereof. Each Payor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Payor or Payee hereunder.
This Note shall be fully effective as to any Payor or Payee that is or becomes a
party hereto regardless of whether any other person becomes or fails to become
or ceases to be a Payor or Payee hereunder.
Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended. The Payor or its designee (which shall, at the Administrative Agent’s
request, be the Administrative Agent, acting solely for these purposes as agent
of the Payor) shall record the transfer of the right to payments of principal
and interest on the Indebtedness governed by this Note to holders of the Senior
Indebtedness in a register (the “Register”), and no such transfer shall be
effective until entered in the Register.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
[Signature Pages Follow]








--------------------------------------------------------------------------------




[Holdings, Borrower and Restricted Subsidiaries]
By:
    
Name:
Title:









--------------------------------------------------------------------------------

EXHIBIT G



AUCTION PROCEDURES


This Exhibit G is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 9.04(e) of the Credit Agreement, of which this Exhibit G is a part.
It is not intended to be a definitive statement of all of the terms and
conditions of a reverse Dutch auction, the definitive terms and conditions for
which shall be set forth in the applicable Auction Notice. None of the
Administrative Agent, the Auction Manager, any of their respective Affiliates,
any Purchasing Borrower Party or any of its Affiliates makes any recommendation
pursuant to the applicable Auction Notice as to whether or not any Lender should
sell its Term Loans to a Purchasing Borrower Party pursuant to the applicable
Auction Notice, nor shall the decision by the Administrative Agent or the
Auction Manager (or any of their respective Affiliates) in its capacity as a
Lender to sell its Term Loans to a Purchasing Borrower Party be deemed to
constitute such a recommendation. Each Lender should make its own decision as to
whether to sell any of its Term Loans and as to the price to be sought for such
Term Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each Auction Purchase Offer and the applicable Auction Notice. Capitalized terms
not otherwise defined in this Exhibit G have the meanings assigned to them in
the Credit Agreement.
Notice Procedures. In connection with each Auction Purchase Offer, a Purchasing
Borrower Party will provide notification to the Auction Manager (for
distribution to the Lenders) of the Term Loans (as determined by such Purchasing
Borrower Party in its sole discretion) that will be the subject of such Auction
Purchase Offer (each, an “Auction Notice”). Each Auction Notice shall contain
(i) the maximum principal amount (calculated on the face amount thereof) of Term
Loans of the applicable Class that the applicable Purchasing Borrower Party
offers to purchase in such Auction Purchase Offer (the “Auction Amount”), which
shall be no less than $20,000,000; (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices (in increments of $25) per
$1,000, at which such Purchasing Borrower Party would be willing to purchase
Term Loans of such Class in such Auction Purchase Offer; and (iii) the date on
which such Auction Purchase Offer will conclude (which date shall not be less
than three Business Days following the distribution of the Auction Notice to the
Lenders), on which date Return Bids (as defined below) will be due by 1:00 p.m.,
New York City time (as such date and time may be extended by the Auction
Manager, the “Expiration Time”). Such Expiration Time may be extended for a
period not exceeding three Business Days upon notice by the applicable
Purchasing Borrower Party to the Auction Manager received not less than 24 hours
before the original Expiration Time; provided that only one extension per
Auction Purchase Offer shall be permitted. An Auction Purchase Offer shall be
regarded as a “failed Auction Purchase Offer” in the event that either (x) the
applicable Purchasing Borrower Party withdraws such Auction Purchase Offer in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received. In the event of a
failed Auction Purchase Offer, no Purchasing Borrower Party shall be permitted
to deliver a new Auction Notice




--------------------------------------------------------------------------------




prior to the date occurring three Business Days after such withdrawal or
Expiration Time, as the case may be. Notwithstanding anything to the contrary
contained herein, the applicable Purchasing Borrower Party shall not initiate
any Auction Purchase Offer by delivering an Auction Notice to the Auction
Manager until after the conclusion (whether successful or failed) of the
previous Auction Purchase Offer (if any), whether such conclusion occurs by
withdrawal of such previous Auction Purchase Offer or the occurrence of the
Expiration Time of such previous Auction Purchase Offer.
Reply Procedures. In connection with any Auction Purchase Offer, each Lender of
Term Loans of the applicable Class wishing to participate in such Auction
Purchase Offer shall, prior to the Expiration Time, provide the Auction Manager
with a notice of participation, in the form included in the applicable offering
document (each, a “Return Bid”), which shall specify (i) a discount to par that
must be expressed as a price (in increments of $25) per $1,000 in principal
amount of Term Loans of the applicable Class (the “Reply Price”) within the
Discount Range and (ii) the principal amount of Term Loans of the applicable
Class, in an amount not less than $1,000,000 or an integral multiple of $1,000
in excess thereof, that such Lender offers for sale at its Reply Price (the
“Reply Amount”). A Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of the Term Loans of the applicable
Class held by such Lender. Lenders may only submit one Return Bid per Auction
Purchase Offer, but each Return Bid may contain up to three component bids, each
of which may result in a separate Qualifying Bid (as defined below) and each of
which will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Manager, an
Affiliated Lender Assignment and Assumption. No Purchasing Borrower Party will
purchase any Term Loans at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).
Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the applicable
Purchasing Borrower Party, will determine the applicable discounted price (the
“Applicable Discounted Price”) for the Auction, which will be (i) the lowest
Reply Price for which such Purchasing Borrower Party can complete the Auction
Purchase Offer at the Auction Amount or (ii) in the event that the aggregate
amount of the Reply Amounts relating to such Auction Notice is insufficient to
allow such Purchasing Borrower Party to purchase the entire Auction Amount, the
highest Reply Price that is within the Discounted Range so that such Purchasing
Borrower Party can complete the purchase at such aggregate amount of Reply
Amounts. Subject to the conditions contained in the Auction Notice, the
applicable Purchasing Borrower Party shall purchase the Term Loans of the
applicable Class (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or less than the Applicable Discounted Price
(“Qualifying Bids”) at the Applicable Discounted Price; provided that if the
aggregate amount required to pay the Qualifying Bids would exceed the Auction
Amount for such Auction Purchase Offer,




--------------------------------------------------------------------------------




such Purchasing Borrower Party shall pay such Qualifying Bids at the Applicable
Discounted Price ratably based on the respective principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the Auction
Manager) in an aggregate amount not to exceed the Auction Amount. Each
participating Lender shall be given notice as to whether its bid is a Qualifying
Bid as soon as reasonably practicable but in no case later than five Business
Days from the date the Return Bid was due.
Notification Procedures. The Auction Manager will calculate the Applicable
Discounted Price and will cause the Administrative Agent to post the Applicable
Discounted Price and proration factor onto an internet or intranet site
(including an IntraLinks, SyndTrak or other electronic workspace) in accordance
with the Auction Manager’s standard dissemination practices by 4:00 p.m., New
York City time, on the Business Day during which the Expiration Time occurs. The
Auction Manager will insert the principal amount of Term Loans of the applicable
Class to be assigned and the applicable settlement date into each applicable
Affiliated Lender Assignment and Assumption received in connection with a
Qualifying Bid. Upon the request of the submitting Lender, the Auction Manager
will promptly return any Affiliated Lender Assignment and Assumption received in
connection with a Return Bid that is not a Qualifying Bid.
Additional Procedures. Once initiated by an Auction Notice, the applicable
Purchasing Borrower Party may withdraw an Auction Purchase Offer only if no
Qualifying Bid has been received by the Auction Manager at the time of
withdrawal. Any Return Bid (including any component bid thereof) delivered to
the Auction Manager may not be withdrawn, modified, revoked, terminated or
cancelled by a Lender. However, an Auction Purchase Offer may become void if the
conditions to the purchase set forth in Section 9.04(e) of the Credit Agreement
are not met. The purchase price in respect of each Qualifying Bid for which
purchase by the applicable Purchasing Borrower Party is required in accordance
with the foregoing provisions shall be paid directly by such Purchasing Borrower
Party to the respective assigning Lender on a settlement date as determined
jointly by such Purchasing Borrower Party and the Auction Manager (which shall
be not later than ten Business Days after the date Return Bids are due). The
applicable Purchasing Borrower Party shall execute each applicable Affiliated
Lender Assignment and Assumption received in connection with a Qualifying Bid.
All questions as to the form of documents and eligibility of Term Loans that are
the subject of an Auction Purchase Offer will be determined by the Auction
Manager, in consultation with the applicable Purchasing Borrower Party, and
their determination will be final and binding so long as such determination is
not inconsistent with the terms of Section 9.04(e) of the Credit Agreement or
this Exhibit G. The Auction Manager’s interpretation of the terms and conditions
of the Auction Notice, in consultation with the applicable Purchasing Borrower
Party, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 9.04(e) of the Credit Agreement or this
Exhibit G. None of the Administrative Agent, the Auction Manager or any of their
respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the applicable Purchasing Borrower
Party, the Loan Parties or any of their respective Affiliates (whether contained
in an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or




--------------------------------------------------------------------------------




accuracy of such information. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, this Exhibit G shall not require any
Purchasing Borrower Party to initiate any Auction Purchase Offer.






--------------------------------------------------------------------------------

EXHIBIT H



[FORM OF] AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION


This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex I attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Guarantees included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1. Assignor:     
2. Assignee:

[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]

3. Borrower: Allegion US Holding Company Inc., a Delaware corporation
4. Administrative Agent: JPMorgan Chase Bank. N.A., as the Administrative Agent
under the Credit Agreement




--------------------------------------------------------------------------------




5. Credit Agreement: The Credit Agreement dated as of November 26, 2013, among
Allegion Public Limited Company, an Irish public limited company, Allegion US
Holding Company Inc., a Delaware corporation, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
6. Assigned Interest:  
Facility Assigned
Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders
Amount of the Commitments/Loans of the applicable Class Assigned
Percentage Assigned of Aggregate Amount of Commitments/Loans of the applicable
Class of all Lenders Set forth, to at least 9 decimals, as a percentage of the
Commitments/Loans of all Lenders of any Class, as applicable.
Tranche A Term Loans
$
$
%
Tranche B Term Loans
$
$
%
[ ] In the event Incremental Term Loans of any Class are established under
Section 2.21 of the Credit Agreement or any new Class of Loans or Commitments is
established pursuant to Section 2.23 of the Credit Agreement, refer to the Class
of such Loans assigned.
$
$
%







Effective Date:                    , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and State securities laws.






--------------------------------------------------------------------------------




The terms set forth above are hereby agreed to: 
 
________________, as Assignor, 
 
  by
      _____________________________
      Name:
      Title:
 
________________, as Assignee,
 
  by
      _____________________________
      Name:
      Title:
      
[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent, 
 
by
      _____________________________
Name:
      Title:


Consented to: 
 
[ALLEGION US HOLDING COMPANY INC., 
 
  by
      _____________________________
Name:
      Title:] 



ANNEX 1 TO
AFFILIATED LENDER
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of Holdings, the Borrower, any Subsidiary or any other
Affiliate of Holdings or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Holdings, the Borrower, any
Subsidiary or any other Affiliate of Holdings or any other Person of any of
their respective obligations under any Loan Document and (c) acknowledges that
the Assignee is a Purchasing Borrower Party.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to




--------------------------------------------------------------------------------




become a Lender under the Credit Agreement, (ii) it satisfies the requirements,
if any, specified in the Credit Agreement that are required to be satisfied by
it in order to acquire the Assigned Interest and become a Lender, (iii) it is a
Purchasing Borrower Party (as defined in the Credit Agreement), (iv) as of the
date hereof the Assignee either (A) does not have any MNPI (as defined in the
Credit Agreement) that has not been disclosed to the Assignor (other than
because the Assignor does not wish to receive MNPI) on or prior to the date of
the initiation of the Auction in connection with which this assignment is being
effectuated or (B) has advised the Assignor that the Assignee cannot make the
statement in the foregoing clause (A) (except to the extent that the Assignor
has separately entered into a customary “big boy” letter with Holdings or the
Borrower; provided that no Lender shall be required to enter into any such “big
boy” letter), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (v) if it is a
Lender that is a U.S. Person, attached hereto is an executed original of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax and (vi) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.15(f) thereof), duly completed and executed by
the Assignee, and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed




--------------------------------------------------------------------------------




counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.










--------------------------------------------------------------------------------

EXHIBIT I



[FORM OF] MATURITY DATE EXTENSION REQUEST




[Insert Date]
JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: [●]
Fax: [●]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of November 26, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allegion Public Limited Company, an Irish public
limited company, Allegion US Holding Company Inc., a Delaware corporation (the
“Borrower”), the Lenders and Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


In accordance with Section 2.22 of the Credit Agreement, the undersigned hereby
requests [(a)] an extension of the [insert applicable Class] Maturity Date from
[●] to [●][, (b) the Applicable Rate to be applied in determining the interest
payable on [insert applicable Class] Loans of[, and fees payable under the
Credit Agreement to,] Consenting Lenders in respect of that portion of their
[[insert applicable Class] Loans] extended to the new Maturity Date to be [●]%,
which changes shall be effective as of [●] and (c) the amendments to the terms
of the Credit Agreement set forth below, which amendments will become effective
on [●]:]


[Insert amendments to Credit Agreement, if any]


[Signature Pages Follow]




--------------------------------------------------------------------------------




Very truly yours,


ALLEGION US HOLDING COMPANY INC.


By:___________________________
Name:
Title:






--------------------------------------------------------------------------------

EXHIBIT J-1



[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 26, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allegion Public Limited Company, an Irish public
limited company, Allegion US Holding Company Inc., a Delaware corporation (the
“Borrower”), the Lenders and Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT J-2



[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 26, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allegion Public Limited Company, an Irish public
limited company, Allegion US Holding Company Inc., a Delaware corporation (the
“Borrower”), the Lenders and Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT J-3



[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 26, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allegion Public Limited Company, an Irish public
limited company, Allegion US Holding Company Inc., a Delaware corporation (the
“Borrower”), the Lenders and Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT J-4



[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of November 26, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allegion Public Limited Company, an Irish public
limited company, Allegion US Holding Company Inc., a Delaware corporation (the
“Borrower”), the Lenders and Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT K



[RESERVED]




--------------------------------------------------------------------------------

EXHIBIT L



[FORM OF] SOLVENCY CERTIFICATE
November 26, 2013
Pursuant to Section 4.01(k) of the Credit Agreement dated as of November 26,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Allegion Public Limited Company, an Irish
public limited company (“Holdings”), Allegion US Holding Company Inc., a
Delaware corporation, the Lenders and Issuing Banks party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, the undersigned hereby certifies,
solely in such undersigned’s capacity as [chief financial officer] [chief
accounting officer] [specify other officer with equivalent duties] of Holdings,
and not individually, as follows:


I am generally familiar with the businesses and assets of Holdings and its
Restricted Subsidiaries, taken as a whole, and am duly authorized to execute
this Solvency Certificate on behalf of Holdings pursuant to the Credit
Agreement.


As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement and
the issuance of the Senior Unsecured Notes, and after giving effect to the
application of the proceeds of such indebtedness:


a.
The fair value of the assets of Holdings and its Restricted Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;



b.
The present fair saleable value of the property of Holdings and its Restricted
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;



c.
Holdings and its Restricted Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and



d.
Holdings and its Restricted Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business for which they have
unreasonably small capital.



For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.


[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as [chief financial officer] [chief accounting
officer] [specify other officer with equivalent duties] of Holdings, on behalf
of Holdings, and not individually, as of the date first stated above.




ALLEGION PUBLIC LIMITED COMPANY,


                
By:__________________________
Name:
Title:














--------------------------------------------------------------------------------




MANDATORY COSTS RATE
1.    The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.
2.    On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Costs Rate will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Borrowings) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrower, deliver to the
Borrower a statement setting forth the calculation of any Mandatory Costs Rate.
3.    The Additional Cost Rate for any Lender lending from a lending office in a
member state of the European Community that adopts or has adopted the Euro as
its lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union will be the percentage notified by such
Lender to the Administrative Agent. This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in the relevant Borrowing made from such lending office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from such lending office.
4.    The Additional Cost Rate for any Lender lending from a lending office in
the United Kingdom will be calculated by the Administrative Agent as follows:
(a)    in relation to a Loan denominated in Pounds Sterling:
[exhibit103creditagree_image1.gif] % per annum


(b)    in relation to a Loan denominated in any currency other than Pounds
Sterling:
[exhibit103creditagree_image2.gif] % per annum.


Where:
A    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which such Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.




--------------------------------------------------------------------------------




B    is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Costs Rate and any additional rate of interest specified in Section
2.13(c) of the Credit Agreement payable for the relevant Interest Period on the
Loan.
C    is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
D    is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
E    is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
5.    For the purposes of this Schedule:
(a)    “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
(b)    “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;
(c)    “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
(d)    “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
6.    In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e., 5% will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.
7.    If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by such Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Reference Bank.




--------------------------------------------------------------------------------




8.    Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:
(a)    the jurisdiction of its applicable lending office; and
(b)    any other information that the Administrative Agent may reasonably
require for such purpose.
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.    The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a lending office in the
same jurisdiction as such Lender’s applicable lending office.
10.    The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or any Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.
11.    The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Costs Rate to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.
12.    Any determination by the Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Costs Rate, an Additional Cost Rate or
any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.
13.    The Administrative Agent may from time to time, after consultation with
the Company and the Lenders, determine and notify to all parties to this
Agreement any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to this Agreement.




